SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2013 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . PRESENTATION OF FINANCIAL STATEMNTS Page Management’s Report on Internal Controls Over Financial Reporting Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December 31, 2012 and 2011 1 Consolidated Statement of Operations for the years ended December 31, 2012, 2011 and 2010 3 Consolidated Statement of Comprehensive Income for the years ended December 31, 2012, 2011 and 2010 4 Consolidated Statement of Changes in Equity for the years ended December 31, 2012 and 2011 5 Consolidated Statement of Cash Flows for the years ended December 31, 2012, 2011 and 2010 6 Notes to the Consolidated Financial Statements 7 Braskem S.A. and Its Subsidiaries Management’s Report on Internal Controls Over Financial Reporting ( a) Management´s report on internal controls over financial reporting The management of Braskem S.A.("Braskem" or the "Company"), including the CEO and CFO, is responsible for establishing and maintaining adequate internal controls over financial reporting, as defined on article 13a-15 (f) according “Exchange Act” of United States of America. The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with International Rules of Financial Reporting - “IFRS” issued by International Accounting Standards Board - “IASB”. The Company´s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with IFRS, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company´s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of the effectiveness of internal control to future periods are subject to the risk that controls may become inadequate because of changes in conditions, and that the degree of compliance with the policies or procedures may deteriorate. Braskem’s management has assessed the effectiveness of the Company’s internal controls over financial reporting as of December 31, 2012 based on the criteria established in Internal Control – “Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and, based on such criteria, Braskem´s management has concluded that, as of December 31, 2012, the Company´s internal control over financial reporting is effective. (b) Management´s report under deficiencies and recommendations on internal controls over audit report The effectiveness of the Company’s internal control over financial reporting as of December 31, 2012 has been audited by PricewaterhouseCoopers Auditores Independentes, an independent registered public accounting firm, as stated in their report which appears herein. February 7, 2013 By: /s/ Carlos Jose Fadigas de Souza Filho /s/Marcela Aparecida Drehmer Andrade Name: Carlos José Fadigas de Souza Filho Name: Marcela Aparecida Drehmer Andrade Title: Chief Executive Officer Title: Chief Financial Officer Braskem S.A. and Its Subsidiaries Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Braskem S.A. In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of income and comprehensive income, of shareholders’ equity and of cash flows present fairly, in all material respects, the financial position of Braskem S.A. and its subsidiaries at December 31, 2012 and 2011 , and the results of their operations and their cash flows for each of the three years in the period ended December 31,2012, and 2010 in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board . Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, , based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting , included in the accompanying “Management’s Report on Internal Control over Financial Reporting”. Our responsibility is to express opinions on these financial statements and on the Company's internal control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Salvador, February 7, 2013 /s/PricewaterhouseCoopers Auditores Independentes Braskem S.A. and Its Subsidiaries Consolidated Balance Sheet All amounts in thousands of Brazilian reais Assets Note Current assets Cash and cash equivalents 7 3,287,622 2,986,819 Financial investments 8 172,146 170,297 Trade accounts receivable 9 2,326,480 1,843,756 Inventories 10 4,102,055 3,623,522 Taxes recoverable 12 1,476,211 1,036,253 Dividends and interest on capital 11 2,645 Prepaid expenses 54,013 104,496 Related parties 11 13,912 86,591 Insurance claims 14 160,981 Other receivables 15 818,434 328,583 12,414,499 10,180,317 Non-current assets held for sale 6 277,828 12,692,327 10,180,317 Non-current assets Financial investments 8 34,489 34,752 Trade accounts receivable 9 37,742 51,056 Taxes recoverable 12 1,527,134 1,506,247 Deferred income tax and social contribution 22(b) 2,055,621 1,237,144 Judicial deposits 13 179,618 174,220 Related parties 11 127,627 58,169 Insurance claims 14 47,255 252,670 Other receivables 15 218,279 182,533 Investments in subsidiaries and jointly-controlled subsidiaries 16 86,842 Investment in associates 16 31,945 29,870 Other investments 6,948 10,844 Property, plant and equipment 17 21,176,785 20,662,721 Intangible assets 18 2,940,966 3,016,692 28,471,251 27,216,918 Total assets 41,163,578 37,397,235 The Management notes are an integral part of the financial statements. 1 Braskem S.A. and Its Subsidiaries Consolidated Balance Sheet All amounts in thousands of Brazilian reais Liabilities and equity Note Current liabilities Trade payables 8,897,597 6,847,340 Borrowings 19 1,836,028 1,391,779 Derivatives operations 20.2 293,378 83,392 Payroll and related charges 349,176 242,102 Taxes payable 21 342,789 329,987 Dividends and interest on capital 5,369 4,838 Advances from customers 26 237,504 19,119 Sundry provisions 23 52,264 23,629 Other payables 27 532,752 119,402 12,546,857 9,061,588 Non-current liabilities held for sale 6 109,770 12,656,627 9,061,588 Non-current liabilities Borrowings 19 15,675,610 13,753,033 Debentures 19,102 Derivatives operations 20.2 10,278 Taxes payable 21 1,164,753 1,613,179 Related parties 11 44,833 Long-term incentives 10,405 15,213 Deferred income tax and social contribution 22(b) 2,138,622 1,953,353 Post-employment benefits 25 18,890 149,575 Advances from customers 26 204,989 218,531 Sundry provisions 23 362,919 298,094 Other payables 27 266,963 280,546 19,843,151 18,355,737 Equity 29 Capital (a) 8,043,222 8,043,222 Capital reserve 797,979 845,998 Revenue reserves 591,307 Other comprehensive income 349,227 315,586 Treasury shares (b) (48,892) (60,217) Accumulated deficit (565,549) 28,692 Total attributable to the shareholders of the Company 8,575,987 9,764,588 Non-controlling interest 2.1.2 87,813 215,322 8,663,800 9,979,910 Total liabilities and equity 41,163,578 37,397,235 The Management notes are an integral part of the financial statements. 2 Braskem S.A. and Its Subsidiaries Consolidated Statement of Operations Years ended December 31 All amounts in thousands of Brazilia reais, except earnings (loss) per share Note Net sales revenue 31 35,513,397 32,497,075 25,025,658 Cost of products sold Gross profit 3,303,439 3,677,706 3,996,753 Income (expenses) Selling Distribution General and administrative Research and development Results from equity investments 16(c) 18,215 Results from business combinations 5 30,045 975,283 Other operating income (expenses), net 33 333,767 Operating profit 1,538,603 1,868,840 3,194,645 Financial results 34 Financial expenses Financial income 530,182 765,025 364,933 Profit (loss) before income tax and social contribution 1,867,577 Current income tax and social contribution 22(a) Deferred income tax and social contribution 22(a) 810,645 379,234 61,988 793,376 373,742 6,099 Profit (loss) for the year of continued operations 1,873,676 Discontinued operations results 6(c) Discontinued operations results 451,262 70,911 19,861 Current income tax and social contribution Deferred income tax and social contribution 302,033 55,963 15,809 Profit (loss) for the year 1,889,485 Attributable to: Company's shareholders 1,895,309 Non-controlling interest 8,303 1,889,485 Earnings (loss) per share attributable to the shareholders of the Company of continued operations at the end of the year (R$) 30 Basic earnings (loss) per share - common 2.6816 Basic earnings (loss) per share - preferred 2.5683 Diluted earnings (loss) per share - common 2.6810 Diluted earnings (loss) per share - preferred 2.5677 The Management notes are an integral part of the financial statements. 3 Braskem S.A. and Its Subsidiaries Consolidated Statement of Comprehensive income Years ended December 31 All amounts in thousands of reais Note Profit (loss) for the year 1,889,485 Other comprehensive income or loss: Available for sale financial assets 58 Cash flow derivatives 16,238 45,034 6,032 Foreign currency translation adjustment 16(b) 77,968 56,809 Write-off foreign currency translation adjustment 812 Income tax and social contribution related to components of comprehensive income 6,793 Total other comprehensive income or loss 89,496 99,385 Total comprehensive income or loss for the year 1,823,022 Attributable to: Company's shareholders - continued operations 1,809,196 Company's shareholders - discontinued operations 302,033 55,963 19,861 Non-controlling interest 9,956 10,481 1,823,022 The Management notes are an integral part of the financial statements. 4 Braskem S.A. and Its Subsidiares Consolidated Statement of Changes in Equity All amounts in thousands of Brazilian reais Attributed to shareholders' interest Revenue reserves Retained Total Unrealized Additional Other earnings Braskem Total Capital Legal Tax profit dividends comprehensive Treasury (accumulated shareholders' Non-controlling shareholders' Note Capital reserve reserve incentives reserve proposed income shares deficit) interest interest equity At December 31, 2010 8,043,222 845,998 87,710 5,347 995,505 250,346 221,350 10,390,207 18,079 10,408,286 Comprehensive income for the year: Profit (loss) for the year (496,450) (496,450) 8,303 (488,147) Fair value of cash flow derivative, net of taxes 42,576 42,576 42,576 Foreign currency translation adjustment 54,631 54,631 2,178 56,809 97,207 (496,450) (399,243) 10,481 (388,762) Equity valuation adjustments Deemed cost of jointly-controlled subsidiary, net 22,079 22,079 22,079 Realization of deemed cost of jointly-controlled subsidiary, net of taxes (920) 920 Realization of additional property, plant and equipment price-level restatement, net of taxes (27,236) 27,236 (6,077) 28,156 22,079 22,079 Contributions and distributions to shareholders: Capital increase from non-controlling interest 86,634 86,634 Payment of additional dividends proposed (250,346) (250,346) (250,346) Tax incentives (800) (800) (800) Gain (loss) on interest in subsidiary 3,106 3,106 (3,106) Acquisition of non-controlling interest Cetrel 103,503 103,503 Expired dividends / other 531 531 (269) 262 Absorption of losses (496,455) 496,455 Additional dividends proposed (482,593) 482,593 Repurchase of treasury shares (946) (946) (946) (800) (979,048) 232,247 3,106 (946) 496,986 (248,455) 186,762 (61,693) At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 28,692 9,764,588 215,322 9,979,910 Comprehensive income for the year: Loss for the year (731,143) (731,143) (7,162) (738,305) Fair value of cash flow derivative, net of taxes 20.2.2 10,716 10,716 10,716 Foreign currency translation adjustment 16(b) 60,850 60,850 17,118 77,968 Write-off foreign currency translation adjustment 812 812 812 72,378 (731,143) (658,765) 9,956 (648,809) Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes (952) 952 Realization of additional property, plant and equipment price-level restatement, net of taxes (27,236) 27,236 (28,188) 28,188 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting 29(d) (482,593) (482,593) (482,593) Capital loss from non-controlling interest (17,962) (17,962) Write-off non-controlling by investments sale (125,420) (125,420) Loss on interest in subsidiary 16(b) (5,917) (5,917) 5,917 Write-off gain on interest in subsidiary by sale 6 (4,632) (4,632) (4,632) Repurchase of treasury shares 29(b) (36,694) (36,694) (36,694) Cancellation of shares 29(f) (48,019) 48,019 Absorption of losses 29(h) (87,710) (4,547) (16,457) 108,714 (48,019) (87,710) (4,547) (16,457) (482,593) (10,549) 11,325 108,714 (529,836) (137,465) (667,301) At December 31, 2012 8,043,222 797,979 349,227 8,575,987 87,813 8,663,800 The Management notes are an integral part of the financial statements 5 Braskem S.A. and Its Subsidiaries Consolidated Statement of Cash Flows Years ended December 31 All amounts in thousands Brazilian of reais Profit (loss) before income tax and social contribution and after discontinued operations results 1,887,438 Adjustments for reconciliation of profit (loss) Depreciation, amortization and depletion 1,924,265 1,723,420 1,606,354 Results from equity investments 25,807 1,665 Results from business combinations Interest and monetary and exchange variations, net 2,442,973 2,292,498 413,194 Other 294,199 2,056 47,209 3,304,792 3,142,653 2,958,610 Changes in operating working capital Held-for-trading financial investments 16,716 90,953 79,764 Trade accounts receivable 365,901 184,442 Inventories Taxes recoverable 622,167 Prepaid expenses 49,707 Other receivables 1,730 Trade payables 2,165,530 1,325,977 683,639 Taxes payable Long-term incentives 771 6,733 Advances from customers 206,044 187,306 Sundry provisions 94,382 21,128 Other payables 389,032 177,901 Cash from operations 3,615,934 3,662,622 3,708,465 Interest paid Income tax and social contribution paid Net cash generated by operating activities 2,571,811 2,777,500 2,720,367 Proceeds from the sale of fixed assets 115,846 23,958 1,781 Proceeds from the capital reduction of associates 6,600 Effect cash of discontinued operations Acquisitions of investments in subsidiaries and associates Acquisitions to property, plant and equipment Acquisitions of intangible assets Held-for-trading and available for sale financial investments 256,113 Net cash used in investing activities Short-term and long-term debt Obtained borrowings 6,665,938 7,122,632 5,860,561 Payment of borrowings Dividends paid Non-controlling interests in subsidiaries 76,406 Repurchase of shares Capital increase 3,764,971 Other 4,147 Net cash provided by (used in) financing activities 633,883 494,744 Exchange variation on cash of foreign subsidiaries Increase (decrease) in cash and cash equivalents 335,350 288,744 Represented by Cash and cash equivalents at the beginning of the year 2,952,272 2,698,075 2,683,068 Cash and cash equivalents at the end of the year 3,287,622 2,986,819 2,624,270 Increase (decrease) in cash and cash equivalents 335,350 288,744 The Management notes are an integral part of the financial statements 6 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 1 Operations Braskem S.A. together with its subsidiaries (hereinafter “Braskem” or “Company”) is a public corporation headquartered in Camaçari, State of Bahia, which operates 36 industrial units, 29 of which in the Brazilian states of Alagoas, Bahia, Rio de Janeiro, Rio Grande do Sul and São Paulo, five are located in the United States, in the states of Pennsylvania, Texas and West Virginia and two are located in Germany. These units produce basic petrochemicals - such as ethylene, propylene butadiene, toluene, xylene and benzene, as well as gasoline and LPG (Liquefied Petroleum Gas) – and thermoplastic resins – polyethylene (“PE”), polypropylene (“PP”) and polyvinyl chloride (“PVC”). Additionally, Braskem is also engaged in the import and export of chemicals, petrochemicals and fuels, the production, supply and sale of utilities such as steam, water, compressed air, industrial gases, as well as the provision of industrial services and the production, supply and sale of electric energy for its own use and use by other companies. Braskem also invests in other companies, either as a partner or shareholder. The Company is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant operating events (i) In September 2010, the management of the subsidiary Braskem PP Americas, Inc ("PP Americas") decided to suspend a PP production line at the plant located in the State of Texas. The key factors driving this decision were the line's outdated technology, high production cost, and low production capacity. Braskem America will keep the production of PP in other lines of that plant without affecting its total production of other resins. The residual carrying amount of this production line on December 31, 2012, 2011 and 2010 equals zero. (ii) On September 24, 2010, the Company inaugurated an ethanol-derived ethylene unit at the Triunfo Petrochemical Complex, which will produce 200,000 metric tons of green PE per year. With this new unit, the Company now supplies resin from renewable sources, diversifying its competitive raw material sources. The cost of the investment was R$ 482,053. (iii) In December 2011, Sunoco Chemicals, Inc. (“Sunoco”) announced the definitive shutdown of operations at its refinery that was responsible for supplying propylene polymer-grade, the main feedstock to the PP plant of the subsidiary Braskem America Inc (“Braskem America) in the state of Pennsylvania. In 2012, Sunoco formally informed the Management of Braskem America of its alternative plan to supply feedstock, as required under the supply agreement entered into in 2010. The definitive termination of the supply agreement occurred on June 8, 2012, upon payment of the respective compensation set forth in the contract, in the amount of R$235,962 (Note 33). Despite the termination of the supply agreement, the Management of Braskem America pursued alternative supply and logistics solutions in order to continue operations at the unit and has already identified other sources to supply the feedstock required. Another important and fundamental step in maintaining the operations at the plant was the acquisition of a propylene splitter unit from Sunoco on June 29, 2012. This unit transforms refinery-grade propylene into polymer-grade propylene. This acquisition does not represent a business combination, since it does not meet the definitions required by IFRS 3. 7 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated With the acquisition, Braskem America expanded its supply sources, since the supply of refinery-grade propylene is more abundant in the U.S. market. (iv) On August 17, 2012, the Company inaugurated, in Marechal Deodoro, Alagoas, a new plant with annual production capacity of 200 kton (unaudited) of PVC, which expanded Braskem’s total installed capacity to 710 kton (unaudited). Total investment in the plant was approximately R$1 billion. (v) On September 13, 2012, the Company inaugurated, in the Triunfo Petrochemical Complex in the state of Rio Grande do Sul, a new plant with annual production capacity of 103 kton (unaudited) of butadiene, which expandaded Braskem’s total installed capacity to 477 kton (unaudited). Total investment was approximately R$300 million. (b) Corporate events (b.1) Quattor On January 22, 2010, Braskem announced the completion of the negotiations for the acquisition of Quattor Participações S.A. (“Quattor”), currently named Braskem Qpar S.A. (“Braskem Qpar”), by means of an Investment Agreement entered into on that date between Odebrecht, Petróleo Brasileiro S.A. – PETROBRAS (“Petrobras”), Braskem and Unipar – União de Indústrias Petroquímicas S.A. (“Unipar”). The agreement allowed Petrobras to consolidate its main petrochemical assets in the Company. Also, as a result of the Investment Agreement, the Company has the preemptive right to participate as a partner in the projects of the Petrochemical Complex in the State of Rio de Janeiro - COMPERJ - and the Petrochemical Complex of Suape, in the State of Pernambuco. The Investment Agreement was approved without restrictions on February 23, 2011 by the Brazilian antitrust agency (“CADE”). All stages of the Investment Agreement had already been implemented by September 30, 2010, as follows: (i) In December 2009, the holding company BRK Investimentos Petroquímicos S.A. (“BRK”) was created, in which all the common shares issued by Braskem and held by Odebrecht and Petrobras were subsequently concentrated. (ii) In April 2010, Odebrecht and Petrobras completed a capital increase in BRK in the amount of R$3,500,000 through the payment of new shares in cash. (iii) On April 14, 2010, the Board of Directors approved an increase of the Company’s capital in the form of a private subscription, which resulted in the payment of 243,206,530 common shares and 16,697,781 class “A” preferred shares, at the price of R$ 14.40 each, totaling R$ 3,742,622. Of this amount, R$ 2,378,742 was allocated to capital and R$ 1,363,880 to the capital reserve account. (iv) On April 27, 2010, the Company announced by means of a Material Fact, the acquisition from Unipar of shares representing 60% of Quattor’s voting and total capital by means of the payment of R$ 659,454 in cash. On April 30, 2010, Quattor held the following investments: 8 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (v) On May 10, 2010, the Company announced to the market the acquisition, from Unipar, of 100% of the shares of Unipar Comercial e Distribuidora (“Unipar Comercial”) and the shares representing 33.33% of the total capital of Polibutenos S.A. Indústrias Químicas (“Polibutenos”) by means of the payment in cash of R$ 27,104 and R$ 22,362, respectively. On May 31, 2010, the Company acquired from Chevron Oronite do Brasil ("Chevron"), shares representing 33.33% of the total capital of Polibutenos for R$22,482. With the acquisitions from Unipar and Chevron, the Company became the direct and indirect holder of 100% of Polibutenos' capital. In accordance with the accounting practices adopted in the preparation of these financial statements (Note2), the acquisitions of Quattor and Unipar Comercial represented business combinations under IFRS 3, and the effects of which are stated in Note 5. (vi) On June 18, 2010, the Company’s Extraordinary General Shareholders’ Meeting approved the merger of Quattor (current Braskem Qpar) shares held by Petrobras, which represented 40% of the total and voting capital of that subsidiary. The carrying amount of the merged net assets on March 31, 2010 amounted to R$ 199,356. Of this amount, R$ 164,744 was allocated to capital and R$ 34,612, to the capital reserve account. In this operation, 18,000,087 common shares were issued based on the exchange ratio of 0.18855863182 share of the Company for each share of Quattor, as determined in economic appraisal reports of the companies prepared by an independent appraiser. With this merger, the Company became the holder of 100% of the total and voting capital of Quattor. 9 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (vii) On June 24, 2010, Quattor’s Extraordinary General Shareholders’ Meeting approved a capital increase of R$ 4,014,128, without the issue of new shares. The capital increase was paid up using advances for future capital increase previously made by the Company. Additionally, on June 29, 2010, the Extraordinary General Shareholders’ Meeting of Quattor approved a R$ 2,578,372 reduction in its capital stock, without the cancellation of shares and with return to the Company, its sole shareholder, of all the investments in Rio Polímeros S.A. (“Riopol”) and Quattor Petroquímica S.A. (“Quattor Petroquímica”), which is currently named Braskem Petroquímica S.A. (“Braskem Petroquímica”). (viii) On August 9, 2010, BNDES Participações S.A. (“BNDESPAR”) exercised its put option for the shares of Riopol, equivalent to 25% of the total capital of this subsidiary. Braskem acquired 190,784,674 common shares and 30 preferred shares of Riopol for R$ 209,951 (60% of the shares held by BNDESPAR). The acquisition corresponds to 15% of the capital stock of Riopol and Braskem became the direct and indirect holder of 90% of the capital of this subsidiary. The amount of this acquisition will be paid in three installments adjusted based on the Long-Term Interest Rate (“TJLP”) (Note 27), as follows: a. On June 11, 2015, corresponding to 15% of the total amount; b. On June 11, 2016, corresponding to 35% of the total amount; c. On June 11, 2017, corresponding to 50% of the total amount. (ix) On August 30, 2010, the Company’s Extraordinary General Shareholders’ Meeting approved the merger of Riopol shares, converting Riopol into a wholly-owned subsidiary. The carrying amount of the merged net assets on March 31, 2010, the base date of the operation, amounted to R$ 103,087. Of this amount, R$ 22,285 was allocated to capital and R$ 80,802, to the capital reserve account. In this transaction, 2,434,890 class A preferred shares were issued, based on an exchange ratio of 0.010064743789 share of the Company for each Riopol share, as determined in economic appraisal reports of the companies, prepared by an independent appraiser. Due to this merger of shares, Braskem’s subsidiary Quattor Petroquímica (current Braskem Petroquímica), which held 9.02% of Riopol's capital, received shares of the Company. In the consolidated financial statements, these shares, which result in mutual interest, are accounted for as "treasury shares". (x) On September 1, 2010, the Extraordinary General Shareholders’ Meeting of Quattor approved the merger of the companies listed below. The net assets of the merged companies were appraised at carrying amount at June 30, 2010 (the base date of the operation). a. Quattor Química S.A (“Quattor Química”) On the date of the merger, Quattor Química's capital was held by Quattor (94.11%) and Quattor Petroquímica (5.89%). The exchange ratio of Quattor Química shares for Quattor shares was determined based on the equity of both companies at June 30, 2010, the base date of the operation, resulting in a capital increase of R$ 58,231 with the issue of 7,538,949 common shares that were delivered to Quattor Petroquímica. 10 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated b. Polibutenos On the date of the merger, Polibutenos's capital was held by Quattor (33.33%) and the Company (66.67%). The exchange ratio of Polibutenos shares for Quattor shares was determined based on the equity of both companies at June 30, 2010, the base date of the operation, resulting in a capital increase of R$ 13,032 with the issue of 1,687,179 common shares that were delivered to the Company. c. Mauá Resinas S.A. (“Mauá Resinas”) and Norfolk Distribuidora Ltda. (“Norfolk”) On the date of the merger, Mauá Resinas and Norfolk were wholly-owned subsidiaries of Quattor and this is why there was no capital increase or issue of shares by the merging company. (xi) On May 26, 2010, the Company filed with Comissão de Valores Mobiliários (“CVM”) the request for the registration of a public offering for the acquisition of 7,688 common shares and 1,542,006 preferred shares of Quattor Petroquímica held by its non-controlling shareholders as a result of the change in the control of this subsidiary. The shares subject to the offering correspond to 0.68% of the total capital of Quattor Petroquímica. On October 28, 2010, CVM’s board approved the public offering. The offering was completed and settled on December 16, 2010. The total number of shares acquired through the public offering was 224,968, and 1,324,726 preferred shares remained outstanding. The outstanding shares stated at carrying amount on March 31, 2010 were merged into the Company, resulting in an increase in its capital of R$ 4,270, which was subscribed and paid-up by Quattor Petroquímica’s shareholders. In this transaction, 398,175 class A preferred shares were issued based on an exchange ratio of 0.300571316385725 share of the Company for each share of Quattor Petroquímica, as determined in economic appraisal reports of the companies, prepared by an independent appraiser. This operation was approved by the Extraordinary General Shareholders’ Meetings of the Company and of the subsidiary Quattor Petroquímica on December 27, 2010 in accordance with the disclosure in a Material Fact notice on December 7, 2010. CVM, by means of an official letter dated February 3, 2011, approved the cancelation of the registration of Quattor Petroquímica to trade shares on stock exchanges that was requested by the Company on January 28, 2011. On January 3, 2011, the shareholders of IQ Soluções & Química S.A. (“Quantiq”) approved the merger of Unipar Comercial. The merger resulted in an increase in the capital of Quantiq by R$ 38,710, from R$ 61,141 to R$ 99,851 without the issue of new shares. Such increase was based on the equity of Unipar Comercial on November 30, 2010 (base date of the operation), under the terms and conditions established in the “Protocol and Justification” dated December 27, 2010. 11 On December 31, 2012, the Company’s interest in the acquired companies is stated in the flowchart below: (b.2) Sunoco Chemicals On February 1, 2010, Braskem announced that its subsidiary Braskem America entered into, on that date, an agreement for the purchase and sale of shares with Sunoco Inc., an U.S. oil company, by means of which Braskem America Inc. acquired 100% of the shares representing the voting and total capital of Sunoco Chemicals for US$ 350.7 million, equivalent to R$ 620,838. Sunoco Chemicals has an annual installed capacity of 950,000 metric tons (unaudited) of polypropylene distributed over three plants located in the states of Pennsylvania, West Virginia and Texas. The transaction was completed on April 1, 2010 after full payment was made. On the same date, the name of Sunoco Chemicals was changed to PP Americas. In accordance with the accounting practices adopted in the preparation of these financial statements (Note 2), this acquisition represented a business combination under IFRS 3, and the effects of which are stated in Note 5. On January 1, 2011, the parent company Braskem America Inc. was merged into its subsidiary Braskem PP Americas Inc. On the same date, the corporate name of Braskem PP Americas, Inc. was changed to Braskem America Inc. (“Braskem America”). 12 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b.3) Braskem Idesa In November 2009, Braskem and the IDESA Sociedad Anónima de Capital Variable Group (“IDESA”), a traditional Mexican petrochemical company, announced that they won a bidding process in Mexico for the implementation of a petrochemical project using ethane in the region of Veracruz by means of an agreement for the supply, by Pemex-Gas y Petrouímica Básica (subsidiary of Petróleos Mexicanos), of 66,000 barrels/day of this input for a period of 20 years. As a result of this bidding process, Braskem and IDESA signed a Memorandum of Understanding and formalized, on February 23, 2010, a final agreement that comprises an investment commitment by Braskem and IDESA for (i) the construction of an ethane cracker to produce 1 million metric tons of ethane a year; and (ii) the construction of three polyethylene plants for the production of 1 million metric tons of resins a year. The project is called Ethylene XXI and the expected investment is US$3billion (Capital expenditure – Capex). The works are expected to be completed and the units are expected to be operational in the first half of 2015. The corporate name of this new company is Braskem Idesa, Sociedad Anónima Promotora de Inversión (“Braskem Idesa”) and when it was incorporated its total and voting capital was held by the Company in 65% and by Etileno XXI, Sociedad Anónima de Capital Variable in 35%. (b.4) Other events (i) On June 1, 2010, Braskem approved the spin-off of its subsidiary Varient Distribuidora de Resinas Ltda. (“Varient”) and the merger of the spun-off portion by the new subsidiary called Alcacer Distribuidora de Resinas Ltda. (“Alcacer”). On the same date, the Company completed the negotiations for the sale of these two subsidiaries for the total amount of R$ 12,700. (ii) On December 17, 2010, the Extraordinary General Shareholders’ Meeting held by Braskem approved the merger of Companhia Alagoas Industrial - Cinal (“Cinal”) into the Company based on its equity as of September 30, 2010, amounting to R$ 27,834, in accordance with the terms and conditions set forth in the protocol and justification dated November 29, 2010. There were no changes in the value of the Company’s apital since the Company is the only shareholder of Cinal. (iii) On May 25, 2011, the Company entered into a private instrument for the purchase and sale of quotas by means of which all the quotas of the subsidiary ISATEC – Pesquisa, Desenvolvimento e Análises Ltda. (“ISATEC”) were sold for R$1,100. (iv) On July 7, 2011 the company Braskem America Finance Company (“Braskem America Finance”), a wholly-owned subsidiary of Braskem America, was incorporated for the purposes of raising funds in the international financial market. (v) On July 29, 2011, Braskem increased the capital of many subsidiaries. The breakdown of the increases that were fully subscribed and paid up by Braskem is presented below: 13 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Capital Number of Increase share / quotas issued Braskem Participações S.A. (“Braskem Participações”) 53 without the issue of new shares Ideom Tecnologia Ltda. (“Ideom”) 23,701 23,700,974 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) 35 18 IQ Soluções & Química S.A.(“Quantiq”) 61,100 without the issue of new shares Rio Polímeros S.A. (“Riopol”) 14,108 without the issue of new shares (vi) On August 25, 2011, Braskem Europe GmbH (“Braskem Alemanha”), a wholly-owned subsidiary of Braskem Netherlands B.V. (“Braskem Holanda”), was incorporated for the purpose of producing, trading, distributing, importing and exporting, research and development of chemical and petrochemical products, among other things. The assets acquired in the business combination of The Dow Chemical (“Dow Chemical”) in Germany were recorded in this subsidiary in October 2011 (Note 5). (vii) On September 27, 2011, Braskem increased the capital of its subsidiary Braskem Holanda by R$415,168 (US$230 million) through the issue of 84,465,660 shares. A portion of this amount was used in the incorporation of Braskem Alemanha. (viii) On January 27, 2012, the controlling shareholder of Braskem, BRK was proportionally spun-off. In the spin–off, a part of the shares issued by Braskem that were held by BRK was delivered to Petróleo Brasileiro S.A. – Petrobras (“Petrobras”). With the spin-off, BRK became a wholly-owned subsidiary of Odebrecht Serviços e Participações (“OSP”) and maintained ownership of shares corresponding to 50.11% and 28.23% of the voting and total capital of Braskem, respectively. On the same date, the merger of Petrobras Química S.A. – Petroquisa (“Petroquisa”) into Petrobras was approved and Petrobras became the holder of 47.03% and 35.95% of the voting and total capital of Braskem, respectively. (ix) On February 27, 2012, the company Braskem International GmbH (“Braskem Áustria”) was incorporated with the purpose of holding equity interests in other companies, and conducting financial and commercial operations. The capital stock was fully paid up by Braskem S.A., a sole partner, in the amount of R$81 (EUR35thousand) (Note 16(b)). (x) On February 28, 2012, the Extraordinary Shareholders’ Meeting of the Braskem S.A. approved the merger of the subsidiary Ideom Tecnologia Ltda., based on its net book value as of December 31, 2011, in the amount of R$20,762, pursuant to the terms and conditions set forth in the protocol and justification dated February 6, 2012. (xi) On April 30, 2012, the capital stock of the subsidiaries Braskem Petroquímica S.A. (“Braskem Petroquímica”) and Riopol was increased in the amounts of R$649,639 and R$738,799, respectively (Note 16(b)), without the issue of new shares, as approved at the respective shareholders’ meetings. The increases occurred through utilization of the balances recorded under advance for future capital increase. (xii) On June 27, 2012, Braskem Áustria incorporated Braskem Petroquímica Ibérica, S.L. (“Braskem Espanha”), which has capital of R$8 (EUR 3 thousand). The purpose of this subsidiary is to hold equity interests in other companies. (xiii) On June 30, 2012, BRK was merged into its parent company OSP, which changed its interest to 50.11% and 38.11% of the voting and total capital of Braskem S.A., respectively. 14 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (xiv) On August 27, 2012, Braskem Áustria incorporated Braskem Áustria Finance GmbH (“Braskem Áustria Finance”), which has paid up capital of R$47 (EUR 18 thousand). The subsidiary’s purpose is to raise funds in international financial markets. (xv) On September 3, 2012, a capital increase at the subsidiary Braskem Distribuidora Ltda. was approved, with the transfer of the facilities comprising the Water Treatment Unit (UTA) of the Basic Petrochemicals Unit at the Camaçari Petochemical Complex (Bahia), in the amount of R$75,024, which corresponds to the residual book value, along with the change in the type of company to a corporation. (xvi) On November 5, 2012, in the Extraordinary Shareholders Meeting, approval was given for the increase in the capital stock of the subsidiary Braskem Idesa, in the amount of R$41,573 (Mex$266.666 thousand), through the issue of 86,052 Class “A” shares, which was fully paid in by Braskem S.A Subsequently, part of the capital was returned to the non-controlling shareholder, which resulted in an increase in the interest held by Braskem S.A. in the capital stock of Braskem Idesa, from 65% to 75%. (xvii) On November 9, 2012, the Extraordinary Shareholders Meeting approved the change in the company name of Braskem Distribuidora S.A. to Distribuidora de Águas Camaçari S.A. (“Braskem Distribuidora”). (xviii) On December 11, 2012, through a series of corporate decisions, the subsidiary Braskem America became a wholly owned subsidiary of Braskem Alemanha. (xix) On December 17, 2012, the Extraordinary Shareholders Meeting approved the change in the type of company of Braskem Petroquímica S.A. to a limited liability company, with the new corporate name Braskem Petroquímica Ltda. (“Braskem Petroquímica”). (xx) On December 28, 2012, Braskem S.A. and Braskem Participações entered into a private instrument for the purchase and sale of quotas, through which it sold all quotas in the subsidiary Distribuidora de Água Camaçari S.A., the current name of Braskem Distribuidora S.A. (Note6). (xxi) On December 28, 2012, the Braskem entered into a private instrument for the purchase and sale of shares through which it sold its interest in the subsidiary Cetrel S.A. (Note 6). (xxii) Braskem and Petroquimica de Venezuela S.A. (“Pequiven”) decided to concentrate their estimated investments in Venezuela in the jointly-controlled company Polipropileno Del Sur (“Propilsur”). As a result of this decision, the shareholders meeting decided to withdraw the interest held by Braskem in the jointly-controlled company Polietilenos de America (“Polimerica”), whose corporate documents are currently in the process of being registered with the applicable body in Venezuela. As a result, the Management of Braskem decided to write off the investment in Polimerica already in 2012. 15 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (c) Effect of foreign exchange variation The Company has balances and transactions in U.S. dollar, as well as financial investments, trade accounts receivable, trade payables, borrowings and sales. The balances of assets and liabilities are translated based on the exchange rate at the end of each period, while transactions are based on the effective exchange rate on the date each operation occurs. These rates are informed by the Central Bank of Brazil. The following table shows the U.S. dollar average and end-of-period exchange rates for the fiscal years in this report: U.S. dollar, end of period December 2012 R$2.0435 December 2011 R$1.8758 Appreciation of the U.S. dollar in relation to the Brazilian real 8.94% Average U.S. dollar rate Nine-month period ended December 31, 2012 R$1.9550 Nine-month period ended December 31, 2011 R$1.6746 Appreciation of the U.S. dollar in relation to the Brazilian real 16.74% 16 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 2 Summary of significant accounting policies The principal accounting policies applied in the preparation of these financial statements are described below. These policies have been consistently applied to the years presented, with the exception of the adoption of the equity method used for the recognition of investments in jointly-controlled companies in place of the proportional consolidation method (Note 2.11). Basis of preparation and presentation of the financial statements The financial statements have been prepared under the historical cost convention and were adjusted, when necessary, to reflect the fair value of assets and liabilities. The preparation of financial statements requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying the Company’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements, are disclosed in (Note 3). The 2011 financial information, presented for comparison purposes, was altered to reflect: (i) the final valuation of the business combination of Dow (Note 5); whose impact on equity, recorded in the item “profit (losses) accumulated”, amounted to R$28.692; and (ii) the impacts of the discontinued operations (Note 6). The issue of these financial statements was authorized by the Company’s Board of Directors on February 6, 2013. Consolidation The consolidated financial statements were prepared and presented in accordance with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). The consolidation process provided for in pronouncement IAS 27 corresponds to the sum of balance sheet accounts and profit and loss, in addition to the following eliminations: a) the investments of the Company in the equity of subsidiaries; b) balance sheet accounts between companies; c) income and expenses arising from commercial and financial operations carried out between companies; and d) the portions of profit (loss) for the year and assets that correspond to unrealized gains and unrealized losses with third parties on transactions between companies. 17 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (a) Basis of consolidation The consolidated financial statements comprise the financial statements of Braskem S.A. and the following subsidiaries: Total interest - % Headquarters (Country) Direct and indirect subsidiaries Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") (i) Austria 100.00 Braskem Chile Ltda. (“Braskem Chile”) Chile 100.00 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 100.00 Braskem Idesa S.A.P.I (“Braskem Idesa") (ii) Mexico 75.00 65.00 65.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 65.00 Braskem Importação e Exportação Ltda. (“Braskem Importação”) Brazil 100.00 100.00 100.00 Braskem Incorporated Limited (“Braskem Inc”) Cayman Islands 100.00 100.00 100.00 Braskem International GmbH ("Braskem Austria") (iii) Austria 100.00 Braskem Netherlands B.V (“Braskem Holanda”) Netherlands 100.00 100.00 100.00 Braskem México, S de RL de CV (“Braskem México”) Mexico 100.00 100.00 100.00 Braskem Participações S.A. (“Braskem Participações”) Brazil 100.00 100.00 100.00 Braskem Petroquímica Ltda. (“Braskem Petroquímica”) Brazil 100.00 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") (iv) Spain 100.00 Braskem Qpar S.A. (“Braskem Qpar”) Brazil 100.00 100.00 100.00 Cetrel S.A. ("Cetrel") (v) Brazil 54.09 53.72 Commom Industries Ltd. (“Commom”) British Virgin Islands 100.00 100.00 100.00 Distribuidora de Água Camaçari S.A (“Braskem Distribuidora”) (v) Brazil 100.00 100.00 Ideom Tecnologia Ltda. (“Ideom”) (vi) Brazil 100.00 100.00 IQ Soluções & Química S.A.(“Quantiq”) (vii) Brazil 100.00 100.00 IQAG Armazéns Gerais Ltda. (“IQAG”) (vii) Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) Uruguay 100.00 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brazil 100.00 100.00 100.00 Rio Polímeros S.A. (“Riopol”) Brazil 100.00 100.00 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 100.00 Jointly-controlled subsidiaries Refinaria de Petróleo Riograndense S.A. (“RPR”) (viii) Brazil 33.20 33.20 Polietilenos de America S.A.(“Polimerica”) (ix) Venezuela 49.00 49.00 Polipropileno Del Sur S.A.(“Propilsur”) (viii) Venezuela 49.00 49.00 (i) Company incorporated in August 2012 (Note 1(b.4)(xiv)). (ii) The Company increased its interest in this investment in November 2012 (Note 1(b.4)(xvi)). (iii) Company incorporated in February 2012 (Note 1(b.4)(ix)). (iv) Company incorporated in June 2012 (Note 1(b.4)(xii)). (v) Divestments in December 2012 (Note 1(b.4)(xxi) and (xx)). (vi) Companies in advance stage of sale (Note 6). (vii) Company merged in February 2012 (Note 1(b.4)(x)). (viii) The Company decided to withdraw its interest in this investment in November 2012 (Note 1(b.4)(xxii)). 18 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b) Operations of the subsidiaries · Braskem America – whose corporate purpose is to produce and market PP · Braskem Argentina; Petroquímica Chile; Braskem Holanda – subsidiaries responsible for the sale of products manufactured by Braskem in the international market. · Braskem Áustria – main purpose of holding interests in the capital of other companies and conducting financial and comercial operations. · Braskem Alemanha – whose corporate purpose is to produce and market PP · Braskem Espanha – main purpose of holding interests in the capital of other companies. · Braskem Finance, Braskem America Finance and Braskem Áustria – were incorporated for the purpose of centralizing the raising of funds abroad. · Braskem Idesa – is responsible for the construction of an industrial complex for the production of one million metric tons of ethane a year.The project was called Ethylene XXI and the units are expected to be operational in the first half of 2015. · Braskem México; Braskem Idesa Serviços – companies that provide services to Braskem Idesa. · Braskem Importação e Exportação – is responsible for the import, export and sale of petrochemical naphtha, oil and its byproducts. · Braskem Inc. – operates in the sales of naphtha and other products, in addition to carrying out Braskem’s usual financial funding operations. · Braskem Participações – its main purpose is the investment in the equity of other companies; · Braskem Petroquímica and Braskem Qpar – they produce basic petrochemicals such as ethane and propane. In the thermoplastic resins segment, they produce PE and PP. · Politeno Empreendimentos – its purpose is the participation in industrial projects and ventures, asset management, sales of petrochemical products and the investment in the equity of other companies; · Riopol – its purpose is the production and sale of thermoplastic resins and other petrochemical products. 19 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (c) Non-controlling interest in the equity and results of operations of the Company’s subsidiaries Equity Profit (loss) for the year Braskem Idesa 87,813 93,578 (7,162) (4,695) (5,824) Cetrel 121,744 12,998 Total 87,813 215,322 8,303 Operating segment reporting This information is prepared and presented consistently with the internal report provided to the Chief Executive Officer, who is the main operating decision-maker and responsible for allocating resources and assessing performance of the operating segments (Note 36). The determination of results per segment takes into consideration transfers of goods and provision of services between segments that are considered arm’s length sales and stated based on market prices. Foreign currency translation (a) Functional and presentation currency The functional and presentation currency of the Company is the real, determined in accordance with IAS 21. (b) Brazilian real functional currency Foreign currency transactions and balances are translated into the functional currency using the foreign exchange rates prevailing at the dates of the transactions or at year end, as applicable. Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation at year-end foreign exchange rates of monetary assets and liabilities denominated in foreign currencies are recognized in the statement of operations, except those designated for hedge accounting, which are deferred in equity as cash flow hedges. Foreign exchange variations on financial assets and liabilities are classified as “financial income” and “financial expenses”, respectively. 20 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (c) Functional currency other than the Brazilian real Some subsidiaries and a jointly-controlled subsidiary have a different functional currency from that of the Braskem S.A., namely: (i) Propilsur, headquartered in Venezuela, adopts as functional currency the U.S. dollar, since it is in the construction stage and the main supplies of equipment and services for the installation of the project are based on this currency; (ii) Braskem Idesa, Braskem Idesa Serviços and Braskem México, headquartered in Mexico, have as functional currency the Mexican peso, since they are in the construction stage and the main supplies of equipment and services are based on this currency, and because it has a management structure that is independent of the operations of Braskem S.A. (iii) Braskem América and Braskem América Finance, headquartered in the United States, maintain a management structure that is independent from the operations of Braskem S.A. and that comprises own labor, outsourcing services, acquisition of raw materials and production and sale of resins. Prices, personnel expenses and other production costs are mostly determined in U.S. dollar, which is, therefore, its functional currency. (i) Braskem Alemanha, headquarted in Germany, maintains a management structure that is independent from the operations of Braskem S.A. and that comprises own labor, outsourcing services, acquisition of raw materials and production and sale of resins. Prices, personnel expenses and other production costs are mostly determined in euro, which is, therefore, its functional currency; and (ii) Braskem Áustria maintains a management and administrative structure that is independent from the operations of Braskem S.A. and has its own workforce, contracts third-party services and is involved in the buying and trading of naphtha. In addition to these operations, it also functions as a holding company, with certain subsidiaries abroad under its control. The euro was defined as the functional currency, since this currency is used in its main operations and is the local currency of that country. The financial statements of these companies are translated into reais based on the following rules: · assets and liabilities for each balance sheet presented are translated at the closing rate at the date of that balance sheet; · equity is converted at the historical rate, that is, the foreign exchange rate prevailing on the date of each transaction; and · income and expenses for each statement of operations are translated at the rate prevailing on the dates of the transactions. All resulting exchange differences are recognized as a separate component of equity in the account “other comprehensive income”. When a foreign investment is partially or fully written off for any reason, the respective exchange differences recorded in equity are recognized in the statement of operations as part of the gain or loss on the transaction. 21 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Cash and cash equivalents Cash and cash equivalents include cash in hand, deposits held at call with banks and highly liquid investments with maturities of three months or less. They are convertible into a known amount and subject to an immaterial risk of change in value (Note 7). Financial assets Classification Financial assets are classified upon initial recognition in the categories listed below. This classification depends on the purpose for which they were acquired. (a) Held-for-trading financial assets – these are measured at fair value and they are held to be actively and frequently traded in the short term. The assets in this category are classified as current assets. Derivatives are also categorized as held for trading unless they are designated for hedge accounting (Note 2.6). (b) Loans and receivables - these are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. They are classified as current assets, except for those falling due more than 12 months after the balance sheet date, classified as non-current assets. The Company’s loans and receivables comprise loans to related parties and accounts with associates (Note 11), trade accounts receivable (Note 9), other accounts receivable (Note 15), cash and cash equivalents (Note 7) and financial investments (Note 8). (c) Held-to-maturity financial assets - these are financial assets acquired with the intention and financial capacity for their maintenance in the portfolio up to maturity. The Company’s held-to-maturity financial assets comprise mainly quotas of investment funds in credit rights. Recognition and measurement Purchases and sales of financial assets are recognized on the trade date, usually when the Company commits to purchase or sell the asset. Held-for-trading financial assets are carried at fair value on an ongoing basis. Gains or losses arising from changes in the fair value of these financial assets are presented in “financial results” in the period in which they arise. Loans and receivables are carried at amortized cost using the effective interest method. These assets are stated at cost of acquisition, plus earnings accrued, against profit or loss for the year. Financial assets are derecognized when the corresponding rights to receive cash flows have been received or transferred and the Company has transferred substantially all risks and rewards of ownership of the related assets. Eventual expenses with the acquisition or sale of held-for-trading financial assets are expensed in the statement of operations. For the other financial assets, these expenses, when significant, are added to their respective fair value. 22 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Dividends declared by associates assessed at cost are recognized in the statement of operations as part of the account “results from equity investments”. Offsetting financial instruments Financial assets and liabilities are offset and the net amount is reported in the balance sheet when there is a legal right to do to so and there is an intention to settle them on a net basis, or realize the asset and settle the liability simultaneously. Impairment of financial assets The Company permanently assesses the existence of objective evidence that a financial asset, classified as loans and receivables or held-to-maturity is impaired. The criteria the Company uses to determine that there is objective evidence of an impairment loss include: (i) significant financial difficulty of the issuer or debtor; (ii) a breach of contract by the issuer or debtor, such as a default or delinquency in interest or principal payments; (iii) it becomes probable that the borrower will enter bankruptcy or other financial reorganization; or (iv) the disappearance of an active market for that financial asset because of financial difficulties. Losses are recorded when there is objective evidence of impairment as a result of one more events that occurred after the initial recognition of the asset and that loss event has an impact on the future cash flows that can be reliably estimated. The amount of any impairment loss is measured as the difference between the asset’s carrying amount and the present value of future cash flows discounted at the financial asset’s original effective interest rate. This methodology does not apply to the calculation of the provision for impairment. The methodology adopted by the Company for recognizing the provision for impairment is based on the history of losses and considers the sum of (i) 100% of the amount of receivables past due for over 180 days; (ii) 50% of the amount of receivables past due for over 90 days; (iii) 100% of the amount of receivables under judicial collection (iv) all the receivables from the first renegotiation maturing within more than 24 months and (v)100% of the receivables arising from a second renegotiation with customers. Receivables from related parties are not considered in this calculation. 23 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Derivative financial instruments and hedging activities Derivatives are recognized at fair value on an ongoing basis. The recognition of the gain or loss in profit or loss depends on whether the derivative is designated as a hedging instrument. (a) Designated as hedge accounting The fair value of a hedging derivative is classified as a non-current asset or liability when the remaining maturity of the hedged item is more than 12 months. Management may designate certain derivatives as hedges of a particular risk associated with a recognized asset or liability or a highly probable forecast transaction (cash flow hedge). The Company documents at the inception of the transaction the relationship between hedging instruments and hedged items, as well as its risk management objectives and strategy for undertaking various hedging transactions. It also documents its assessment, on an ongoing basis, of whether the derivatives that are used in hedging transactions are highly effective in offsetting changes in fair values or cash flows of hedged items. The effective portion of the changes in the fair value of hedge derivatives is recognized in “other comprehensive income”. These amounts are transferred to profit or loss for the periods in which the hedged item affects profit or loss. The ineffective portion is recognized immediately in the statement of operations as “financial result”. When the hedge instrument matures or is sold or when it no longer meets the criteria for hedge accounting, it is prospectively discontinued and any cumulative gain or loss in equity remains in equity and is recognized in profit or loss when the hedged item or transaction affects profit or loss. If the hedged item or transaction is settled in advance or discontinued, the cumulative gain or loss in equity is immediately transferred to profit or loss for the year. The cash flow hedge transactions carried out by the Company are described in Note 20. (b) Derivatives at fair value through profit or loss Derivatives not designated as hedge instruments are classified as current assets or liabilities. Changes in the fair value of these derivative instruments are recognized immediately in the statement of operations under “financial results”, regardless of the instrument contracted. Trade accounts receivable Trade accounts receivable are recognized at the amount billed net of the provision for impairment. The Company’s billing period is generally 30 days, therefore, the amount of the trade accounts receivable corresponds to their fair value on the date of the sale (Note 9). Inventories Inventories are stated at the lower between the average acquisition or production cost or at the estimated retail price, net of taxes. The Company determines the cost of its production using the absorption method, and uses the weighted average cost to determine the value of its inventories. Imports in transit are stated at the cost accumulated in each import (Note 10). 24 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Non-current assets held for sale (a) Held-for-sale assets Non-current assets are classified as held-for-sale when (i) their book value is not impaired by the sale; and (ii) when this sale is practically certain. These assets are assessed at the lowest value between book value and fair value less selling costs. These assets are presented in a specific item on the balance sheet. For investments in subsidiaries, their assets and liabilities, after eliminating the balances held at such companies, these are also presented in the same item on the consolidated balance sheet. Property, plant and equipment and intangible assets are no longer depreciated and/or amortized and the ownership interest in associated companies, subsidiaries and jointly-controlled companies classified as held-for-sale are no longer evaluated using the equity method. (b) Discontinued operations The Company classifies as discontinued the operations related to cash generating units or reportable operating segment that have been divested or are undergoing divestment and are classified as held-for-sale. Profit or loss from discontinued operations is presented in a single item on the statement of operations for the fiscal year. In addition, detailed information is also reported, as follows: (i) revenue, cost of sales, general and administrative expenses and profit or loss before income tax and social contribution; (ii) income tax and social contribution; (iii) gains and losses recognized upon measurement at sales value less selling expenses or upon sale of the available-for-sale assets that comprise the discontinued operation; and (iv) income tax and social contribution related to item (iii) above. Profit or loss from discontinued operations is recognized after eliminating the revenues and expenses arising from any commercial and financial operations carried out among the companies. 25 Investments in associates and other investments Associates are all entities over which the Company has the power to participate in the financial and operating decisions without having control (significant influence). Investments in associates are initially accounted for at cost and subsequently using the equity method and they may include possible goodwill identified on acquisition, net of any accumulated impairment loss. Unrealized gains on transactions between the Company and its associates are eliminated to the extent of the Company’s interest in these investments. Gains and losses arising from the dilution of or increase in investments in associates are recognized in the statement of operations. Other investments are stated at acquisition cost, less provision for adjustments to market value, when applicable. Investments in jointly-controlled subsidiaries Jointly-controlled subsidiaries are all entities over which the Company shares, under an agreement, control with one or more parties. Investments in jointly-controlled subsidiaries are initially accounted for at cost and subsequently using the equity method. The unrealized gains in operations between the Company and its jointly-controlled companies are eliminated proportionately to its interest in these investments. Property, plant and equipment Property, plant and equipment is stated at cost net of accumulated depreciation and provision for impairment, when applicable. The cost includes: (a) the acquisition price and the financial charges incurred in borrowings during the phase of construction (Note 17), and all other costs directly related with making the asset usable; and (b) the fair value of assets acquired through business combinations. The assets intended for maintaining the Company’s activities arising from financial lease operations are recorded initially at the lower of fair value or the present value of the minimum payment of the contract, and are depreciated on a straight-line basis over the term of the contract. The financial charges are capitalized on the balance of the projects in progress using (i) an average funding rate of all borrowings; and (ii) the portion of the foreign exchange variation that corresponds to a possible difference between the average rate of financing in the internal market and the rate mentioned in item (i) above. The machinery, equipment and installations of the Company require inspections, replacement of components and maintenance in regular intervals. The Company makes shutdowns in regular intervals that vary from two to six years to perform these activities. These shutdowns can involve the plant as a whole, a part of it, or even relevant pieces of equipment, such as industrial boilers, turbines and tanks. Shutdowns that take place every six years, for example, are usually made for the maintenance of industrial plants as a whole. Costs of materials and outsourced services that are directly attributable to these shutdowns are capitalized when (i) it is probable that future economic benefits associated with these costs will flow to the Company; and (ii) these costs can be measured reliably. Expenses with each scheduled shutdown are included in property, plant and equipment items that were the subject matter of the stoppage and are fully depreciated until the beginning of the following related stoppage. 26 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated The expenditures with personnel, the consumption of small materials, maintenance and the related services from third parties are recorded, when incurred, as production costs. Property, plant and equipment items are depreciated on a straight-line basis. The average depreciation and depletion rates used, determined based on the useful lives of the assets, are presented in Note 3.4. Land has an indefinite useful life, therefore, it is not depreciated. Projects in progress are not depreciated. Depreciation begins when the assets are available for use. The useful life is annually reviewed by the Company. The Company does not attribute a residual value to assets due to its insignificance. Intangible assets The group of accounts that comprise the intangible assets is the following: (a) Goodwill based on future profitability The existing goodwill was determined in accordance with the criteria established by the accounting practices adopted in Brazil before the adoption of IFRS and represent the excess of the amount paid over the amount of equity of the entities acquired. Upon adoption of IFRS, the Company applied the exemption related to business combinations prior to January 1, 2009 and did not remeasure these amounts. This goodwill has not been amortized since that date and it is tested annually for eventual impairment. Goodwill is accounted for at cost, net of accumulated impairment losses, when applicable. Impairment losses are not reversed. (b) Trademarks and patents The technologies acquired from third parties, including those acquired through business combination, are recorded at the cost of acquisition and/or fair value and other directly attributed costs, net of accumulated amortization and provision for impairment, when applicable. Technologies that have defined useful lives and are amortized using the straight-line method based on the term of the purchase agreement (between 15 and 20 years) Expenditures with research and development are accounted for in profit or loss as they are incurred. (c) Contractual customer and supplier relationships Contractual customer and supplier relationships arising from a business combination were recognized at fair value at the respective acquisition dates. These contractual customer and supplier relationships have a finite useful life and are amortized using the straight-line method over the term of the respective purchase or sale agreement (between 11 and 19 years). 27 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (d) Software Software is recorded at cost net of accumulated amortization and provision for impairment, when applicable. Cost includes the acquisition price and/or internal development costs and all other costs directly related with making the software usable. All software booked has defined useful life estimated between 3 and 10 years and is amortized using the straight-line method. Costs associated with maintaining computer software programs are recognized in profit or loss as incurred. Impairment of non-financial assets Assets that have indefinite useful lives, for example goodwill based on future profitability, are not subject to amortization and are tested annually for impairment. This goodwill is allocated to the Cash Generating Units (“CGU”) or operating segments for the purposes of impairment testing. Assets that that have defined useful lives are reviewed for impairment whenever events or circumstances indicate that the carrying amount may not be recoverable. An impairment loss is recognized when the asset’s carrying amount exceeds its recoverable amount. The recoverable amount is the higher of (i) an asset’s fair value less costs to sell; (ii) and its value in use. Taking into consideration the peculiarities of the Company’s assets, the value used for assessing impairment is the value in use, except when specifically indicated otherwise. The value in use is estimated based on the present value of future cash flows (Note 3.6). For the purposes of assessing impairment, assets are grouped at the lowest levels for which there are identifiable cash flows that can be CGUs or operating segments. Non-financial assets other than goodwill that were adjusted due to impairment are subsequently reviewed for possible reversal of the impairment at least at the balance sheet date. Trade payables Trade payables are obligations arising from the acquisition of goods or services in the ordinary course of business and they are recorded at the amount billed. When applicable, they are recorded at present value based on interest rates that reflect the term, currency and risk of each transaction. The Company calculates the adjustment to present value for operations that have material impact on its financial statements. Borrowings Borrowings are recognized initially at fair value and net of the transaction costs incurred in structuring the transaction, when applicable. Subsequently, borrowings are presented with the charges and interest in proportion to the period incurred . 28 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Provisions Provisions are recognized in the balance sheet when (i) the Company has a present legal, contractual or constructive obligation as a result of past events, (ii) it is probable that an outflow of financial resources will be required to settle the obligation and (iii) the amount can be reliably estimated. The provisions for tax, labor and other contingencies are recognized based on Management’s expectation of probable loss in the respective proceedings and supported by the opinion of the Company’s external legal advisors (Note 23). The contingencies assumed in a business combination for which an unfavorable outcome is considered possible are recognized at their fair value on the acquisition date. Subsequently, and until the liability is settled, these contingent liabilities are measured at the higher of the amount recorded in the business combination and the amount that would be recognized under IAS 37. Provisions are measured at the present value of the expenditures required to settle the obligation using a rate before tax effects that reflects current market assessments. The increase in the provision due to passage of time is recognized in “financial results”. Current and deferred income tax and social contribution The income tax (“IR”) and social contribution (“CSL”) recorded in the year are determined on the current and deferred tax basis. These taxes are calculated on the basis of the tax laws enacted at the balance sheet date in the countries where the Company operates and are recognized in the statement of operations, except to the extent they relate to items recorded in equity. Deferred income tax and social contribution are recognized on temporary differences between the tax bases of assets and liabilities and their carrying amounts in the financial statements. On the other hand, the deferred income tax and social contribution are not accounted for if they arise from the initial recognition of an asset or liability in a transaction other than a business combination that at the time of the transaction affects neither accounting, nor taxable profit or loss. Deferred income tax and social contribution assets are recognized to the extent that it is probable that future taxable profit will be available against which the temporary differences can be utilized based on projections of future results prepared and based on internal assumptions and future economic scenarios that will allow for their utilization. The amounts accounted for and projections are regularly reviewed. Deferred income tax and social contribution assets and liabilities are presented net in the balance sheet when there is a legally enforceable right to offset them upon the calculation of current taxes. Accordingly, deferred tax assets and liabilities in different companies or countries are generally presented separately, and not on a net basis. Management periodically evaluates positions taken by the Company in income tax returns with respect to situations in which applicable tax regulation is subject to interpretation. 29 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Post-employment benefits The Company sponsors a defined contribution plan and defined benefit plans. (i) Defined contribution plan For the defined contribution plan, the Company pays contributions to private pension plan on contractual or voluntary bases. As soon as the contributions are paid, the Company does not have any further obligations related to additional payments. (ii) Defined benefit plan The defined benefit plans are financed by the payment of contributions to pension funds and the use of actuarial assumptions is necessary to measure the liability and the expenses of the plans, as well as the existence of actuarial gains and losses. The liability recognized in respect of these plans is the present value of the defined benefit obligation at the balance sheet date, less the fair value of plan assets, adjusted by actuarial gains or losses and past-service costs. The Company adopts the corridor approach to recognize actuarial gains and losses arising from experience adjustments and changes in actuarial assumptions. Actuarial gains and losses that exceed the higher of 10% of plan assets or 10% of plan liabilities, are charged or credited to profit or loss according to the average remaining service period of the fund participants. Past-service costs are recognized immediately in profit or loss on a straight-line basis over a period equivalent to the vesting period. Contingent assets and liabilities and judicial deposits The recognition, measurement and disclosure of contingent assets and liabilities and judicial deposits are performed in accordance with IAS 37 as follows: (i) Contingent assets – are not recognized in the books, except when management considers, supported by the opinion of its external legal advisors, the gain to be virtually certain or when there are secured guarantees or for which a favorable final and unappealable decision has been rendered. (ii) Contingent liabilities – are not recognized, except when management considers, supported by the opinion of its external legal advisors, that the chances of an unfavorable outcome is probable. For unrecognized contingencias, the Company discloses the main proceedings for which an unfavorable outcome is assessd as possible in (Note28). (iii) Judicial deposits – are maintained in non-current assets without the deduction of the related provisions for contingencies or legal liabilities, unless such deposit can be legally offset against liabilities and the Company intends to offset such amounts . 30 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Distribution of dividends The distribution of dividends to shareholders of the company is recognized based on Brazilian corporate law and on the bylaws of the Company. Upon closing the balance sheet, the amount corresponding to the minimum mandatory dividend (Note 29(b)) is registered in current liabilities under “dividends and interest on capital payable” since it is considered a legal obligation provided for in the bylaws of the Company. The portion of dividends that exceeds the minimum mandatory amount is represented in “proposed additional dividend”, in the profit reserve group under shareholders' equity. Once approved by the shareholders’ meeting, this portion is transferred to current liabilities. Leases Leases in which a significant portion of the risks and rewards of ownership of the assets is retained by the lessor are classified as operating leases. Payments made under these leases are charged to the statement of operations on a straight-line basis over the period of the lease. The contracts in which the Company holds substantially all risks and rewards of ownership of the assets, are classified as finance leases and recognized under liabilities in “other payables” as a contra-entry to property, plant and equipment. Recognition of sales revenue Sales revenue comprises the fair value of the consideration received or receivable for the sale of goods and services in the ordinary course of the Company’s activities. Revenue is shown net of taxes, returns and rebates. Revenue from the sale of goods is recognized when (i) the amount of revenue can be reliably measured and the Company no longer has control over the goods sold; (ii) it is probable that future economic benefits will be received by the Company; and (iii) all legal rights and risks and rewards of ownership have been transferred to the customer. The Company does not make sales with continued management involvement. Most of Braskem’s sales are made to industrial customers and, in a lower volume, to resellers. The moment at which the legal right, as well as the risks and rewards, are substantially transferred to the customer and determined as follows: (i) for contracts in which the Company is responsible for freight and insurance, the legal right, as well as the risks and rewards, are transferred to the customer after the good is delivered at the contractually agreed destination; (ii) for contracts in which the freight and insurance are the responsibility of the customer, the risks and rewards are transferred at the moment the goods are delivered at the client’s shipping company; and (iii) for contracts in which the delivery of the goods involves the use of pipelines, particularly basic petrochemicals, the risks and rewards are transferred immediately after the Company’s official measures, which is the point of delivery of the goods and transfer of their ownership The cost of freight services related to sales, transfers to storage facilities and product transfers are included in cost of sales. 31 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Rules, changes and interpretations of standards that will be in force in 2013 Rules, changes and interpretations of standards that will be in force in 2013 and have not been adopted early by the Company: (a) IAS 19 “Employee benefits” was amended in June 2011 and its main impacts of the changes follow: (i) elimination of the possibility of using the “corridor method” (permission for actuarial gains and losses up to the limit of 10% of the present value of the defined benefit obligation or 10% of the fair value of the plan’s assets, the greater of the two values, to be recognized as profit or loss for the remaining average working life of participants in the plan); (ii) recognition of actuarial gains and losses under “other comprehensive income”, as they occur. These amounts will not be carried to the profit or loss of the fiscal year, remaining under equity in Other Comprehensive Income. (iii) immediate recognition of the costs of past services in the profit or loss; and (iv) substitution of the participation cost and expected return on the plan’s assets for a net participation amount calculated by applying the discount rate to the assets (liabilities) of the net defined benefit. This rule will not cause material impacts for Braskem, since the withdrawal of sponsorship by the Company for the two largest defined benefit plans was approved in 2012. For the remaining plans, the unrecognized balance of actuarial loss, at December 31, 2012, was R$19,218. The rule applies to fiscal years beginning as of January 1, 2013. (b) IFRS 10 “Consolidated financial statements”. The new standard is based on existing principles and identifies the concept of control as the dominant factor when determining whether an entity should be included in the consolidated financial statements of the Parent Company. The standard provides additional guidance for determining control. The Company analyzed this standard and concluded that it will not cause any impacts on its consolidated financial statements. The rule applies to fiscal years beginning as of January 1, 2013. 32 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (c) IFRS 11 – “Joint arrangements” was issdue in May 2011. The standard provides more realistic reflections of joint arrangements by focusing on the rights and obligations under the arrangement instead of on its legal form. There are two types of joint arrangements: (i) joint operation - when one of the parties has rights to the assets and obligations relating to the arrangement and, as a result, will record its share of the assets, liabilities, revenues and expenses; and (ii) joint venture – when one of the parties has rights to the net assets of the arrangement and will record the investment by the equity method. The proportional consolidation method will no longer be permitted for joint control. The adoption of this standard will have no impacts on the Company, since it already adopts the equity method for investments in jointly-controlled companies. The rule applies to fiscal years beginning as of January 1, 2013. (d) IFRS 12 – “Disclosure of interest in other entities”. The standard deals with disclosure requirements for all forms of interest in other entities, including joint arrangements, associations, specific-purpose interest and other forms of interest that are not booked. The Company analyzed the standard and concluded that there will be no impacts on its consolidated financial statements. The rule applies to fiscal years beginning as of January 1, 2013. (e) IFRS 13 - “Fair value measurement” was issued in May 2011. The objective of the standard is to increase consistency and reduce the complexity of fair value measurement, providing a more precise definition and a single source of fair value measurement and its disclosure requirements under IFRS. The requirements do not expand the use of fair value booking, but rather provide instructions on how to apply it when already required or allowed under other IFRS standards. The Company analyzed the standard and its impact will be to expand the respective Notes on the matter in the financial statements. The rule applies to fiscal years beginning as of January 1, 2013. 33 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Rules, changes and interpretations of standards that are not yet in force Rules, changes and interpretations of standards that currently are not in force and have not been adopted early by the Company and its subsidiaries: IFRS 9 – “Financial Instruments” outlines the requirements for the classification, measurement and recognition of financial assets and liabilities IFRS 9 was issued in November 2009 and October 2012 and substitutes the paragraphs in IAS 39 related to the classification and measurement of financial instruments. IFRS 9 required classification of financial assets into two categories: measured at fair value and measured at amortized cost. Classification is determined when the financial asset is initially recognized. Classification depends on the business model of the entity and the characteristics of the cash flow arrangements of the financial instruments. For financial liabilities, the standard maintains most of the requirements under IAS 39. The main change is when the fair value option is adopted for financial liabilities, in which case the portion of change in fair value that is attributable to changes in the credit risk of the entity is registered in other comprehensive income and not in the statement of operations, except for cases in which this results in accounting mismatches. The standard will be applicable as of January 1, 2015. IAS 32 – “Financial Instruments: Presentation” provides further clarification in addition to the application guidance in IAS 32 on the requirement to offset financial assets and liabilities in the balance sheet The standard will be applicable as of January 1, 2014. IAS 1 – “Presentation of Financial Statements” – the main change was the requirement that entities group the items presented under other comprehensive income based on whether or not they are potentially reclassifiable to the subsequent profit or loss (reclassification adjustments) This change, however, does not establish which items should be presented under other comprehensive income. The standard will be applicable as of July 1, 2013. 34 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 3 Application of critical accounting practices and judgments Critical estimates and judgments Critical estimates and judgments are those that require the most difficult, subjective or complex judgments by management, usually as a result of the need to make estimates that affect issues that are inherently uncertain. Estimates and judgments are continually reassessed and are based on historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. Actual results can differ from planned results due to differences in the variables, assumptions or conditions used in making estimates. In order to provide an understanding of the way the Company forms its judgments on future events, the variables and assumptions used in estimates are presented below: Deferred income tax and social contribution The Company keeps a permanent record of deferred income tax and social contribution on the following bases: (i) tax losses and social contribution tax loss carryforwards; (ii) temporarily non-taxable and nondeductible income and expenses, respectively; (iii) tax credits and expenses that will be reflected in the books in subsequent periods; and (iv) asset and liability amounts arising from business combinations that will be treated as income or expenses in the future and that will not affect the calculation of income tax and social contribution. The recognition and the amount of deferred taxes assets depend on the generation of future taxable income, which requires the use of an estimate related to the Company’s future performance. This information is in the Business Plan, which is approved by the Board of Directors at the end of the second half of every year. This plan is prepared by the Executive Board and its main variables, such as the price of the products manufactured by the Company, price of naphtha, exchange variation, interest rate, inflation rate and fluctuations in the supply and demand of inputs and finished products are obtained from specialized external consultants. The Company annually reviews the projection of taxable income. If this projection shows that the taxable income will not be sufficient to absorb the deferred tax, the corresponding portion of the asset that cannot be recovered is written-off. Pension plans – defined benefit The Company recognizes the obligation of the employee defined benefit plans and related costs, by adopting the following practices: (i) the plan cost is determined by actuaries using the projected unit credit method and the best estimates of the plan’s manager and the Company of the expected performance of the plan’s investments, salary growth, retirement age of employees and discount rates; and (ii) the plan assets are stated at fair value. The discount rate used to determine the present value of future benefit obligations is a combination of the estimate for the market interest rate and annual inflation. Additionally, actuaries, supported by the plan’s manager, also use subjective factors such as rescission, turnover and mortality rates to estimate these factors. The actuarial assumptions used in the Company’s plans can be materially different from the actual results due to changes in economic and market conditions, regulatory events, court decisions, higher or lower rescission rates or longer or shorter longevity of participants (Note 25). 35 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Fair value of derivative and non-derivative financial instruments The Company evaluates the derivative financial instruments at their fair value and the main sources of information are the stock exchanges, commodities and futures markets, disclosures of the Central Bank of Brazil and quotation services like Bloomberg and Reuters. Nevertheless the high volatility of the foreign exchange and interest rate markets in Brazil caused, in certain periods, significant changes in future rates and interest rates over short periods of time, leading to significant changes in the market value of swaps and other financial instruments. The fair values recognized in its financial statements may not necessarily represent the amount of cash that the Company would receive or pay upon the settlement of the transactions. The fair values of non-derivative, quoted financial instruments are based on current bid prices. If the market for a financial asset and for unlisted securities is not active, the Company establishes fair value by using valuation techniques. These include the use of recent arm’s length transactions, reference to other instruments that are substantially the same, discounted cash flow analysis, and option pricing models that make maximum use of market inputs and rely as little as possible on information provided by the Company’s Management. Useful life of assets The Company recognizes the depreciation and depletion of its long-lived assets based on their useful life estimated by independent appraisers and approved by the Company’s technicians taking into consideration the experience of these professionals in the management of Braskem’s plants. The useful lives initially established by independent appraisers are reviewed at the end of every year by the Company’s technicians in order to check whether they need to be changed. In December 2012, this analysis concluded that the useful lives applied in 2011 and 2012 should be maintained in 2013. The main factors that are taken into consideration in the definition of the useful life of the assets that compose the Company’s industrial plants are the information of manufacturers of machinery and equipment, volume of the plants’ operations, quality of preventive and corrective maintenance and the prospects of technological obsolescence of assets. The Company’s management also decided that (i) depreciation should cover all assets value because when the equipment and installations are no longer operational, they are sold by amounts that are absolutely immaterial; and (ii) land is not depreciated because it has an indefinite useful life. The useful lives applied to the assets determined the following average depreciation and depletion rates: Percentage (%) Buildings and improvements 3.59 3.46 Machinery, equipment and installations 7.25 6.91 Mines and wells 9.01 9.01 Furniture and fixtures 10.75 10.86 IT equipment 20.50 20.80 Lab equipment 9.90 10.18 Security equipment 9.99 9.96 Vehicles 18.71 20.00 Other 19.54 22.59 36 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Business combination In accordance with IFRS 3, the Company must allocate the cost of the assets acquired, and the contingencies and liabilities assumed based on their estimated fair values on the acquisition date. The Management of the Company exercises a significant amount of judgment when measuring tangible assets, identifying and measuring intangible assets, identifying and measuring risks and contingencies, measuring other assets acquired and liabilities assumed and determining remaining useful lives. The use of assumptions in risk measurements and assessments may result in estimated amounts that differ from the assets acquired and liabilities assumed. The Company contracts specialized companies to support it in these activities. If the future results are not consistent with the estimates and assumptions used, the Company may be exposed to losses that may be material. Impairment test for tangible and intangible assets (a) Tangible and intangible assets with defined useful lives On the balance sheet date, the Company makes an analysis to determine if there is evidence that the amount of long-lived tangible assets and intangible assets with defined useful lives will not be recoverable. This analysis takes into consideration, among others, the following variables that are relevant to the Business Plan mentioned in (Note 3.1): (i)evolution of Industrial Gross Domestic Product; (ii) price of naphtha; (iii) evolution of Brazil’s Gross Domestic Product; (iv) inflation; and (v) foreign exchange rates. The Company uses scenarios projected by specialized consultants to estimate these variables. When some indication that the amount of these assets will not be recovered is identified, the Company compares the book value of suchassets with the respective value in use. For this test, the Company uses the cash flow that is prepared based on the Business Plan. The assets are allocated to the CGUs as follows: Basic petrochemicals operating segment: · CGU UNIB Bahia: represented by assets of the basic petrochemicals plants located in the state of Bahia; · CGU UNIB South: represented by assets of the basic petrochemicals plants located in the state of Rio Grande do Sul; · CGU UNIB Southeast: represented by assets of the basic petrochemicals plants located in the states of Rio de Janeiro and São Paulo; Polyolefins operating segment: · CGU Polyethylene: represented by assets of the PE plants located in Brazil; · CGU Polypropylene: represented by assets of the PP plants located in Brazil; · CGU Renewables: represented by the Green PE plant located in Brazil; Vinyls operating segment: · CGU Vinyls: represented by assets of PVC plants and chloride soda located in Brazil; 37 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated International businesses operating segment: · CGU Polypropylene USA: represented by assets of PP plants located in the United States; · CGU Polypropylene Germany: represented by assets of PP plants located in Germany; Chemical Distribution operating segment: · This segment was represented by assets of the subsidiaries Quantiq and IQAG and was discontinued after the decision was made to sell these companies (Note 6). (b) Goodwill based on future profitability and intangible assets with indefinite useful lives Whether there are indications that the amount of an asset may not be recovered or not, the balances of goodwill from future profitability arising from business combinations and intangible assets with indefinite useful lives are tested for impairment at least once a year at the balance sheet date. For the purposes of testing impairment, the Company allocated the goodwill existing at the CGU UNIB South and in the Polyolefins and Vinyls operating segments. The Company’s management allocated the goodwill to the Polyolefins segment based on the way this goodwill is internally managed. The existing goodwill was generated in a business combination that resulted in the simultaneous acquisition of polypropylene and polyethylene plants. The main raw materials of these plants were supplied by the Braskem S.A., which allowed for the obtainment of significant synergies in the operation. These synergies were one of the main drivers of that acquisition. Accordingly, the Company’s management tested this goodwill and assets for impairment in the ambit of their operating segment since the benefits of the synergies are associated with all units acquired. Provisions and contingent liabilities The contingent liabilities and provisions that exist at the Company are mainly related to discussions in the judicial and administrative spheres arising from primarily labor, pension, civil and tax lawsuits and administrative procedures. Braskem’s Management, based on the opinion of its external legal advisors, classifies these proceedings in terms of probability of loss as follows: Probable loss – these are proceedings for which there is a higher probability of loss than of a favorable outcome, that is, the probability of loss exceeds 50%. For these proceedings, the Company recognizes a provision that is determined as follows: (i) labor claims – the amount of the provision corresponds to the amount to be disbursed as estimated by the Company’s legal counsels; (ii) tax claims - the amount of the provision corresponds to the value of the matter plus charges corresponding to the variation in the Selic rate; and (iii) other claims – the amount of the provision corresponds to the value of the matter. Possible loss – these are proceedings for which the possibility of loss is greater than remote. The loss may occur, however, the elements available are not sufficient or clear to allow for a conclusion on whether the trend is for a loss or a gain. In percentage terms, the probability of loss is between 25% and 50%. For these claims, except for the cases of business combinations, the Company does not recognize a provision and mentions the most significant ones in a note to the financial statements (Note 28). In business combination transactions, in accordance with the provision in IFRS 3, the Company records the fair value of the claims based on the assessment of loss. The amount of the provision corresponds to the value of the matter, plus charges corresponding to the variation in the Selic rate, multiplied by the probability of loss (Note 23). 38 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Remote loss – these are proceedings for which the risk of loss is small. In percentage terms, this probability is lower than 25%. For these proceedings, the Company does not recognize a provision nor does it disclose them in a note to the financial statements regardless of the amount involved. The Company’s management believes that the estimates related to the outcome of the proceedings and the possibility of future disbursement may change in view of the following: (i) higher courts may decide in a similar case involving another company, adopting a final interpretation of the matter and, consequently, advancing the termination of the of a proceeding involving the Company, without any disbursement or without implying the need of any financial settlement of the proceeding; and (ii) programs encouraging the payment of the debts, such as refinancing programs (REFIS) implemented in Brazil at the Federal level, in favorable conditions that may lead to a disbursement that is lower than the one that is recognized in the provision or lower than the value of the matter. 4 Risk management Braskem is exposed to (i) market risks arising from variations in commodity prices, foreign exchange rates and interest rates; (ii) the credit risks of its counterparties in cash equivalents, financial investments and trade accounts receivable; and (iii) liquidity risks to meet its obligations from financial liabilities. Braskem adopts procedures for managing market and credit risks that are in conformity with the financial policy approved by the Board of Directors on August 9, 2010. The purpose of risk management is to protect the cash flows of Braskem and reduce the threats to the financing of its operating working capital and investment programs. Market risk Braskem prepares a sensitivity analysis for each type of market risk to which it is exposed, which is presented in Note 20.4. (a) Exposure to commodity risks Braskem is exposed to the variation in the prices of various commodities and, in general, seeks to transfer the variations caused by fluctuations in market prices. In addition, the Company entered into derivative operations to hedge against the exposure to risks arising from isolated transactions involving the commodities naphtha and ethanol (Note 20.2.1). Also, an immaterial part of sales may be performed based on fixed-price contracts or contracts with a maximum and/or minimum fluctuation range. These contracts can be commercial agreements or derivative contracts associated with future sales. 39 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b) Exposure to foreign exchange risk Braskem has commercial operations denominated in or pegged to foreign currencies. Braskem’s inputs and products have prices denominated in or strongly influenced by international prices of commodities, which are usually denominated in U.S. dollar. Additionally, Braskem has long-term loans in foreign currencies that expose it to variations in the foreign exchange rate between the Brazilian real and the foreign currency, in particular the U.S. dollar. Braskem manages its exposure to foreign exchange risk through the combination of debt, financial investments, accounts receivable and raw material purchases denominated in foreign currencies and through derivative operations. Braskem’s financial policy for managing foreign exchange risks provides for the maximum and minimum coverage limits that must be observed and which are continuously monitored by its Management. On December 31, 2012, Braskem prepared a sensitivity analysis for its exposure to U.S. dollar risk, as informed in Note 20.4(c). (c) Exposure to interest rate risk Braskem is exposed to the risk that a variation in floating interest rates causes an increase in its financial expense due to payments of future interest. Debt denominated in foreign currency subject to floating rates is mainly subject to fluctuations in Libor. Debt denominated in local currency is mainly subject to the variation in the Long-Term Interest Rate (“TJLP”), in fixed rates in Brazilian real and in the Interbank Certificate of Deposit (“daily CDI”) rate. In the year, Braskem held swap contracts designated as hedge accounting (Note 20.2.1) in which it: (i)receives the pre-contractual rate and pays the CDI overnight rate; and (ii) receives Libor and pays a fixed rate. On December 31, 2012, Braskem prepared a sensitivity analysis for the exposure to the floating interest rates Libor, CDI and TJLP, as informed in Notes 20.4(d) (e) and(f). Exposure to credit risk The transactions that subject Braskem to the concentration of credit risks are mainly in current accounts with banks, financial investments and trade accounts receivable in which Braskem is exposed to the risk of the financial institution or customer involved. In order to manage this risk, Braskem maintains bank current accounts and financial investments with major financial institutions, weighting concentrations in accordance with the credit rating and the daily prices observed in the Credit Default Swap market for the institutions, as well as netting contracts that minimize the total credit risk arising from the many financial transactions entered into by the parties. On December 31, 2012, Braskem held netting contracts with Banco Citibank S.A. HSBC Bank Brasil S.A. – Banco Múltiplo, Banco Itaú BBA S.A. Banco Safra S.A. Banco Santander S.A. (Brasil) Banco Votorantim S.A. Banco West LB do Brasil S.A. Banco Caixa Geral – Brasil S.A. and Banco Bradesco S.A. Approximately 55% of the amounts held in cash and cash equivalents (Note 7) and financial investments (Note 8) are contemplated by these agreements, whose related liabilities are accounted for under “borrowings” (Note 19). The effective netting of these amounts is possible only in the event of default by one of the parties. With respect to the credit risk of customers, Braskem protects itself by performing a rigorous analysis before granting credit and obtaining secured and unsecured guarantees when considered necessary. 40 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated The maximum exposure to credit risk of non-derivative financial instruments on the reporting date is the sum of their carrying amounts less any provisions for impairment losses. On December 31, 2012, the balance of trade accounts receivable was net of allowance for doubtful accounts of R$256,884 (R$253,607 in 2011) (Note 9). Liquidity risk Braskem has a calculation methodology to determine operating cash and minimum cash for the purpose of, respectively: (i) ensuring the liquidity needed to comply with short-term obligations, determined based on the operating disbursements projected for the following month; and (ii) ensuring that the Company maintains liquidity during potential crises. These amounts are calculated based on the projected operating cash generation, less short-term debts, working capital needs and other items. Some of Braskem’s borrowing agreements had financial covenants that linked net debt and the payment of interest to its consolidated EBITDA (earnings before interest, tax, depreciation and amortization) (Note 19 (h)), which were monitored on a quarterly basis by the Company’s Management. These agreements were settled in the third quarter of 2012 and the Company no longer holds commitments of this nature. Additionally, Braskem has three revolving credit lines, that may be used without restrictions in the amounts of: (i) US$350 million, for a period of four years as from November 2012; and (ii) US$250 million, for a period of five years as from August 2011; and (iii) R$450 million, for a period of three years as from December 2012. These credit facilities enable Braskem to reduce the amount of cash it holds. On December 31, 2012, Braskem had not drawn any credit from these lines. The table below shows Braskem’s financial liabilities by maturity, corresponding to the period remaining between the balance sheet date and the contractual maturity date. These amounts are calculated from undiscounted cash flows and may not be reconciled with the balance sheet. Until Between one and Between two and More than Fair value Note one year (i) two years (i) five years (i) five years (i) total Current Trade payables 8,897,597 8,897,597 Borrowings 1,912,252 1,912,252 Derivatives 20.2.1 293,378 293,378 Other payables (ii) 260,649 260,649 Non-current Borrowings 1,947,669 4,111,398 19,656,704 25,715,771 Other payables (iii) 155,966 166,381 322,347 At December 31, 2012 11,363,876 2,103,635 4,277,779 19,656,704 37,401,994 (i) The maturity terms presented are based on the contracts signed. (ii) Refers to amounts payable to non-controlling shareholders of Braskem Idesa (Note 27(a)(i)). (iii) Refers to amounts payable to BNDES Participações S.A., as part of the business combination with Quattor (Note 27(b)). 41 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Capital management The ideal capital structure, according to Braskem’s Management, considers the balance between own capital and the sum of all payables less the amount of cash and cash equivalents and investments. This composition meets the Company’s objectives of perpetuity and of offering an adequate return to shareholders and other stakeholders. This structure also permits borrowing costs to remain at adequate levels to maximize shareholder remuneration. Due to the impact of the U.S. dollar on the Company’s operations, the Management of Braskem believes that the own capital used for capital management purposes should be measured in this currency and on a historical basis. Moreover, the Company may temporarily maintain a capital structure that is different from this ideal. This occurs, for example, during periods of growth, when the Company may finance a large portion of its projects through borrowings, provided that this option maximizes return for shareholders once the financed projects start operating. In order to adjust and maintain the capital structure, the Management of Braskem may also consider the sale of non-strategic assets, the issue of new shares or even adjustments to dividend payments. As is also the case of liquidity, capital is not managed at the Parent Company level, but rather at the consolidated level. 42 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 5 Business combination Quattor Participações S.A. (current Braskem Qpar) On January 22, 2010 the shareholders of the Braskem S.A; (Odebrecht, OSP, Petrobras e Petroquisa), together with Unipar, entered into an Investment Agreement to establish the terms for the acquisition by the Company and of the investments held by Unipar in the petrochemical industry, allowing for the consolidation of Petrobras’ petrochemical investments in Braskem. On April 27, 2010, the Company purchased 143,192,231 of Quattor shares representing 60% of its total capital and paid the amount of R$ 659,454 to Unipar. On April 30, 2010, the Company acquired the control of Quattor and, at the Ordinary General Shareholders’ Meeting, it appointed the members of Quattor’s Board of Directors and this date is the date of acquisition for the purposes of accounting for this business combination. Under the Investment Agreement of January 22, 2010, when the Company acquired 60% of Quattor’s voting capital, it undertook to acquire the following interests: (i) 40% of the voting capital of Quattor held by Petrobras through the exchange of 18,000,087 shares issued by the Company; (ii) 33.3% of the voting capital of Polibutenos S.A. held by Unipar for a cash consideration of R$ 22,326; (iii) 0.68% of non-controlling interests in Quattor Química; these non-controlling shareholders have a tag along right to sell their shares for up to 80% of the price paid to the controlling shareholder); (iv) 25% of the voting capital of Riopol held by BNDESPAR. ¹ ¹ As part of the acquisition of Quattor, the Company assumed the obligation under a put option entered into by Unipar and BNDESPAR (Note 1(b.1)). Under this put option and a similar put option entered into by Petrobras, Unipar and Petrobras, former owners of a 75% interest in Riopol, agreed to repurchase a 25% (being 15% by Unipar and 10% by Petrobras) non-controlling interest of Riopol from BNDESPAR at the end of a five-year period (that commenced on January 15, 2008), or at an earlier time during that period in the event that BNDESPAR decided to exercise the option earlier. Under the terms of the option, the purchase price of these shares would be equal to the total amount originally invested by BNDESPAR, corrected by a contractually agreed interest rate. At the acquisition date, the fair value of the option entered by Unipar was R$ 205,121, based on the amount originally invested corrected by the contractual interest rate. On August 9, 2010, BNDESPAR exercised the put option and Braskem acquired 190,784,674 common shares and 30 preferred shares of Riopol for R$ . The change in the fair value of this put option totaled of R$ 4,830 and was recorded as an expense. Although the Company did not obtain the legal right over the aforementioned shares of the companies on the acquisition date, all the events described above were accounted for on April 30, 2010, since the Investment Agreement set forth the Company’s obligation to acquire all of the remaining shares. Subsequently, all interests were acquired under the Investment Agreement. The table below summarizes the consideration paid to the shareholders’ of the Quattor Group and the amounts of the assets acquired and liabilities assumed recognized on the date of acquisition, as well as the fair value on the date of the acquisition of the non-controlling interests in Quattor. 43 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Consideration paid Cash 704,298 Shares issued (the amount of R$250,049 also includes Braskem shares issued for the purrchase of other interests in this business combination) 250,049 BNDESPAR put option assumed by the Company and other obligations 218,739 Total consideration transferred (A) Fair value of identifiable assets and assumed liabilities Current assets Inventory 823,012 Other current assets 1,383,104 Non-current assets Property, plant & equipment 7,531,158 Intangible 560,430 Other non-current assets 990,850 Current liabilities 2,903,113 Non-current liabilities Other provisions 220,619 Deffered income tax and social contribution 623,173 Other non-current liabilities 5,527,104 Total identifiable assets and assumed liabilities (B) Business combination result (A) – (B) The gain (bargain purchase) of R$ 841,459 is recorded in a specific account in the income statement for 2010 called “gain (loss) from business combinations”. This bargain purchase was attributable to the terms of negotiation with the shareholders of Quattor. The fair value of the Company’s shares issued in these transactions was determined based on the BM&FBovespa closing price on April, 30, 2010 and totaled R$ 197,101. The fair value of the assets acquired and liabilities assumed was estimated by an independent appraiser and the main results are described below: (i) The fair value of inventories was determined taking into consideration the sales price, net of taxes, on the date of the evaluation of the assets using the market approach method. The difference between the market value and the carrying amount of inventories was R$ 68,009. (ii) The method used to evaluate property, plant and equipment was the cost replacement approach method. Management, together with its external appraisers, understands that the use of the marketapproach method using the unit values of each asset that composes the plant would not reflect the economic value of the plant, since they would not consider the costs of the installed technology, costs of supporting installations and the active connection with production and distribution (going concern). In the evaluation process, the following information was used: (i) cost of installation of similar plants; (ii)most recent quotes for the expansion and replacement of similar assets; and (iii) cash price for the replacement of the asset, taking into consideration the working conditions on the date of inspection, among other. The adjustment booked over the historical Quattor property, plant and equipment book value of R$6,039,067 was in the amount of R$1,492,091. Therefore, after the adjustments, the fair value of property, plant and equipment registered in the acquisition was in the amount of R$7,531,158. 44 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (iii) As a result of the evaluation, net gains on future cash flows were identified for the commercial contracts with customers and suppliers that were brought to present value at a discount rate of 14.1% a year. Additionally, the costs of registration and product placement were considered and, in technology, the expenses incurred with personnel and the administrative expenses for the research conducted together with the Federal University of Rio de Janeiro were also considered. The identifiable intangible assets related to brands, technology, contracts with customers and suppliers totaled R$ 393,878. (iv) Many tax contingencies were recognized and the chances of an unfavorable outcome for these contingencies are possible based on the evaluation of the value of the matter in dispute and probability of loss estimated by external legal advisors. The provisions recognized refer to lawsuits related to the State Value-Added Tax (ICMS), Social Integration Program (PIS), Social Contribution on Revenues (COFINS), Income Tax (IR) and Social Contribution on Income (CSL) totaling R$ 210,695. (v) The fair value of loans and financing was determined using the income approach method however, the fair value effects were not recognized since these loans included clauses that provided for the advanced settlement were settled in 2010 and the effects were annulled in profit or loss for that year. The 2010 net sales revenue included in the consolidated income statement since April 30, 2010 includes R$4,412,244 in net revenues from Quattor. Quattor also contributed with profit of R$ 58.461 in the same period. The acquisition of Quattor was subject to the final approval of CADE. Brazilian Corporate Law allows for the completion of this transaction before the final approval by the Brazilian antitrust authorities, unless CADE issues a writ of prevention against the transaction. This transaction was submitted for CADE’s analysis on February 5, 2010. On February 23, 2011, the transaction was approved with no significant restrictions. Sunoco Chemicals On April 1, 2010, Braskem acquired 100% of Sunoco Chemicals’ shares for R$ 620,838 (US$ 351 million). The name of this subsidiary was changed to Braskem PP Americas Inc. (currently named Braskem America). Headquartered in Philadelphia, Braskem America has three polypropylene plants located in the states of Texas, Pennsylvania and West Virginia that had an aggregate annual installed capacity of 950,000 metric tons (unaudited), representing approximately 13% of the total installed polypropylene production capacity in the United States. Additionally, Braskem America also has a technology center in Pittsburgh, Pennsylvania. The date of acquisition of control over the operating and financial policies of PP Americas is April 1, 2010, date from which the Company started to appoint all the members of this subsidiary’s Board. The following table summarizes the consideration paid to the former shareholders of Sunoco Chemicals and the amounts of the assets acquired and liabilities assumed recognized at the acquisition date. 45 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Consideration transferred Cash 620,838 Total consideration transferred (A) Fair value of the identifiable assets andliabilities assumed Current assets Inventory 177,070 Non-current assets Property, plant & equipment 628,698 Intangible 285,464 Othe non-current assets 11,262 Current liabilities 6,597 Non-current liabilities Deferred income tax and social contribution 330,421 Other non-currente liabilities 18,549 Total identifiable assets andliabilities assumed (B) Business combination result (A) – (B) The gain (bargain purchase) of R$ 126,089 is recorded in a specific account in the income statement for 2010 called “results from business combinations”. The fair value of the assets acquired and liabilities assumed was estimated by an independent appraiser and the main results are described below: (i) The fair value of inventories was determined taking into consideration the sales price, net of taxes, on the date of the evaluation of the assets by the experts using the market approach method. (ii) The method used to evaluate property, plant and equipment was the cost approach method. Management, together with its external appraisers, understands that the use of the market approach method using the unit values of each asset that composes the plant would not reflect the economic value of the plant, since they would not consider the costs of the installed technology, costs of supporting installations and the active connection with production and distribution (going concern). In the evaluation process, the following information was used: (i) cost of installation of similar plants; (ii)most recent quotes for the expansion and replacement of similar assets; and (iii) cash price for the replacement of the asset, taking into consideration the working conditions on the date of inspection, among other. (iii) As a result of the evaluation, net gains on future cash flow were identified for the commercial contracts that were brought to present value at a discount rate of 15% a year. The identifiable intangible assets relate to technology and contracts with suppliers. The net revenue included in the consolidated income statement since April 1, 2010 includes R$ 1,891,487 in net revenues from PP Americas’ operations. PP Americas also contributed with a profit of R$ 172,735 in the same period. This transaction was approved by CADE on November 3, 2010 and by the U.S. antitrust agency on March 22, 2010. 46 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Unipar Comercial On May 10, 2010, the Company acquired 100% of the voting capital of Unipar Comercial. On the same date, the Company acquired the control over its management and, therefore, this date was considered for accounting for the business combination. The total cash consideration paid for the acquisition was R$ 27,104 and the fair value of the assets acquired and liabilities assumed was R$ 35,138. The adjustment that was booked over the historical book value, in the amount of R$ 8,342, arose from the evaluation of property, plant and equipment, and on this amount, deferred income tax and social contribution liabilities, amounting to R$ 4,139, was also recognized. A bargain purchase gain of R$ 7,735 was recognized in the income statement for 2010 within “results from business combinations”. CADE approved this transaction on February 23, 2011. PP assets abroad – Dow Chemical On September 30, 2011, Braskem, through its subsidiaries Braskem America and Braskem Alemanha, acquired the PP business of Dow Chemical for R$608 million (US$323 million). On the same date, the amount of R$312 (US$166 million) was paid, which corresponds to the portion of accounts payables that were assumed in the transaction. The agreement also provided for adjustments to the amount paid based on the variation in trade accounts receivable and inventory, for which the final amount was a receivable of R$24 million (US$12 million) by the acquirers. The negotiation included four industrial units, of which two are in the United States and two in Germany, with combined annual production capacity of 1,050 thousand tons (unaudited) of PP. The negotiation involved the acquisition mainly of industrial plants, trade accounts receivable, inventory and assumed liabilities related to the business operation. In the United States, the acquired plants are located in the state of Texas and have annual capacity of 505 thousand tons (unaudited). In Germany, the acquired plants are located in Wesseling and Schkopau and have annual production capacity of 545 thousand tons (unaudited). The amount paid included trade accounts receivable and inventory located in Mexico through the subsidiary Braskem México, in the amount of R$13 million (US$8 million), net of the accounts payable assumed. Since it represented an isolated asset acquisition closed in the short term with the sale of inventory and the financial settlement of accounts receivable and payable, this part of the operation was not considered a business combination. The effective settlement of the operation by the parties occurred on September 30, with financial settlement on October 3, 2011. Until the effective payment to Dow Chemical, the acquirers did not make any relevant decisions regarding the operations of the plants, which began to occur only after October 3. The rights and obligations generated as of October 1, 2011 are the responsibility of the acquirers, such as the inventory produced and the new obligations assumed. The reasons mentioned above led to the conclusion that the acquisition of control occurred on October 3, 2011, the date of the registration of the business combination and as of when the acquired assets and liabilities were consolidated into Braskem’s financial statements. This acquisition was approved by Brazil’s antitrust authority CADE on February 8, 2012, by the corresponding U.S. regulatory body on September 9, 2011, and by the European antitrust authorities on September 28, 2011. 47 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated The allocation of the amounts of the assets acquired and liabilities assumed in the financial statements for the year ended December 31, 2011 was made on a preliminary basis by the acquirers. The Company contracted independent experts to measure the fair value of this acquisition, which was concluded in the second quarter of 2012. As a result of this assessment, and as required by IFRS 3, the Company recognized, retrospectively, among other amounts, the following main amounts in the 2011 financial statements: (i) addition of property, plant and equipment, in the amount of R$36,526; (ii) effect on deferred income tax loss, in the amount of R$15,021. The Company also recognized a credit, in the amount of R$8,540, related to an adjustment in the amount paid, as provided for by the initial agreement. Therefore, the Company recognized a gain (bargain purchase) of R$30,045 (US$16 million) in the specific line on the statement of operations for fiscal year 2011 referred to as “results from business combinations”. The Company also recognized depreciation on the fair value adjustment in the amount of R$1,992, and its deferred income tax effect in the amount of R$639. The following table summarizes the consideration paid to Dow Chemical and the fair values of the assets acquired and liabilities assumed, which were recognized retrospectively in the financial statements of December 31, 2011: United States Germany Total business combination Mexico Total Consideration transferred Cash 285,135 285,551 570,686 13,214 583,900 Total consideration transferred (A) 285,135 285,551 570,686 13,214 583,900 Fair value of the identifiable assets and liabilities assumed Current assets Trade accounts receivable 143,932 133,438 277,370 18,948 296,318 Inventories 161,617 126,385 288,002 12,661 300,663 Non-current assets Property, plant and equipment 137,186 222,483 359,669 359,669 Current liabilities Trade accounts payables (140,558) (153,310) (293,868) (18,395) (312,263) Other payable accounts (845) (141) (985) (985) Non-current liabilities Deferred income tax (6,374) (8,647) (15,021) (15,021) Pension plans (14,436) (14,436) (14,436) Total identifiable assets acquired and liabilities assumed (B) 294,959 305,773 600,731 13,214 613,945 Result of business combination (A) - (B) 9,824 20,222 30,045 30,045 48 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated A specialized independent company estimated the fair value of assets acquired and liabilities assumed, based on the following assumptions: (i) the fair value of trade accounts receivable was calculated based on the collectability of the receivables acquired; (ii) the fair value of inventory was calculated considering the net realizable value of inventories; (iii) the method used to calculate the value of property, plant and equipment was the “replacement cost approach”, reduced by economic and functional obsolescence. The Management, together with its external valuation experts, believed that because it uses the unit value of each asset comprising the plant, the “market approach” would not reflect the actual economic value, since it would not consider the costs with the technologies installed, installation-support and the active connection with the production and distribution system. During the valuation process, the following information was considered: (a) the installation cost of similar plants; (b) the most recent quotes for the expansion and replacement of similar assets; (c) the cash price for replacing the asset, considering the use conditions on the inspection date; and (d) the projected cash flows of the business. (iv) the fair value of trade payables was determined based on the amount paid to settle these obligations; and (v) the fair value of private pension plans was determined based on the net present value of actuarial liabilities. 49 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 6 Held-for-sale assets and discontinued operations In the last quarter of 2012, the Management of the Company divested its interests in the capital of Cetrel and Braskem Distribuidora and commenced negotiations for the divestment of Quantiq. The accounting practices used to recognize and measure these transactions are described in Note 2.9. · Cetrel Braskem held 54.2% of the total and voting capital of Cetrel, whose activities include effluent treatment, industrial waste management, air and water monitoring, laboratory services and environmental consulting services. This investment was sold, on December 28, 2012, to Odebrecht Ambiental (Note 11(b)). The sale price defined by the parties was confirmed by a specialized company contracted for this purpose, which issued a favorable fairness opinion regarding the price. The final amount may still be altered due to adjustments defined between the parties and provided for in contract. The operating profit or loss of Cetrel was represented under segment information as “Other segments” (Note36). Braskem recognized a gain from the sale, as detailed below: Note Amount Sale amount (i) 15(a) 208,100 Cost amount of the investment sold in the divestment date 16(b) (163,905) Write-off net gain recognized in other comprehensive income 29(i) 4,632 Gain on sale 48,827 (i) Amount to be received in full in June 2013. Cetrel’s profit and losses in 2011 and 2012 and the gain from itsdivestment, are presented under “discontinued operations results” in the statement of operations, and further detailed in item(c) of this Note. · Braskem Distribuidora Braskem held 100% of the capital of Braskem Distribuidora, whose business activities include the production of demineralized, clear drinking water and managing the fire water reservoir. This investment was sold on December 28, 2012 to Odebrecht Ambiental. The sale price defined by the parties was confirmed by a specialized company, which issued a favorable fairness opinion regarding the price. The final amount may still be altered due to adjustments defined between the parties and provided for in contract. The operating profit or loss of Braskem Distribuidora was presented under segment information as “other segments” (Note 36). 50 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Braskem recognized a gain from the sale, as detailed below: Note Amount Sale amount (i) 15(a) 444,000 Cost amount of the investment sold in the divestment date 16(b) (84,108) Gain on sale 359,892 (i) Amount to be received in full by December 31, 2013. Braskem Distribuidora’s profit and losses in 2011 and 2012, and the gain from the divestment are presented under “discontinued operations results” in the statement of operations, and further detailed in item (c) of this Note. · Quantiq and IQAG Quantiq is engaged in the distribution, marketing and manufacture of petroleum-based solvents and of petrochemical manufacturers, in the distribution and marketing of process oils, other petroleum-based inputs, intermediate chemicals, special chemicals and pharmacons, IQAG is engaged in providing storage services. These investments are in the advanced stages of the sale process and the Management of the Company estimates that the negotiations will be concluded in the first half of 2013. The transaction was submitted to CADE, which issued a favorable, unqualified opinion on December 7, 2012. The operating profits or losses of Quantiq and IQAG were presented in the segment information as operating segment “Chemical distribution” (Note . The operating profits or losses of this segment were R$52,713 in 2012 and R$56,777 in 2011. The profit or losses of Quantiq and IQAG in 2011 and 2012 are presented under “discontinued operations results” in the statement of operations, and further detailed in item (c) of this Note. The assets and liabilitiesof these companiesin 2012 are presented under “non-current assets held-for-sale” and “non-current liabilities held-fo-sale”, respectively. 51 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (a) Assets and liabilities items classified as held-for-sale Consolidated balance sheet information for Quantiq and IQAG. Assets Cash and cash equivalents 9,985 Trade accounts receivable 17,897 Inventories 106,386 Property, plant and equipment 56,727 Intangible assets 13,246 Other 73,587 Total assets 277,828 Liabilities Trade payables 101,893 Borrowings 1,095 Payroll and related charges 5,232 Other 1,550 Total liabilities 109,770 (b) Gains or losses from discontinued operations Consolidated statement of operations for Cetrel, Braskem Distribuidora, Quantiq and IQAG. Note Net sales revenue 646,763 679,085 469,159 Cost of products sold (499,110) (500,574) (382,870) Gross profit 147,653 178,511 86,289 Selling, General and administrative expenses (85,244) (115,058) (66,545) Other operating income, net 2,017 25,665 572 Operating profit 64,426 89,118 20,316 Financial results (21,883) (18,207) (455) Gain on sale of equity investments 408,719 Profit before income tax and social contribution 451,262 70,911 19,861 Current income tax and social contribution (10,265) (14,948) (4,052) Deferred income tax and social contribution 22.2 (a) (138,964) Discountinued operations results 302,033 55,963 15,809 Earnings per share attributable to the shareholders of the Company of continued operations at the end of the year (R$) Basic earnings per share - common 0.2064 Basic earnings per share - preferred 0.6049 0.1613 0.0463 Diluted earnings per share - common 0.2067 Diluted earnings per share - preferred 0.6051 0.1614 0.0463 This information is presented after eliminating the operations between companies in the group. 52 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (c) Cash flow information from discontinued operations Consolidated cash flow information for Cetrel, Braskem Distribuidora, Quantq and IQAG. Profit before income tax and social contribution 42,543 70,911 19,861 Adjustments for reconciliation of profit Depreciation, amortization and depletion 18,136 17,509 1,695 Interest and monetary and exchange variations, net 3,035 (4,091) 202 Other adjustments 1,276 (443) 3,463 64,990 83,886 25,221 Changes in operating working capital (26,869) (22,217) (20,310) Net cash generated by operating activities 38,121 61,669 4,911 Acquisitions to property, plant and equipment (34,590) (31,668) (5,267) Acquisitions of intangible assets (745) (6,198) Held-for-trading and available for sale financial investments 816 Net cash used in investing activities Short-term and long-term debt Obtained borrowings 55,560 644 Payment of borrowings (20,277) (7,602) (1,101) Non-controlling interests in subsidiaries 9,930 Net cash provided by (used in) financing activities 47,958 Increase (decrease) in cash and cash equivalents 72,577 Represented by Cash and cash equivalents at the beginning of the year 148,909 76,332 3,340 Cash and cash equivalents at the end of the year 141,348 148,909 2,527 Increase (decrease) in cash and cash equivalents 72,577 53 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 7 Cash and cash equivalents Cash and banks 398,142 349,916 Cash equivalents: Domestic market 1,293,164 1,899,825 Foreign market 1,596,316 737,078 Total 3,287,622 2,986,819 Investments in Brazil are mainly represented by fixed-income instruments and time deposits held by the exclusive FIM Sol fund. Investments abroad mainly comprise fixed–income instruments issued by first-class financial institutions (time deposit) with high market liquidity. 8 Financial investments Held-for-trading Investments in FIM Sol 50,803 36,410 Investments in foreign currency 5,256 10,716 Shares 3,023 3,023 Loans and receivables Investments in FIM Sol 77,469 116,007 Investments in local currency 513 Held-to-maturity Quotas of investment funds in credit rights 52,559 34,720 Restricted deposits 1,281 4,173 Time deposit investment 15,731 Investments in foreign currency 307,639 Compensation of investments in foreign currency (i) (307,639) Total 206,635 205,049 In current assets 172,146 170,297 In non-current assets 34,489 34,752 Total 206,635 205,049 (i) On December 31, 2012, Braskem Holanda had financial investments held to maturity that are irrevocably offset, by an export prepayment agreement of Braskem S.A., in the amount of US$150million, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco (Note 19(b)). This offset was carried out in accordance with IAS 32, which provides for the possibility of offsetting financial instruments when there is intent and rightfully executable right to realize an asset and settle a liability simultaneously. 54 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 9 Trade accounts receivable Consumers Domestic market 1,038,673 866,168 Foreign market 1,582,433 1,282,251 Allowance for doubtful accounts (256,884) (253,607) Total 2,364,222 1,894,812 In current assets 2,326,480 1,843,756 In non-current assets 37,742 51,056 Total 2,364,222 1,894,812 The breakdown of trade accounts receivable by maturity is as follows: Accounts receivables not past due 2,051,353 1,708,877 Past due securities: Up to 90 days 350,476 223,649 91 to 180 days 5,814 6,754 As of 180 days 213,463 209,139 2,621,106 2,148,419 Allowance for doubtful accounts (256,884) (253,607) Total customers portfolio 2,364,222 1,894,812 The changes in the balance of the allowance for doubtful accounts are presented below:< Balance of provision at the beginning of the year (253,607) (269,159) (220,264) (Provision) reverse in the year (53,255) 4,612 (66,896) Write-offs 27,374 18,671 18,131 Addition by acquisition of companies (7,731) (130) Write-off by investment sale 818 Transfered to "non-current assets held for sale" 21,786 Balance of provision at the end of the year 10 Inventories Finished goods 2,622,736 2,444,547 Raw materials, production inputs and packaging 1,175,451 866,206 Maintenance materials 211,517 183,779 Advances to suppliers 61,385 58,200 Imports in transit and other 30,966 70,790 Total 4,102,055 3,623,522 Advances to suppliers and expenditures with imports in transit are mainly related to operations for the acquisition of the main raw material of the Company, the petrochemical naphtha. 55 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 11 Related parties The Company carries out transactions with related parties in the ordinary course of its operations and activities. The Company believes that all the conditions set forth in the contracts with related parties meet the Company’s interests. To ensure that these contracts present terms and conditions that are as favorable to the Company as those it would enter into with any other third parties is a permanent objective of Braskem’s management. (a) Balances and transactions Balances at December 31, 2012 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled subsidiary RPR 2,645 (i) 2,645 2,645 2,645 Associated companies Borealis Brasil S.A. ("Borealis") 1,017 187 1,204 Sansuy Administração, Participação, Representação e Serviços Ltda ("Sansuy") 15,640 15,640 16,657 187 16,844 Related companies Construtora Norberto Odebrecht ("CNO") 1,388 Odebrecht Ambiental 652,100 (ii) 652,100 Petrobras 95,462 13,725 109,187 62,822 64,805 127,627 1,505,754 95,462 13,725 652,100 761,287 62,822 64,805 127,627 1,507,142 Total 112,119 187 13,725 654,745 780,776 62,822 64,805 127,627 1,507,142 (i) Amounts in “dividends and interest on capital. (ii) Amounts in “other accouints receivable. 56 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Income statement transactions from January to December 31, 2012 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiaries Propilsur 43 RPR 24,434 42,925 743 24,434 42,925 786 Associated companies Borealis 143,477 Sansuy 27,871 11,050 171,348 11,050 Related parties CNO 184,010 OCS - Corretora de Seguros ("OCS") 4,645 OSP 87,538 Petrobras 1,227,344 16,783,645 4,304 Refinaria Alberto Pasqualini ("Refap") 3,150 232,988 1,230,494 17,292,826 4,304 Post-employment benefit plan Odebrecht Previdência Privada ("Odeprev") 24,898 24,898 Total 1,426,276 17,346,801 5,090 24,898 57 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Balances at December 31, 2011 Assets Liabilities Current Non-current Current Non-current Trade accounts receivable Related parties Total Related parties Trade payables Payable accounts to related parties Other receivable Loan agreements Advance for future capital increase Jointly-controlled subsidiaries Propilsur 2,598 2,598 24,855 Polimerica 1,748 1,748 19,978 4,346 4,346 44,833 Associated company Borealis 2,936 187 3,123 2,936 187 3,123 Related parties CNO 4,128 Petrobras 6,887 81,955 88,842 58,169 1,777,503 Other 19,954 103 20,057 10,003 26,841 82,058 108,899 58,169 1,791,634 Total 29,777 86,591 116,368 58,169 1,791,634 44,833 Income statement transactions from January to December 31, 2011 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 15,624 5,362 (56) 15,624 5,362 Associated companies Borealis 167,408 1,500 Sansuy 23,663 658 191,071 658 1,500 Related companies CNO 190,484 Odebrecht Ingeniería y Construcción de México, S. de R.L. de C.V ("CNO México") 16,461 OCS 2,348 OSP 205,824 Petrobras 1,457,484 14,321,986 4,427 Global Trading B.V. ("Global Trading") 7,446 Refap 11,699 1,476,629 14,737,103 4,427 Post-employment benefit plan Odeprev 13,873 13,873 Total 1,683,324 14,743,123 5,871 13,873 58 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Income statement transactions from January to December 31, 2010 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 228,616 37,743 (2,003) 228,616 37,743 Associated companies Borealis 118,967 5 Cetrel 181 12,881 119,148 12,886 Related companies CNO 82,580 OCS 1,966 Odebrecht Plantas Industriais ("OPIP") 135,731 Petrobras 416,081 8,227,866 656 Petrobras International Finance ("PIFCo") 70,087 81,091 Refap 235,684 1,235,782 Other (33) 721,852 9,765,016 623 Post-employment benefit plan Brasilprev 4,102 Fundação Petrobras de Seguridade Social ("Petros") 3,640 Odeprev 11,413 Triunfo Vida 126 19,281 Total 1,069,616 9,815,645 19,281 (b) Information of related parties As provided for in the Company’s bylaws, the Board of Directors has the exclusive power to decide on any contract but those related to the supply of raw materials that exceeds R$5,000 per operation or R$ 15,000 altogether per year. This provision encompasses contracts between the Company and its subsidiaries and any of its common shareholders, directors of the Company, its parent company or subsidiary or its respective related parties. Additionally, the Company has a Finance and Investment Committee that, among other things, monitors the contracts with related parties that are approved by the Board of Directors. Pursuant to Brazilian Corporate Law (“Corporate Law”), officers and directors are prohibited from: (i)performing any acts of freedom with the use of the Company’s assets and in its detriment; (ii) intervening in any operations in which these officers and directors have a conflict of interest with the Company or in resolutions in which they participate; and (iii) receiving, based on their position, any type of personal advantage from third parties, directly or indirectly, without an authorization granted by the proper body. 59 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated The related parties have the following relationship with the Company: · Cetrel: indirect subsidiary of Odebrecht · CNO: indirect investor of Braskem · CNO México: indirect and wholly owned subsidiary of Odebrecht · Odebrecht Ambiental: indirect subsidiary of Odebrecht · OCS: direct and wholly owned subsidiary of Odebrecht · OPIP: direct and wholly owned subsidiary of Odebrecht · OSP: direct parent company of Braskem · Petrobras: shareholder of Braskem · Global Trading BV: direct and wholly owned subsidiary of Petrobras · Refap: indirect and wholly owned subsidiary of Petrobras The transactions with related parties, except wholly-owned subsidiaries of the Company, are summarized below: · Cetrel: the following agreements were entered into: (i) In November 2012, an agreement for the acquisition of reuse water by plants installed in the Camaçari Petrochemical Complex for a period of 20 years and with an estimated value of R$120 million. (ii) In August 2010, an agreement for the treatment of the effluents discharged by the plants located in the Camaçari Petrochemical Complex for a period of four years and with a total maximum value of R$60million. · CNO: the following partnership agreements were entered into: (i) Braskem – On February 16, 2007, with the objective of performing services in the shutdowns for maintenance and inspection in the industrial units. This agreement is valid through February 2014 and provides for a different price for each type of activity carried out by CNO ; (ii) Braskem S.A. – on April 4, 2011, for the construction of a butadiene plant in the state of Rio Grande do Sul (Note 1(a)(v)), in the amount of R$129 million; and (iii) Braskem Idesa – on September 28, 2012, for the engineering, procurement and construction (EPC) services of the Ethylene XXI Project. The contract has an estimated value of US$3 billion and duration through 2015. · CNO Mexico: The subsidiary Braskem Idesa and CNO Mexico signed, together with Ica Fluor Daniel, S de R. L. de C. V. (Mexican engineering company), agreements for the performance of services of (i) basic engineering and preliminary procurement of equipment amounting to US$ 16 million and effective until April 2012; and (ii) land leveling, amounting to US$ 150 million and effective until March 2013. These contracts were signed for the construction of the Ethylene XXI project (Note 17). · CNO and OSP: On December 14, 2010, Braskem S.A. entered into a partnership agreement with Consorcio Alagoas (a consortium formed by CNO and OSP) for the construction of a PVC plant in the state of Alagoas (Note 1(a)(iv)) with an estimated value of R$362 million and duration of 24 months. 60 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated · Odebrecht Ambiental: On September 30, 2009, the Company entered into an agreement for the acquisition of reuse water with Aquapolo (a special purpose entity formed by Odebrecht Ambiental and the water utility Companhia de Saneamento Básico do Estado de São Paulo – SABESP for the production of industrial reuse water) by the plants located in the São Paulo Petrochemical Complex. The agreement has duration of 40 years and estimated annual value of R$84 million. · Petrobras: (i) Naphtha Braskem S.A. and the subsidiary Braskem Qpar have agreements for the supply of naphtha with Petrobras. The agreements provide for the supply of naphtha to the basic petrochemicals units located in the Triunfo, Camaçari and São Paulo Petrochemical Complexes. The agreed-upon price of the naphtha is based on several factors, such as the market price of the naphtha itself and a number of oil byproducts, the volatility of the prices of these products in the international markets, the Brazilian real - U.S. dollar exchange rate and the concentration of paraffinic content and contaminants present in the naphtha delivered. The agreement provides for a minimum consumption of 3,800,000 metric tons a year and a maximum consumption of 7,019,600 metric tons a year. The subsidiary of Petrobras, Global Trading BV, also supplies naphtha to the Company and its subsidiaries. (ii) Propylene Braskem has propylene supply agreements with Petrobras and its subsidiary Refap through its refineries for the Company’s plants located in the Petrochemical Complexes of Triunfo, Rio de Janeiro and São Paulo. These agreements provide for the full supply of approximately 910,000 metric tons of propylene a year. The contracted propylene price is based on various international references linked to the most important markets for propylene and polypropylene, particularly the U.S., European and Asian markets. (iii) Ethane, propane and electricity The subsidiary Riopol has an agreement with Petrobras for the supply of 392,500 metric tons of ethane a year, 392,500 metric tons of propane a year and 306.6 GWh of electricity a year. (iv) Sale of various products The Company supplies to Petrobras many products it manufactures, such as solvents, butadiene, benzene, toluene, etc. These supplies are not covered by an agreement and take place on a regular basis at market prices. · OCS: The Company entered into a risk and insurance management agreement with OCS, amounting to R$3 million for a period of one year, which may be renewed for two additional years. 61 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (c) Key management personnel The Company considers “Key management personnel” to be the members of the Board of Directors and the Executive Board, composed of the CEO and vice-presidents. Not all the members of the Executive Board are members of the statutory board. Income statement transactions Remuneration Short-term benefits to employees and managers 35,026 32,445 30,886 Post-employment benefit 214 223 383 Benefits on contract termination 892 Long-term incentives 565 1,519 2,320 Total 35,805 34,187 34,481 Balance sheet accounts Long-term incentives 2,897 4,121 Total 2,897 4,121 12 Taxes recoverable Note Parent Company and subsidiaries in Brazil Excise tax (IPI) 32,734 31,575 Value-added tax on sales and services (ICMS) - normal operations (a) 845,045 875,108 ICMS - credits from PP&E (b) 178,920 182,856 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations (c) 484,692 221,771 PIS and COFINS - creadis from PP&E (c) 273,693 249,191 PIS and COFINS - Law 9,718/98 (d) 171,140 157,733 PIS - Decree-Law 2,445 and 2,449/88 (e) 104,256 199,972 Income tax and social contribution (IR and CSL) (f) 452,867 372,489 REINTEGRA program (g) 217,775 17,924 Other 150,980 152,258 Foreign subsidiaries Value-added tax (h) 90,301 64,291 Income tax 177 17,332 Other 765 Total 3,003,345 2,542,500 In current assets 1,476,211 1,036,253 In non-current assets 1,527,134 1,506,247 Total 3,003,345 2,542,500 62 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (a) ICMS – normal operations The Company has accumulated ICMS credits over the past few years arising mainly from domestic sales subject to deferred taxation and export sales. This accumulation of tax credits was more evident in the states of Bahia, Rio Grande do Sul and São Paulo where most production units are concentrated. The Company’s management has been prioritizing a series of actions so as to maximize the use of these credits and, currently, it does not expect losses on their realization. Among the actions carried out by management are: · Agreement with the Government of the state of Rio Grande do Sul, maintaining the full deferral of ICMS on the import of naphtha and limiting the use of accumulated ICMS credits to an average of R$8,250 per month for offsetting monthly ICMS payable by the units in that state; · Maintenance of the Agreement with the Government of the State of Bahia, which ensures the effective enforcement of State Decree No. 11,807 of October 27, 2009, which (i) gradually reduced the effective ICMS rate on domestic and imported naphtha acquired in that state and; (ii) established that the amount of R$ 9,100 per month can be deducted from the debt balance between April 2011 and March 2014, and the amount of R$ 5,907 per month between April 2014 and March 2018; and · In São Paulo, Braskem has been taking for the use of the credit balance, based on the flexibility allowed by the existence of various establishments of the Company in that state. In addition, negotiations are being made with the state treasury department to enable the transfer of part of the credit balance. Based on the projection made by the Management of the Company for realizing these credits, the amountR$413,576 was recorded in consolidated non-current assets (R$685,487 in 2011). (b) ICMS – credits from PP&E The recognition of the balances between current and non-current takes into account the tax rules limiting the realization of ICMS tax credits on the acquisition of property, plant and equipment. (c) PIS and COFINS The Company has PIS and COFINS tax credits arising materially from the internal outflows promoted by the deferment of taxes and sales destined to foreign markets and those related to the acquisition of property, plant and equipment. These credits are being realized in the ordinary course of the Company’s operations, in accordance with the applicable tax rules. (d) PIS and COFINS – Law 9,718/98 This account contains credits arising from legal discussions on the constitutionality of some aspects of Law No. 9,718/98. These credits are used to offset the federal taxes payable. (e) PIS – Decree-Laws 2,445 and 2,449/88 In 2011, Braskem recognized credits in the amount of R$ 155,505 arising from favorable decisions in lawsuits that challenged the constitutionality of Decree Laws No. 2,445 and No. 2,449/88. In fiscal year 2012, the Company offset R$90,561 with federal taxes. 63 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (f) Income tax and social contribution This account contains IR and CSL credits arising from prepayments in years that did not present taxable income at year end in addition to the taxes withheld on financial investments and restatements by the Selic basic interest rate. These credits will be realized by offsetting other federal taxes and witholdings payable. (g) REINTEGRA Program On December 14, 2011, Federal Law 12,546 was approved, which created the program called “REINTEGRA”. The program aims to refund to exporters the federal taxes levied on the production chain for goods sold abroad. The amount to be refunded is equivalent to 3% of all export revenue and such credits may be made in two ways: (i)by offsetting own debits overdue or undue related to taxes levied by the Federal Revenue Service; or (ii) by a cash reimbursement. On December 28, 2012, Provisional Presidential Decree 601 was enacted, which extended the program until December 31, 2013. In the fiscal yearended December 31, 2012, the Company recognized credits in the amount of R$228,052 (Note 32 (c)) and offset the amount of R$28,201. (h) Value added tax – subsidiaries abroad On December 31, 2012, this line included: (i) R$28,150 from sales by Braskem Alemanha to other countries. These credits are realized on a monthly basis in cash; (ii) R$62,151 from purchases of machinery and equipment for the Ethylene XXI projects. These credits will be realized as from the start of operations of the project (Note 17). 64 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 13 Ju dicial deposits – non-current assets Judicial deposits Tax contingencies 101,499 105,611 Labor and social security contingencies 73,177 60,187 Other 4,942 8,422 Total 179,618 174,220 As ofDecember 31, 2012, a portion of the above deposits is associated with legal proceedings for which the probability of loss is possible (Note 28) and a portion is associated with proceedings for which the probability of loss is remote. In addition, on December 31, 2012, the Company maintains escrow depoists amounts to R$44,163 (R$60,215 in 2011) related to legal proceedings for which the chance of loss was deemed as probable. Such deposits are ofsset by their respective provisions. 14 Insurance claims On December 31, 2012, this item was as follows: (i) R$138,447 related to damages receivable from losses that occurred in December 2010 and February 2011 in the furnaces and electric system at the Olefins plants of the Basic Petrochemicals unit of the Camaçari Complex; and (ii) R$8,022 related to damages receivable from losses at the Chlor-Alkali plant in the state of Alagoas. In the fiscal year, the Company received R$105,846 associated with these damages. 15 Other accounts receivable (a) Current The main balances forming this line under current assets are: (i) R$91,090 in advances to service suppliers (R$96,213 in 2011); (ii) R$208,100 and R$444,000 in amounts receivable from Odebrecht Ambiental related to the divestment of the interests in Cetrel and Braskem Distribuidora (Note 6), respectively; 65 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b) Non-current The main balances under this item in non-current assets are: (i) Eletrobras compulsory loans The compulsory loan created to benefit Eletrobras was instituted by Law 4,156/62 with the objective of financing the power industry. The amounts owed were charged monthly on the electricity bills of companies that surpassed a certain level of consumption. This compulsory loan was in force between 1962 and 1993. Between 2001 and 2003, the merged companies Trikem S.A., Copesul – Companhia Petroquímica do Sul S.A. (“Copesul”), Companhia Alagoas Industrial – Cinal (“Cinal”) and the subsidiaries Alclor Química de Alagoas Ltda. (“Alclor”) and Braskem Petroquímica filed lawsuits claiming credits arising from amounts unduly paid to Eletrobras as compulsory loan, interest and monetary adjustment. The Superior Court of Justice – STJ appeased the matter in favor of the taxpayers upon the judgment of RESP No. 1003955 and RESP No. 1028592 made after repetitive appeals under Article 543-C of the Civil Procedure Code, establishing this decision to all cases that address this matter. Meanwhile, through the judgment of the Interlocutory Appeal No. 735933 lodged by Eletrobras, the Federal Supreme Court (STF) consolidated the understanding of the STJ in the sense that the discussion over the matter relates to ordinary law. In 2011, the lawsuits of Trikem S.A. and Braskem Petroquímica received final and unappealable decisions by the STJ, which exhausted the option of appealing these decisions. Accordingly, based on the opinion of its external legal advisors, the Company recognized in 2011 the corresponding credits, which, as per its understanding, are uncontested, amounting to R$51,000 and R$29,000, respectively, for the lawsuits of Trikem and Braskem Petroquímica. In 2012, the Company received the amount of R$21,932 related to part of the credits of the Braskem Petroquímica lawsuit. In 2012, the lawsuits of Copesul and Cinal also received final and unappealable decisions by the STJ and/or by the Federal Regional Appellate Court – 1 st Region. The Alclor lawsuit is pending trial at the STJ for the Internal Interlocutory Appeals filed by the Federal Revenue Service and by Eletrobras against the ruling that partially upheld the decision on the appeal to the STJ of the Company to apply the understanding adopted definitively in the trial of the abovementioned repetitive appeals. Therefore, in 2012, the Company recorded the amounts it deems uncontestable of the lawsuits filed by the companies Copesul, Cinal and Alclor, which totaled R$13,339. The amounts recorded correspond to 60% of the total claimed and the legal counsels assess as probable the chance of obtaining a favorable outcome for receiving the remaining 40%. On December 31, 2012, the balance of this account is R$71,895 (2011 – R$82,526). (ii) R$32,050 related to transaction costs of the subsidiary Braskem Idesa. These amounts will be transferred to non-current liabilities upon the inflow of funds from the Project Finance (Note 17). 66 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 16 Investments (a) Information on investments Adjusted net profit (loss) Adjusted Interest in for the year equity total capital (%) Jointly-controlled subsidiaries Polimerica (i) (239) (2,625) 71,377 Propilsur 49.00 (556) (1,305) (3,564) 109,695 103,419 RPR 33.20 24,335 18,339 57,587 128,591 120,655 Associates Borealis 20.00 16,102 22,307 15,028 165,459 149,349 Cetrel (ii) 23,916 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 (596) 1,561 (1,004) 46,342 66,606 Sansuy 20.00 (232) (16) (13) 1,722 1,954 (i) Withdrawal of the interest in this investment in November 2012 (Note 1(b.4)(xxii)). (ii) In 2011, this investment was redesignated from an associate to a subsidiary. (b) Description of jointly-controlled subsidiaries The operations of jointly-controlled subsidiaries follow: · Propilsur – whose corporate purpose is to install the PP production unit in Venezuela. · RPR – its main activities are the refine, processing and sale and import of oil, its byproducts and correlated products. (c) Changes in investiments in jointly-controlled subsidiaries and associates Foreign currency Balance at Equity translation Balance at Dividends in results adjustment Jointly-controlled subsidiaries Polimerica (i) 30,502 (30,742) 240 Propilsur 43,447 (2,330) 3,028 44,145 RPR 40,063 (4,399) 7,033 42,697 Total jointly-controlled subsidiaries 114,012 3,268 86,842 Associate Borealis 29,870 (1,700) 3,775 31,945 Total associate 29,870 3,775 31,945 (i) Withdrawal of the interest in this investment in November 2012 (Note 1(b.4)(xix)). 67 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (d) Breakdown of equity accounting results Equity in results of jointly-controlled subsidiaries and associate (22,199) 3,270 22,536 Provision for losses on investments (18) (96) Dividends received from other investments / other (3,608) (4,917) (4,225) 18,215 17 Property, plant and equipment Note Land Buildings and Improvements Machinery, Equipment and Facilities Projects and Stoppage in Progress Other Total Cost 418,426 1,859,991 22,782,338 3,771,381 941,649 29,773,785 Accumulated depreciation/depletion (678,524) (7,923,353) (349,151) (8,951,028) Provision for impairment (i) (160,036) (160,036) Balance as of December 31, 2011 418,426 1,181,467 14,698,949 3,771,381 592,498 20,662,721 Acquisitions 9,909 2,837 192,924 2,424,055 901 2,630,626 Capitalized financial charges 19(f) 162,227 162,227 Desconsolidation of jointly-controlled subsidiaries (3,804) (912) (19,193) (95,823) (30,330) (150,062) Foreign currency translation adjustment 3,824 3,613 45,882 49,226 34,714 137,259 Transfers by concluded projects 1,344 22,700 2,106,861 (2,159,212) 28,307 Transfers to intangible (25,891) (261) (26,152) Other disposals, net of depreciation/depletion (1,945) (5,983) (48,591) (11,211) (10,095) (77,825) Depreciation / depletion (68,436) (1,659,385) (110,628) (1,838,449) Non-current assets held for sale (ii) (5,162) (31,484) (15,500) (1,361) (3,220) (56,727) Write off due to divestment (iii) (5,515) (54,544) (85,542) (55,660) (67,137) (268,398) Reversal of provision 1,565 1,565 Net book value 417,077 1,049,258 15,217,970 4,057,731 434,749 21,176,785 Cost 417,077 1,749,193 24,672,589 4,057,731 805,160 31,701,750 Accumulated depreciation/depletion (699,935) (9,296,148) (370,411) (10,366,494) Provision for impairment (i) (158,471) (158,471) Balance as of December 31, 2012 417,077 1,049,258 15,217,970 4,057,731 434,749 21,176,785 (i) Impairment of plants hibernated in 2008 and 2009. (ii) Transfer of assets from Quanti and IQAG to “non-current assets held-for-sale” (Note 6). (iii) Write-off due to divestment of the equity interests in Cetrel and Braskem Distribuidora (Note 6). The projects in progress mainly relate to operating improvements and to the Ethylene XXI (Note 1(b.3)). Braskem offered in guarantee plants, land, real estate properties and machinery and equipment in the amount of R$3,415,319 (R$3,428,276 in 2011) to comply with the obligations assumed in financing agreements (Note19(g)). 68 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (a) Impairment test for fixed assets In the preparation of the Business Plan for the 2012/2016 period, the Company’s management analyzed the prospects for the main variables that affect its activities (Note 3.6) in both domestic and international markets. In general, the Business Plan was prepared taking into consideration that no situation that may prevent the operational continuity of Braskem’s assets, both in terms of obsolescence of the industrial park and technologies employed and of legal restrictions is foreseen. Braskem’s management believes that the plants will operate at their full capacity, or close to it, within the projected period. Also, no significant changes in the Braskem’s business are expected, such as a significant excess in the offer by other manufacturers that may negatively affect future sales, with the exception of the seasonal price and profitability increases and decreases, which are historically associated with the petrochemical business worldwide. Also, no new technologies or raw materials, which could negatively impact Braskem’s future performance, are expected. Braskem expects to continue to operate in a regulatory environment aimed at environmental preservation, which is absolutely in line with its practices. In view of all the analysis made throughtout 2012, Braskem’s management understood that there was no need to conduct an impairment test for the assets of the Foreign Business and Chemical Distribution operating segments, as well as of the CGUs UNIB-Bahia and UNIB-Southeast. Despite this conclusion, Braskem conducted an impairment test for the assets of the Polyolefins and Vinyls operating segments and CGU UNIB-South since they are associated with goodwill from future profitability (Note 18(a)). 18 Intangible assets Goodwill based on Costumers expected future Brands Software and Suppliers profitability and Patents licenses Agreements Total Cost 3,194,545 189,745 410,231 671,190 4,465,711 Accumulated amortization (1,130,794) (62,217) (162,444) (93,564) (1,449,019) Balance as of December 31, 2011 2,063,751 127,528 247,787 577,626 3,016,692 Acquisitions 15,734 15,734 Foreign currency translation adjustment 1,060 1,369 14,700 17,129 Transfer 588 (588) Transfers from PP&E 7,974 18,178 26,152 Disposals, net of depreciation/depletion (448) (448) Amortization (8,924) (53,181) (56,992) (119,097) Non-current assets held for sale (i) (4,833) (8,413) (13,246) Write off due to divestment (ii) (1,950) (1,950) Net book value 2,058,918 128,226 218,488 535,334 2,940,966 Cost 3,187,722 199,367 402,396 685,890 4,475,375 Accumulated amortization (1,128,804) (71,141) (183,908) (150,556) (1,534,409) Balance as of December 31, 2012 2,058,918 128,226 218,488 535,334 2,940,966 Average annual rates of amortization 5.58% 11.75% 10.78% (i) Transfer of assets from Quanti and IQAG to “non-current assets held-for-sale” (Note 6). (ii) Write off due to divestment of the equity interests in Cetrel and Braskem Distribuidora (Note 6). 69 (a) Impairment test of goodwill based on future profitability The Company’s goodwill was systematically amortized until December 2008. As from 2009, it has been subject to annual impairment tests in accordance with the provisions in IAS 36. On December 31, 2012, the goodwill of the Company is allocated at the CGU of UNIB-South and at the Polyolefins and Vinyls operating segments. The CGU UNIB-South belongs to the Basic Petrochemicals operating segment, which is divided into three CGUs. The other CGU, called UNIB-Bahia and UNIB-Southeast do not have goodwill allocated. The Polyolefins operating segment is divided into two CGUs: Polyethylene and Polypropylene. Part of the industrial plants that compose these CGUs was acquired in a business combination that resulted in a goodwill based on the future profitability of these plants. The Company’s management established that the benefits from the synergy of this transaction should be associated with all units acquired and, therefore, the goodwill recognized is allocated and monitored at the lowest level of the corresponding group of assets, which is the Polyolefins operating segment. In October 2012, Braskem conducted an impairment test of the goodwill of the Polyolefins and Vinyls operating segments and CGU UNIB-South using the value in use method (discounted cash flow) and did not identify any loss, as shown in the table below: Book value Allocated Cash flow (with goodwill CF/Book goodwill (CF) and working capital) value CGU and operating segments CGU - UNIB - South 926,854 15,016,575 1,095,423 13.7 Operating segment - Polyolefins 939,711 24,193,198 8,412,608 2.9 Operating segment - Vinyls 192,353 5,808,680 3,318,655 1.8 The following premises were adopted to determine the discounted cash flow: cash flow for 5 years based on the Business Plan, discount rate based on the Weighted Average Cost of Capital (WACC) of 10.76% p.a. and no real growth rate. (b) Sensitivity analysis Given the potential impact on cash flows of the “discount rate” and the “growth rate in perpetuity”, Braskem conducted a sensitivity analysis based on changes in these variables, with cash flows shown in the table below: -0,5% on +0,5% on growth rate discount rate to perpetuity CGU and operating segments CGU - UNIB - South 13,993,537 14,210,390 Operating segment - Polyolefins 22,060,565 22,481,489 Operating segment - Vinyls 5,322,357 5,414,768 70 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 19 Borrowings Annual financial charges Average interest (unless otherwise stated) Monetary restatement Foreign currency Bonds and Medium term notes (MTN) Note 19 (a) Note 19 (a) 9,278,759 6,147,427 Advances on exchange contracts (i) US dollar exchange variation 1.54% 173,939 131,668 Export prepayments Note 19 (b) Note 19 (b) 513,610 1,781,346 BNDES Note 19 (c) Note 19 (c) 495,260 413,722 Export credit notes Note 19 (d) Note 19 (d) 787,687 723,153 Project financing (NEXI) (ii) Yen exchange variation 0.95% above Tibor 26,318 Other US dollar exchange variation 1.58% above Libor 917,283 476,086 Other Exchange variation (UMBNDES) 6.08% 768 Transactions costs, net (60,285) (84,525) Local currency Export credit notes Note 19 (d) Note 19 (d) 2,384,414 2,281,814 BNDES Note 19 (c) Note 19 (c) 2,381,892 2,556,521 BNB/ FINAME/ FINEP/ FUNDES 7.08% 605,273 504,476 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.37% 25,746 40,372 Other Post-fixed monetary correction 106% of CDI 148,158 Other TJLP 2.87% 7,292 Transactions costs, net (1,724) Total 17,511,638 15,144,812 Current liabilities 1,836,028 1,391,779 Non-current liabilities 15,675,610 13,753,033 Total 17,511,638 15,144,812 (i) The Company has derivatives contracts in order to offset fluctuations in the U.S. dollar for these transactions (Note 20.2.1(a.iv)). (ii) In June 2012, the Company paid at maturity the borrowing denominated in yen contracted from Nippon Export and Investment Insurance (“NEXI”). 71 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (a) Bonds and MTN Issue amount Interest Issue date (US$ in thousands) Maturity (% per year) July 1997 250,000 June 2015 9.38 134,175 123,379 January 2004 250,000 January 2014 11.75 169,609 166,392 September 2006 275,000 January 2017 8.00 275,270 253,563 June 2008 500,000 June 2018 7.25 1,026,894 942,622 May 2010 400,000 May 2020 7.00 820,621 752,951 May 2010 350,000 May 2020 7.00 722,596 663,296 October 2010 450,000 no maturity date 7.38 935,776 858,981 April 2011 750,000 April 2021 5.75 1,545,798 1,419,013 July 2011 500,000 July 2041 7.13 1,053,701 967,230 February 2012 (i) 250,000 April 2021 5.75 516,995 February 2012 (ii) 250,000 no maturity date 7.38 519,876 May 2012 (iii) 500,000 May 2022 5.38 1,030,598 July 2012 (iv) 250,000 July 2041 7.13 526,850 Total 9,278,759 6,147,427 (i) Additional issue to the operation that Braskem Finance carried out in April 2011, in the amount of US$750million. (ii) Additional issue to the perpetual bond issue carried out by Braskem Finance in October 2010 in the amount of US$450 million. (iii) Operation conducted by Braskem Financewith interest payments on May 2 and November 2 of each year. (iv) Operation conducted by Braskem America Finance. 72 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b) Export prepayments (“EPP”) Initial amount of the transaction Issue date (US$ thousand) Maturity Charges (% per year) December 2005 55,000 December 2012 US dollar exchange variation + semiannual Libor + 1.60 25,803 July 2006 (i) 95,000 June 2013 US dollar exchange variation + 3.17 33,416 July 2006 (i) 75,000 July 2014 US dollar exchange variation + 2.73 72,696 March 2007 (i) 35,000 March 2014 US dollar exchange variation + 4.10 47,147 April 2007 (ii) 150,000 April 2014 US dollar exchange variation + 3.40 282,206 March 2010 (i) 100,000 March 2015 US dollar exchange variation + 4.67 190,808 May 2010 150,000 May 2015 US dollar exchange variation + semiannual Libor + 2.40 307,406 282,093 June 2010 (i) 150,000 June 2016 US dollar exchange variation + semiannual Libor + 2.60 281,869 December 2010 100,000 December 2017 US dollar exchange variation + semiannual Libor + 2.47 206,204 187,783 March 2011 (iii) 200,000 February 2021 US dollar exchange variation + semiannual Libor + 1.20 377,525 Total 513,610 1,781,346 (i) The Company prepaid these borrowings. (ii) On December 31, 2012, this borrowing of the Braskem S.A. was offset with a financial investment by the subsidiary Braskem Holanda (Note 8). (iii) The operation established formal financial covenants for the Company. With the prepayment of this operation, the liability no longer exists. This was the only operation that imposed financial covenants on the Company. 73 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (c) BNDES borrowings Projects Issue date Maturity Charges (% per year) Foreign currency Other (i) 2005/2006 October 2016 US dollar exchange variation + 6.36 7,708 11,764 Other (i) 2005/2006 May 2013 Monetary variation (UMBNDES) + 5.46 100 3,683 Plant PP - Paulinia (ii) 2006 January 2015 US dollar exchange variation + 6.49 25,546 Limit of credit UNIB-South (iii) 2006 July 2014 US dollar exchange variation + 5.38 to 6.06 10,747 17,866 Braskem Qpar expansion (i) 2006/2007/2008 April 2016 US dollar exchange variation + 6.06 to 6.36 21,072 44,047 Braskem Qpar expansion (i) 2006/2007/2008 January 2015 Monetary variation (UMBNDES) + 6.21 2,099 2,862 Limit of credit I (iii) 2007 April 2015 US dollar exchange variation + 4.88 to 5.77 42,519 57,813 Green PE 2009 July 2017 US dollar exchange variation + 6.14 44,440 49,463 Limit of credit II (iii) 2009 January 2017 US dollar exchange variation + 6.14 93,354 87,694 New plant PVC Alagoas 2010 January 2020 US dollar exchange variation + 6.14 101,647 68,630 Limit of credit III (iii) 2011 January 2018 US dollar exchange variation + 5.98 to 6.01 143,186 28,169 Butadiene 2011 January 2021 US dollar exchange variation + 6.01 28,388 16,185 495,260 413,722 Local currency Other (i) 2005/2006 September 2016 TJLP + 2.40 to 2.80 67,218 166,862 Plant PP - Paulinia (ii) 2006 December 2014 TJLP + 2.40 to 3.40 245,014 Limit of credit UNIB-South (iii) 2006 May 2014 TJLP + 2.02 to 3.00 44,432 92,131 Braskem Qpar expansion (i) 2006/2007/2008 February 2016 TJLP + 1.00 to 3.50 197,546 460,270 Limit of credit I (iii) 2007 April 2015 TJLP + 1.81 to 2.32 173,477 260,851 Green PE 2008/2009 June 2017 TJLP + 0.00 to 4.78 414,278 508,083 Limit of credit II (iii) 2009 January 2017 TJLP + 2.58 to 3.58 319,039 327,902 Limit of credit II (iii) 2009 January 2017 4.50 14,252 17,582 New plant PVC Alagoas 2010 December 2019 TJLP + 0.00 to 3.58 351,406 261,403 New plant PVC Alagoas 2010 December 2019 5.50 43,066 30,129 Limit of credit III (iii) 2011 January 2018 TJLP + 2.05 to 3.45 582,981 122,234 Limit of credit III (iii) 2011 July 2018 4.00 64,095 Butadiene 2011 December 2020 TJLP + 2.15 to 3.45 110,102 64,060 2,381,892 2,556,521 Total 2,877,152 2,970,243 (i) Borrowings settled in advance. (ii) The Company settled part of these borrowings in advance. (iii) Refer to revolving credit lines, with limits stipulated by BNDES, and the funds of which are aimed at the current investments of the Company and investments in research, development and innovation. In December 2011, BNDES approved a new revolving credit line limit for the Company in the total amount of R$2.5 billion, which may be used for five years as from the date it is contracted. The funds are being used in the Company’s investment plan for 2011 to 2013. As of December 31, 2012, a total of R$713 million has been released, of which R$562 million was released in 2012. 74 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (d) Export credit notes (“NCE”) Initial amount Issue date of the transaction Maturity Charges (% per year) Foreign currency November 2006 167,014 May 2018 Us dollar exchange variation + 8.10 161,150 147,991 April 2007 101,605 March 2018 Us dollar exchange variation + 7.87 104,029 95,533 May 2007 146,010 May 2019 Us dollar exchange variation + 7.85 154,298 141,636 January 2008 266,430 February 2020 Us dollar exchange variation + 7.30 315,973 290,043 March 2008 41,750 March 2016 Us dollar exchange variation + 7.50 52,237 47,950 722,809 787,687 723,153 Local currency December 2005 (i) 100,000 March 2014 106% of CDI 105,345 January 2006 (i) 11,500 January 2014 108% of CDI 7,731 April 2010 50,000 March 2014 12.16 65,678 60,861 June 2010 200,000 June 2014 12.13 256,471 237,590 September 2010 (ii) 71,000 September 2012 100.7% of CDI 81,818 February 2011 250,000 February 2014 99% of CDI 297,434 274,613 April 2011 (iii) 450,000 April 2019 112.5% of CDI 456,876 461,209 June 2011 80,000 June 2014 98.5% of CDI 91,563 84,572 August 2011 (iii) 400,000 August 2019 112.5% of CDI 402,527 404,267 October 2011 250,000 April 2012 108.3% of CDI 158,568 November 2011 (i) 400,000 November 2019 112.5% of CDI 405,240 January 2012 200,000 December 2013 103% of CDI 217,320 June 2012 100,000 June 2014 103% of CDI 103,818 September 2012 300,000 September 2015 103% of CDI 305,684 October 2012 85,000 September 2014 98.5% of CDI 86,419 November 2012 100,000 November 2013 106% of CDI 100,624 Total 3,047,500 2,384,414 2,281,814 (i) Borrowings settled in advance. (ii) The Company had a swap operation for this borrowing, which was designated as hedge accounting. Both the borrowing and the swap were settled at maturity. (iii) The Company entered into swap transactions for these NCE contracts in order to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 20.2.1(a.i)). 75 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (e) Payment schedule The maturity profile of the long-term amounts is as follows: 2013 1,252,464 2014 1,759,551 1,781,917 2015 1,515,498 1,123,509 2016 1,092,519 1,204,472 2017 715,362 565,456 2018 1,512,383 1,331,131 2019 1,146,166 1,536,264 2020 1,884,761 1,754,200 2021 2,059,513 1,430,065 2021 and thereafter 3,989,857 1,773,555 Total 15,675,610 13,753,033 (f) Capitalized financial charges The Company capitalized financia l charges in the year ended December 31, 2012 in the amount of R$162,227 (R$101,721 in 2011), including monetary variation and part of the exchange variation. The average rate of these charges in the year was 6.98% p.a. (7.68% p.a. in 2011). (g) Guarantees Braskem gave collateral for part of its borrowings as follows: Total Total Loans Maturity debt 2012 guaranteed Guarantees BNB December 2022 310,107 310,107 Mortgage of plants, pledge of machinery and equipment BNDES January 2021 2,877,152 2,877,152 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES May 2020 215,022 215,022 Mortgage of plants, land and property, pledge of machinery and equipment FINEP January 2019 100,912 100,912 Bank surety FINAME February 2022 4,978 5,883 Pledge of equipment Other May 2013 8,060 8,060 Mortgage of plants and promissory note Total 3,516,231 3,517,136 (h) Financial covenants The Company settled all borrowing agreements that established limits for certain indicators related to the capacity to contract debt and pay interest. 76 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 20 Financial instruments Non-derivative financial instruments Fair value Book value Fair value Classification by category hierarchy Note Cash and cash equivalents 7 Cash and banks Loans and receivables 398,142 349,916 398,142 349,916 Financial investments in Brazil Held-for-trading Level 2 393,348 435,580 393,348 435,580 Financial investments in Brazil Loans and receivables 899,816 1,464,245 899,816 1,464,245 Financial investments abroad Held-for-trading Level 2 1,596,316 737,078 1,596,316 737,078 3,287,622 2,986,819 3,287,622 2,986,819 Financial investments 8 FIM Sol investments Held-for-trading Level 2 50,803 36,410 50,803 36,410 Investments in foreign currency Held-for-trading Level 2 5,256 10,716 5,256 10,716 Investments in foreign currency Held-to-maturity 15,731 15,731 Shares Held-for-trading Level 1 3,023 3,023 3,023 3,023 FIM Sol investments Loans and receivables 77,469 116,007 77,469 116,007 Investments in national currency Loans and receivables 513 513 Quotas of receivables investment fund Held-to-maturity 52,559 34,720 52,559 34,720 Restricted deposits Held-to-maturity 1,281 4,173 1,281 4,173 206,635 205,049 206,635 205,049 Trade accounts receivable Loans and receivables 9 2,364,222 1,894,812 2,364,222 1,894,812 Related parties 11 Assets Loans and receivables 141,539 144,760 141,539 144,760 Liabilities Loans and receivables 44,833 44,833 Other receivables Disposal of shareholdings Loans and receivables 6 652,100 652,100 Trade payables Other financial liabilities 8,897,597 6,847,340 8,897,597 6,847,340 Borrowings 19 Foreign currency Other financial liabilities 12,166,538 9,699,720 12,920,332 9,956,792 Local currency Other financial liabilities 5,404,617 5,531,341 5,405,688 5,531,765 Debentures Other financial liabilities 19,102 19,102 Other payables 27 Creditors for the acquisitions of shares Other financial liabilities 256,030 235,968 256,030 235,968 Accounts payable to non-controlling Other financial liabilities 260,649 260,649 516,679 235,968 516,679 235,968 (a) Fair value The fair value of financial assets and liabilities is estimated as the amount for which a financial instrument could be exchanged in an arm’s length transaction and not in a forced sale or settlement. The following methods and assumptions were used to estimate the fair value: (i) held-for-trading and available-for-sale financial assets are measured in accordance with the fair value hierarchy (Level 1 and Level 2), with inputs used in the measurement processes obtained from sources that reflect the most recent observable market prices. (ii) trade accounts receivable and trade payables approximate their respective carrying amount due to the short-term maturity of these instruments. 77 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (iii) the fair value of related parties is the same as the carrying amount. (iv) the fair value of borrowings is estimated by discounting future contractual cash flows at the market interest rate, which is available to Braskem in similar financial instruments. (v) the fair value of debentures is obtained through secondary market prices disclosed by ANDIMA (National Association of Financial Market Institutions). (b) Fair value hierarchy The Company adopts IFRS 7 for financial instruments that are measured in the balance sheet; this requires disclosure of measurements by level of the following fair value measurement hierarchy: Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. The valuation assumptions (inputs to models) are obtained from sources that reflect the most recent observable market prices, particularly the curves of interest and future currency quotes disclosed by the Commodities & Futures Exchange, the spot exchange rate disclosed by the Central Bank of Brazil and the foreign interest curves disclosed by well-known quoting services such as Bloomberg or Reuters. Derivative financial instruments Derivative financial instruments are presented in the balance sheet at their fair value in an asset or liability account depending on whether the fair value represents a positive or a negative balance to Braskem, respectively. Derivative financial instruments are necessarily classified as "held-for-trading". The regular changes in the fair value of derivatives are recognized as financial income or expense in the period in which they occur, except when the derivative is designated and qualified for hedge accounting. All derivative financial instruments held at December 31, 2012 were contracted on Over the Counter - OTC markets with large financial counterparties under global derivative contracts in Brazil or abroad and its fair value is classified as Level 2. Braskem’s Financial Policy provides for a continuous short-term hedging program for foreign exchange rate risk arising from its operations and financial items. The other market risks are addressed on a case-by-case basis for each transaction. In general, Braskem assesses the need for hedging in the analysis of prospective transactions and seeks to customize the hedge for each operation and keeps it in place for the whole period of the hedged transaction. Braskem may elect derivatives as hedges for the application of hedge accounting in accordance with IAS 39-32 and IFRS 7. The hedge designation is not mandatory. In general, Braskem will elect to designate derivatives as hedges when the application is expected to provide a significant improvement in the presentation of the offsetting effect of derivatives on the changes in the hedged items. 78 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Changes in derivative financial instruments Operation characteristics Change in Fair value fair value Financial Identification hierarchy Principal exposure Derivatives (Note 20.2.2) settlement Non-hedge accounting transactions Foreign exchange swap (i) Level 2 Yen CDI 649 (142) (507) Foreign exchange swap Note 20.2.1 (a.i) Level 2 CDI Dolar 70,969 189,440 26,208 286,617 Repurchase of shares swap (3º program) Level 2 Share value CDI 2,263 (4,305) 2,042 Repurchase of shares swap (4º program) Level 2 Share value CDI (100) 100 Commodity swap - naphtha (ii) Level 2 Fixed price Variable price 480 (24) (456) Merchandise term - ethanol (ii) Level 2 Variable price Fixed price (202) (51) 253 Crack swap - naphtha (ii) Level 2 Brent (iii) Naphtha 543 (543) Non-deliverable forward ("NDF") - ethanol (ii) Note 20.2.1 (a.ii) Level 2 Reais Dollar 14,899 (13,108) 1,791 Contract for the future purchase - ethanol (ii) Note 20.2.1 (a.iii) Level 1 Fixed price Variable price 31 (29) 2 Contract for the future sale in euro (ii) Level 1 Reais Euro 149 (149) Exchange swap Note 20.2.1 (a.vi) Level 2 Dolar CDI 5,466 (498) 4,968 74,159 205,906 13,313 293,378 Hedge accounting transactions Interest rate swaps (iv) Level 2 Libor Fixed rate 19,309 (685) (18,624) Interest rate swaps (v) Level 2 Pre-contractual rate CDI (833) (1,263) 2,096 18,476 Current assets (other receivables) (1,035) Current liability (derivatives operations) 83,392 293,378 Non-current liabilities (derivatives operations) 10,278 92,635 293,378 (i) In June 2012, the Company paid at maturity the borrowing denominated in yen contracted from NEXI. (ii) The Company entered into commodity derivative operations through swap instruments and naphtha and ethanol futures in order to protect itself from the fluctuations in feedstock prices to which it was exposed in certain transactions. (iii) Brent – reference oil price. (iv) The company settled in advance the borrowings that are subject to hedge accounting (Note 19 (b.i)). (v) In September 2012, the Company settled at maturity the NCE contract that was classified as hedge accounting (Note 19(d)). The counterparties in these contracts are daily monitored based on the analysis of their respective ratings and Credit Default Swaps – CDS. Braskem has many bilateral risk mitigators in its derivative contracts, such as the possibility of depositing or requesting deposits of a guarantee margin from the counterparties it deems convenient. On December 31, 2012, the Company had security deposits related to NCE currency swaps (Note 20.2.1(a.i)) amounting to R$185,000. 79 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (a) Non-hedge accounting transactions The Company has operations that were not designated as hedge accounting since the risks posed to the principals protected are satisfactorily represented by the coinciding results from the variation in the exposure indexes of the principal and the variation in the fair value of the derivatives. The regular changes in the fair value of these derivatives are recorded as financial income or expenses in the same period in which they occur. In the year ended December 31, 2012, the Company recognized a financial expense of R$209,603. (a.i) Swaps related to NCE The Company contracted swap transactions to offset the variation in the rates of the NCE contracts (Note 19(d)). In these operations, the Company receives 112.5% of the CDI rate and pays the fixed rate of the currency coupon swap, periodically and coinciding with the cash flow from debt. Fair value Identification Nominal value Interest rate Maturity Swap NCE I 200,000 5.44% August 2019 82,812 32,023 Swap NCE II 100,000 5.40% August 2019 39,008 13,952 Swap NCE III 100,000 5.37% August 2019 37,333 12,512 Swap NCE IV 100,000 5.50% April 2019 29,904 6,267 Swap NCE V 100,000 5.50% April 2019 29,250 6,215 Swap NCE VI 150,000 5.43% April 2019 38,585 Swap NCE VII 100,000 4.93% April 2019 29,725 Total 850,000 286,617 70,969 In current liabilities (derivatives operations) 286,617 70,969 Total 286,617 70,969 (a.ii) NDF – ethanol The Company contracted NDFs to exchange its exposure to the ethanol feedstock (traded in Brazilian real) used to make green polyethylene, which is traded in U.S. dollar. In these operations, the Company exchanges its exposure to prices in Brazilian real for U.S. dollar. Identification Fixed exchange Maturity Fair value Nominal value (hedge) NDF 5,690 1.9237 January 2013 366 NDF 5,514 1.8552 January 2013 569 NDF 3,014 1.8102 January 2013 394 NDF 4,545 1.8580 January 2013 462 Total 18,763 1,791 Current liability (hedge operations) 1,791 Total 1,791 80 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (a.iii) Future ethanol purchases The Company also entered into currency swap transactions through futures to protect its cash flow, exchanging its exposure to prices in Brazilian real for U.S. dollar, since ethanol (the main feedstock used to make green polyethylene) is traded in Brazilian real. Identification Fixed price R$/m 3 Fair value Nominal value (hedge) Maturity Ethanol future purchase - BMF 251 1,195.00 January 2013 2 Total 251 2 In current liabilities (hedge operations) 2 Total 2 (a.iv) Currency swaps The Company contracted swaps to offset the variation in the rates of advances on exchange contracts (“ACC”) (Note 19). In these operations, the Company receives a fixed rate and currency variation and pays a percentage of the variation in the CDI rate, in a way that coincides with the cash flow from debt. Identification Interest rate Fair value Nominal value (hedge) Maturity Swap ACC 35,000 99.85% CDI November 2013 2,180 Swap ACC 50,000 99.75% CDI November 2013 2,788 Total 85,000 4,968 In current assets (other receivables) 4,968 Total 4,968 81 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b) Hedge accounting transactions On December 31, 2012, all operations classified under hedge accounting had been settled. (b.i) Effectiveness test of transactions designated for hedge accounting During the year, the Company showed that the derivatives held as hedge accounting were effective in offsetting the changes in the hedged item from the time the derivatives were contracted until the settlement of underlying transactions, and that all other conditions for qualifying these instruments for hedge accounting were met. Accordingly, the effective portion of the changes in the fair value of the derivatives, amounting to R$1,948 (Note 20.2.2), was recorded under "other comprehensive income", completely transferred to profit or loss after the settlement of underlying transactions. (c) Estimated maximum loss The amount at risk of the derivatives held by Braskem on December 31, 2012, which is defined as the highest loss that could result in one month and in 95% of the cases under normal market conditions, was estimated by the Company at US$19,565 thousand for the EPP swaps and US$3,361 thousand for the NCE swap. Hedge operations presented under “other comprehensive income” in shareholders' equity The derivatives designated as cash flow hedge impacted “other comprehensive income”. The appropriations of interest are allocated to interest expenses in the financial expenses group. The table below shows the summary of changes: Appropriation of Change in interest fair value Swaps EPP (17,071) 16,386 685 Swaps NCE 833 (2,096) 1,263 14,290 1,948 In the year ended December 31, 2012, the appropriation of accrued interest and change in the fair value of derivatives designated as “cash flow hedge” was R$16,238, which, with the effect of income tax and social contribution of R$5,522, amounts to R$10,716 and is presented in “other comprehensive income” (Note 29(i)). 82 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Credit quality of financial assets (a) Trade accounts receivable Virtually none of Braskem’s clients have risk ratings assigned by credit rating agencies. For this reason, Braskem developed its own credit rating system for all accounts receivable from domestic clients and for part of the accounts receivable from foreign clients. Braskem does not apply this rating to all of its foreign clients because most accounts receivable from them are covered by an insurance policy or letters of credit issued by banks. On December 31, 2012, the credit ratings were as follows: Percentage (%) 1 Minimum risk 21.19 24.09 2 Low risk 32.04 33.04 3 Moderate risk 33.68 30.25 4 High risk 4.23 4.24 5 Very high risk (*) 8.85 8.38 (*) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators for the periods ended : Domestic Market (LTM) Export Market (LTM) December 31, 2012 0.28% 0.37% December 31, 2011 0.18% 0.43% December 31, 2010 0.13% 0.37% LTM – last 12 months 83 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Financial assets with risk assessment AAA 2,484,788 2,868,992 AA+ 190,660 AA 5 206 AA- 449,555 72,029 A+ 120,123 96,464 A 19 28 A- 80,231 71,367 BB+ 19,028 B+ 3,590 3,325,381 3,131,704 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 103,359 34,720 Sundry funds (ii) 60,356 10,723 Restricted deposits (iii) 1,281 4,173 Other financial assets with no risk assessment 3,880 10,548 168,876 60,164 Total 3,494,257 3,191,868 (i) Financial assets with no internal or external ratings and approved by the Management of the Company. (ii) Investment funds, whose portfolio is composed of assets from major financial institutions and that comply with Braskem’s financial policy. (iii) Risk-free financial assets Braskem’s financial policy determines “A-” as the minimum rating for financial investments. On December 31, 2011, the balances rated “B+” and “BB+" refer to the balance of the jointly-owned subsidiary Propilsur, in the amount of R$19,028, and Time Deposits with Special Guarantee ( Depósitos a Prazo com Garantia Especial – DPGE ) in the amount of R$3,590. DPGEs are guaranteed by the Credit Guarantee Fund – FGC ( Fundo Garantidor de Crédito ), which makes these investments adequate for Braskem’s policy. 84 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below. (a) Selection of risks On December 31, 2012, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Libor floating interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios In accordance with CVM Instruction No. 475/08, Braskem included three scenarios in the sensitivity analysis, with one that is probable and two that represent adverse effects to Braskem. In the preparation of the adverse scenarios, only the impact of the variables on the financial instruments, including derivatives, and on the items covered by hedge transactions, was considered. The overall impacts on Braskem’s operations, such as those arising from the revaluation of inventories and revenue and future costs, were not considered. Since Braskem manages its exposure to foreign exchange rate risk on a net basis, adverse effects from depreciation in the Brazilian real in relation to the U.S. dollar can be offset by opposing effects on Braskem’s operating results. (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on December 28, 2012 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of December 31, 2012. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. According to the Market Readout , by the end of 2013, the U.S. dollar will appreciate 1.3% against the Brazilian real compared to the end of 2012, and the CDI rate will be 7.25%. The Market Readout does not publish forecasts for the interest rates Libor and TJLP. Therefore, the Company considered the expectations for the CDI interest rate for determining the probable scenario for those rates, given their correspondence. 85 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b.2) Possible and extreme adverse scenarios For the Brazilian real/U.S. dollar exchange rate, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the exchange rate on December 31, 2012. For the CDI interest rate, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the interest rate on December 31, 2012. For the Libor interest rate, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the LIBOR rate on December 31, 2012. For the TJLP interest rate, an increase of 0.5% was considered for the possible adverse scenario and of 1% for the extreme scenario based on its rate on December 31, 2012, in accordance with the upward or downward adjustments made by the government in the rate, in this order of scale. The sensitivity values in the table (c) below are the changes in the value of the financial instruments in each scenario.Tables (d), (e) and (f) show the changes in future cash flows. (c) Sensitivity to the Brazilian real/U.S. dollar exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Brazilian real/US dollar exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Bonds and MTN (256,545) (2,319,690) (4,639,380) BNDES (13,715) (124,013) (248,027) Working capital / structured operations (47,079) (47,079) (47,079) Raw material financing (61) (550) (1,101) Export prepayments (14,201) (128,403) (256,805) Financial investments abroad 53,980 488,093 976,186 Swaps (28,073) (251,664) (510,037) (d) Sensitivity of future cash flows to the Libor floating interest rate The sensitivity of future interest income and expenses of each financial instrument, including derivatives and items covered by them, is presented in the table below. The figures represent the impact on financial income (expenses), taking into consideration the average term of the respective instrument. Possible adverse Extreme adverse Instrument Probable (25%) (50%) Working capital / structured operations (172) (1,904) (3,800) Export prepayments (200) (2,207) (4,395) 86 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (e) Sensitivity of future cash flows to the CDI interest rate The sensitivity of each instrument, including derivatives and items not covered by them, to the variation in CDI interest rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Export credit notes (252) (2,758) (5,431) Agricultural credit note (2,716) (29,564) (58,013) Working capital / other (243) (2,654) (5,225) Financial investments in Brazil 2,186 24,181 48,489 (f) Sensitivity of future cash flows to the TJLP interest rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in TJLP interest rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable TJLP + 0.5% TJLP + 1% BNDES 38,137 (36,892) (72,599) FINEP 144 (142) (281) Other governamental agents 67 (66) (132) 21 Taxes payable Note Parent Company and subsidiaries in Brazil IPI 71,440 38,654 PIS and COFINS 5,764 7,172 Income tax and social contribution 54,987 21,787 ICMS (a) 72,435 94,668 Federal tax payment program - Law 11,941/09 (b) 1,237,156 1,669,976 Other 59,630 64,521 Foreign subsidiaries Value-added tax 2,538 40,463 Income tax 2,132 5,925 Other 1,460 1,507,542 1,943,166 Current liabilities 342,789 329,987 Non-current liabilities 1,164,753 1,613,179 Total 1,507,542 1,943,166 87 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (a) ICMS At December 31, 2011, the consolidated ICMS balance payable included the amount of R$53,017 related to the ICMS due on the import of equipment and parts aimed at the construction of the industrial complex of the subsidiary Riopol. In 2012, the Company made a formal consultation to the Treasury Department of the State of Rio de Janeiro (“SEFAZ”),- RJ, which released Riopol from payment of such taxes, which would come due in March 2012. Accordingly, the amounts payable were written off and their corresponding credit used to offset taxes. (b) Federal tax payment program – Law 11,941/09 In 2009, the Parent Company and the subsidiaries Braskem Qpar and Braskem Petroquímica adhered to the federal tax payment program established by Law 11.941 on May 27, 2009. The associated installments were deferred over a maximum of 180 months, which is the maximum limit permitted by said law. The law also provides for the possibility of amortizing at least 12 installments with the same reduction in penalties and interest applicable to the payment in cash of tax debits that fall under the scope of this law. In June 2011, the Federal Revenue Service made the program available for consolidating the fiscal debts in said program. The amount consolidated totaled R$1,664,907 to be paid in monthly and consecutive installments of R$10,678, adjusted based on the Selic rate as from that month. In June 2012, the Company's Management decided to pay in advance part of the installments of Braskem S.A. under the program, amortizing 72 installments at once, which amounted R$403,821. After applying the benefits of cash payment to the amortization, Braskem disbursed R$301,841 on July 31, 2012. The reduction, in the amount of R$101,980, was recognized as follows: (i) the amounts corresponding to the renegotiated tax payments, of R$80,496, were recorded under “other operating income (expenses), net”; and (ii)their restatement by the Selic interest rate, as from the renegotiation date, was recorded under “financial results”, in the amount of R$21,484. As established in said Law, Braskem will lose all the reductions of arrears charges if it fails to pay three installments, whether consecutive or not. The consolidated balance on December 31, 2012 will be paid in a maximum of 142 months. 88 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 22 Income tax (“IR”) and social contribution (“CSL”) Reconciliation of the effects of income tax and social contribution on profit or loss Loss before IR and CSL and participation of non-controlling interest 1,867,577 IR and CSL at the rate of 34% 623,463 312,070 (634,976) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees (7,548) 1,112 7,662 Effects from pre-payment of taxes 27,374 13,896 Tax losses (IR) and negative base (CSL), deferred (i) 1,652 73,773 282,997 Tax incentives (Sudene and PAT) 5,479 Recognition of prior period CSL (18,186) Results from business combination 10,215 331,596 Other permanent adjustments 9,471 (37,324) 31,527 Effect of IR and CSL on results of operations 654,412 373,742 6,099 Breakdown of IR and CSL: Current IR and CSL (17,269) (5,492) (43,182) Tax incentives (Sudene and PAT) 5,479 Prior period CSL (18,186) Current IR and CSL Deferred IR and CSL - continued operations 810,645 379,234 61,988 Deferred IR and CSL - discontinued operations (138,964) Deferred IR and CSL 671,681 379,234 61,988 Total IR and CSL on income statement 654,412 373,742 6,099 (i) Constitution of deferred income tax and social contribution asses for nondeductible expenses from prior periods, especially losses due to the impairment of paralyzed industrial plants, for which the realization of corresponding tax assets became probable in 2011. 89 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Deferred income tax and social contribution (a) Breakdown of and changes in deferred IR and CSL Deferred tax - assets Impact on the result (expense) income Impact on the equity / (decrease) increase Write-off investment by sale Transfer to assets held for sale As of December 31, 2012 As of December 31, 2011 Continued operations Discontinued operations Tax losses (IR) and negative base (CSL) 545,147 693,162 (138,964) 1,099,345 Goodwill amortized 63,821 (32,389) 31,432 Exchange variations 11,979 203,566 215,545 Temporary adjustments 243,806 129,900 (399) (15,006) (2,491) 355,810 Business combination 238,314 5,203 243,517 Pension plan 45,604 4,308 49,912 Deferred charges - write-off 82,952 (22,892) 60,060 Other 5,521 (5,521) Total assets Impact on the result (expense) income Impact on the equity / (increase) decrease Write-off investment by sale Transfer to assets held for sale As of December 31, 2012 Deferred tax - liabilities As of December 31, 2011 Continued operations Discontinued operations Amortization of goodwill based on future profitability 474,985 111,872 586,857 Tax depreciation 213,684 177,540 391,224 Exchange variations 54,275 (54,275) Temporary differences 321,033 (21,500) 27,967 327,500 Business combination 667,040 (42,223) 624,817 Write-off negative goodwill of incorporated subsidiaries 2,375 (594) 1,781 Additional indexation PP&E 168,220 (14,031) 154,189 Other 51,741 13,424 (12,911) 52,254 Total liabilities 90 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b) Realization of deferred income tax and social contribution December 31, 2014 and 2016 and 2018 and Deferred tax - assets Note thereafter Tax losses (IR) and negative base (CSL) 2.19 1,099,345 4,926 573,375 324,115 196,929 Goodwill amortized (i) 31,432 19,368 4,035 2,963 5,066 Exchange variations (ii) 215,545 215,545 Temporary adjustments (iii) 355,810 161,071 19,291 13,580 161,868 Business combination (iv) 243,517 243,517 Pension plan (v) 49,912 49,912 Deferred charges - write-off (vi) 60,060 22,087 33,780 4,193 Total assets December 31, 2014 and 2016 and 2018 and Deferred tax - liabilities Note thereafter Amortization of goodwill based on future profitability (vii) 586,857 586,857 Tax depreciation (viii) 391,224 391,224 Exchange variations 0 Temporary differences (ix) 327,500 32,957 65,914 67,534 161,095 Business combination (x) 624,817 40,469 80,938 80,938 422,472 Write-off negative goodwill of incorporated subsidiaries (xi) 1,781 594 1,187 Additional indexation PP&E (xii) 154,189 16,232 32,463 32,463 73,031 Other 52,254 52,254 Total liabilities Basis for constitution and realization: (i) Goodwill recognized from merged investments amortized prior to Law 11,638/07, which are controlled in the Taxable Income Journal (LALUR). Tax realization is based on the tax rules for amortization. (ii) Exchange variation of assets and liabilities denominated in foreign currency, whose tax realization is recognized upon their receipt or settlement. (iii) Accounting expenses not yet deductible for calculating income tax and social contribution, whose recognition for tax purposes occurs in subsequent periods. (iv) Refers to: (i) tax-related goodwill generated by the acquisition of Quattor and (ii) contingencies recognized from business combinations at Quattor. Tax realization of goodwill will occur upon the merger of the investments and contingencies arising from write-offs due to the settlement or reversal of the processes involved. (v) Provision for the defined-benefit plan at Petros Copesul, with realization projected for 2013. (vi) Amounts constituted based on the deferred assets written off due to the adoption of Law 11,638/07. Tax realization is based on the application of the amortization rate used prior to the adoption of this law. (vii) Goodwill for the future profitability of the merged companies not amortized since the adoption of Law 11,638/07. Tax realization is associated with the impairment or realization of assets related to goodwill. (viii) Difference between the accounting and tax depreciation rates in accordance with Normative Rule 1 of July 29, 2011. (ix) Revenues not yet taxable for calculation of income tax and social contribution, whose taxation will occur in subsequent periods. (x) Fair value adjustments on property, plant and equipment and intangible assets identified in business combinations at Quattor, Unipar and Petroquímica Triunfo, whose tax realization is based on the depreciation and amortization of these assets. (xi) Write-off of negative goodwill from the merged company Cinal, which was offered as tax based on the amortization of taxes. (xii) Adjustments to the additional indexation of property, plant and equipment, whose tax realization is based on the depreciation of assets. 91 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 23 Sundry provisions Note Provision for costumers bonus (a) 40,666 13,577 Provision for recovery of environmental damages (b) 32,944 36,777 Judicial and administrative provisions (c) 333,218 266,302 Other 8,355 5,067 Total 415,183 321,723 In current liabilities 52,264 23,629 In non-current liabilities 362,919 298,094 Total 415,183 321,723 (a) Provision for client bonus Some sales agreements of Braskem provide for a rebate, in products, should some sales volumes be achieved within the year, six-month period or three-month period, depending on the agreement. The rebate is monthly recognized in a provision, assuming that the minimum contractual amount will be achieved. As they are recognized based on contracts, the provisions are not subject to significant uncertainties with respect to their amount or settlement. (b) Provision for recovery of environmental damages Braskem has a provision for future expenses for the recovery of environmental damages in some of its industrial plants. The term estimated, which are measured at present value, is five years. (c) Judicial and administrative provisions As presented below, Braskem maintains a provision for legal and administrative proceedings against the Company, for which the chances of loss are considered probable, and tax claims against Quattor, for which the chances of loss are considered possible on April 30, 2010, date on which the control of Quattor was acquired. Note Labor claims (c.1) 75,697 36,718 Tax claims (c.2) Income tax and social contribution (i) 29,980 27,753 PIS and COFINS (ii) 32,929 30,354 ICMS - interstate purchases (iii) 79,688 73,457 ICMS - other (iv) 56,974 52,518 Other 50,744 38,197 Societary claims and other 7,206 7,305 333,218 266,302 92 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (c.1) Labor claims On December 31, 2012, the Company is involved in 329 labor claims, including occupational health and security cases, that were assessed as probable losses. For these claims, the Company maintains a provision of R$75,697, which corresponds to the expected amount of disbursement upon their resolution. The Company’s legal advisors estimate that the term for the termination of these types of claims in Brazil exceeds five years. The estimates related to the outcome of proceedings and the possibility of future disbursement may change in view of new decisions in higher courts. The Company’s management believes that the chances of increasing the amount of the existing provision are remote. (c.2) Tax claims On December 31, 2012, Braskem has recognized a provision in the amount of R$50,744 for claims from the Brazilian tax authorities and the chances of loss for which are considered probable. On the same date, the Company has recognized a provision in the amount of R$199,571 for these claims arising from business combination and the chances of loss for which are considered possible. On December 31, 2012, the main tax claims for which the Company maintains a provision are the following: (i) Income tax and social contribution The subsidiary Braskem Petroquímica is assessed for the payment of such taxes, in the amount of R$130 million as of December 31, 2012, represented mostly by income tax and social contribution on the foreign exchange variation in the account of investments in foreign subsidiaries in 2002. The amount of the provision recognized is based on the estimate of future disbursement made by an external legal advisor taking into consideration the case law on the matter at the administrative and judicial levels. There is no judicial deposit or other type of guarantee for this claim. The Company’s management expects this case to be terminated by 2015. 93 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (ii) PIS and COFINS The subsidiary Braskem Petroquímica is assessed for the payment of these taxes in many claims, such as: · non-payment of COFINS for the period from March 1999 to December 2000, from February 2001 to March 2002, from May to July 2002 and September 2002; · undue offset of credit arising from the additional 1% to the rate of COFINS; · offset with credits from PIS – Decree-Laws No. 2,445 and No. 2,449; · omission in the calculation basis of income arising from foreign exchange variations on assets, determined as a result of successive reductions in the capital of the associated company. On December 31, 2012, the total amount involved in these claims is R$84 million. The amount of the provision recognized is based on the estimate of future disbursement made by an external legal advisor taking into consideration the case law on the matters at the administrative and judicial levels. Guarantees were offered for these claims in the form of bank guarantee and finished products manufactured by Braskem Petroquímic, which, together, cover the amount of the claims. The Company’s management estimates that these cases should be terminated by 2020. (iii) ICMS - interstate purchases In 2009, the subsidiary Braskem Qpar was assessed by the Finance Department of the State of São Paulo for the payment of ICMS in view of: · undue use of tax credits in the periods from February 2004 to August 2005, November 2005 to February 2006, and September 2006 to January 2008, arising from the bookkeeping of credits that were presented in the purchase invoices of products acquired from another company, since the operations were aimed at the export of the products and, as such, they would not be subject to ICMS; · issue of invoices without registering the shipment of the goods from its facilities for storage; · non-presentation of the tax documents requested by inspection authorities. On December 31, 2012, the amount involved is R$379 million. The amount of the provision recognized is based on the estimate of future disbursement made by an external legal advisor taking into consideration the case law on the matters at the administrative and judicial levels. No judicial deposits or other types of security were provided for this procedure. Management estimates that this case should be terminated by 2019. 94 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (iv) ICMS - sundry violations The subsidiary Braskem Qpar was assessed by the Finance Department of the State of São Paulo for the payment of ICMS in view of an alleged non-payment of tax in the period from 2002 and 2004 when carrying out interstate sale operations to taxpayers located in another state but the goods never left the State of São Paulo. On December 31, 2012, the total amount involved in these claims is R$142 million. The amount of the provision recognized is based on the estimate of disbursement made by an external legal advisor taking into consideration the case law on the matters at the administrative and judicial levels. No judicial deposits or other types of security were accrued for this procedure. The Company’s management estimates that these cases should be terminated by 2020. (d) Changes in provisions Recovery of environmental Legal Bonus damage provisions Other Total December 31, 2009 10,845 57,797 94,402 163,044 Additions, inflation adjustments and exchange variation, net 44,680 727 6,744 6,240 58,391 Additions trough mergers 233,029 233,029 Write-offs through usage and payments (33,987) (22,242) (3,368) (59,597) December 31, 2010 21,538 36,282 330,807 6,240 394,867 Additions (reverse), inflation adjustments and exchange variation, net 33,452 16,542 (28,335) 3,694 25,353 Write-offs through usage and payments (41,413) (16,047) (27,015) (4,867) (89,342) Compensation (9,155) (9,155) December 31, 2011 13,577 36,777 266,302 5,067 321,723 Additions, inflation adjustments and exchange variation, net 58,387 18,622 68,285 3,288 148,582 Write-offs through usage and payments (31,298) (22,455) (1,369) (55,122) December 31, 2012 40,666 32,944 333,218 8,355 415,183 95 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 24 Long-term incentive A long-term non-share-based plan (“ILP”) was approved at the Shareholders’ Meeting held in September 2005, under which the participants in strategic programs can acquire securities issued by the Company that are called “Certificates of Investment Units”. The objective of the plan is, among others, to align the interests of participants in strategic programs in the creation of long-term value with those of shareholders, in order to motivate the vision and commitment of these participants to long-term results. The investment unit does not give its holder rights as a shareholder of Braskem, or any other rights or privileges that are inherent to shareholders, in particular voting rights and other political rights. On an annual basis, the Business Leader may propose to the Board of Directors the program for the respective period including the appointment of participants, the quantity of Investment Units to be issued, the percentage of the Company’s consideration for the participants’ acquisition and the number of units offered per participant. The acceptance by the participant implies cash payment of the amount attributed to the participant and the execution of the unit purchase agreement, with Braskem being responsible for issuing the respective Certificates of Investment Units. The Investment Unit has its value annually adjusted based on the average price of the Company’s class A preferred share at the closing of the trading sessions of the São Paulo Stock Exchange (BM&FBovespa) from October 1 to March 31. In addition to the change in its par value, the Investment Unit yields the same as the dividend and/or interest on capital distributed by Braskem. There are three types of Investment Units: · unit acquired by the participant, called “Alpha”; · unit received by the participant from Braskem as a consideration, called “Beta”; · unit received by the participant as earnings (equivalent to the dividends paid by Braskem), called “Gama”. The Investment Unit (and its related certificate) is issued in its holder’s name and can be redeemed under the following conditions: · as from the 5 th year, after the first acquisition, the acquirer can redeem up to 20% of the accumulated balance of investment units; and · as from the 6th year, redemption is limited to 10% of the accumulated balance; · annually, upon the issue of Gama Investment Units (equivalent to dividends); and · in the event of the termination of the employment and/or representation relationship. The balances at December 31, 2012 and 2011 are as follows: Quantity Amount Quantity Amount Investment units Issued (Alfa units) 427,313 6,200 538,978 10,429 Bonus (Beta units) 389,336 4,205 512,195 4,784 Total 816,649 10,405 1,051,173 15,213 96 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 25 Post-employment benefits Defined contribution plans (a) ODEPREV The Company maintains a defined contribution plan for its employees managed by ODEPREV, a private pension plan entity created by Odebrecht. ODEPREV offers its participants, which are employees of the sponsoring companies, an optional defined contribution plan in which monthly and additional participant contributions and monthly and annual sponsor contributions are made to individual pension savings accounts. At December 31, 2012, the number of active participants in ODEPREV totals 5,404 (2011 – 5,259). The contributions made by the Company in the year amounted to R$24,897 (2011 - R$13,873) and the contributions made by the participants amounted to R$44,070 (2011 - R$39,927). In 2011, it was started the process for the integration of the new participants at the subsidiaries Braskem Qpar, Braskem Petroquímica, Ripol and Quantiq in the ODEPREV plan. (b) Triunfo Vida Braskem, due to the merger of Petroquímica Triunfo S.A., became a sponsor of Triunfo Vida. On May 31, 2010, the Company requested to withdraw its sponsorship of this plan and on July 27, 2012 PREVIC – National Superintendence of Supplementary Pension Plan (“PREVIC”) approved the withdrawal without the need for any further disbursements by Braskem. Defined benefit plans (a) PETROS - Fundação Petrobras de Seguridade Social (a.i) PETROS Copesul Plan Braskem, due to the merger of Copesul, became the sponsor of the Petros Copesul plan. On September 28, 2012, PREVIC approved the withdrawal of sponsorship of this plan by Braskem. The payment of the mathematical reserves of participants is expected to be made in the first half of 2013. For this reasons, the provisioned amount of R$147,175 (Note 27 (a)) was transferred to current liabilities. 97 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (a.ii) PETROS PQU Plan With the acquisition of Quattor, in April 2010, the Company assumed the liabilities of Petros PQU. On August 6, 2012, PREVIC approved the sporsorship withdrawal process, which had been requested on September 30, 2009. The payment of the mathematical reserves to participants is expected to be made in the first half of 2013. Due to the plan’s surplus situation, no provision has been accrued. (b) Novamont – Braskem America With the acquisition of Sunoco Chemicals, Braskem America became the sponsor of Novamont, which is a defined benefit plan of the employees of the plant located in the State of West Virginia. At December 31, 2012, the plan has 53 active participants (2011 – 56). In 2012 and 2011, no contributions were made by the Company or by participants. (c) Braskem Alemanha defined benefit plan With the acquisition of the PP business from Dow Chemical, Braskem Alemanha became the sponsor of the defined benefit plan of the employees of the plants located in that country. At December 31, 2012, the plan has 96 (2011 – 96) active participants. In 2012 and 2011, no contributions were made by Braskem Alemanha and participants. The defined benefit plan of Braskem Alemanha is a non-contribution plan, that is, the contributions of the sponsor are managed directly by the company and this type of plan is allowed by legislation of that country. (d) Defined benefit plan of Braskem Idesa Serviços The employees of the subsidiary Braskem Idesa Serviços receive retirement benefits that are granted when the employee retires or reaches retirement age. On December 31, 2012, the plan had 65 active participants. During 2012, no contributions were made by Braskem Idesa Serviços or by the participants. The defined benefit plan of Braskem Idesa Serviços does not feature contributions, i.e., the funds of the sponsor are managed directly by the company, with this type of plan permitted by the country’s legislation. 98 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Composition and changes in the balances of the defined benefit plans (a) Amounts in balance sheet Actuarial liabilities recorded with Novamont Braskem America 999 821 Petros Copesul (i) 134,506 Braskem Alemanha 17,399 14,248 Braskem Idesa Serviços 492 18,890 149,575 (i) The amount of the provision of Petros Copesul was transferred to “other accounts payable” (Note 27(a)), under current liabilities, due to the approval of Braskem’s withdrawal by PREVIC, as mentioned in Note25.2(a.i). Note Benefit obligations (832,275) (780,561) Fair value of plan assets 645,978 589,116 Funded status of the plan (186,297) (191,445) Past service cost not recognized 1,014 4,182 Actuarial gains 19,218 37,688 Net balance of jointly-controlled subsidiaries Consolidated net balance (166,065) (149,575) In current liability 25.2(a.i) (147,175) In non-current liability (18,890) (149,575) 99 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b) Change in defined benefit obligations Note Balance at beginning of year 780,561 680,010 563,058 Acquisition of company 13,661 695,302 New plan 25.2(d) 233 Current service cost 7 7,309 77,812 Interest cost 52,314 70,480 64,444 Special retirement 278 Benefits paid (37,746) (41,379) (107,509) Change of plan 1,026 Actuarial losses 202 46,951 215,000 Other revenue (41) Plan curtailment 25.2(a.i) (177,637 ) (828,056) Exchange variation 3,672 2,225 Balance at the end of the year 832,275 780,561 680,010 (c) Change in fair value plan assets Note Balance at beginning of the year 589,116 541,761 512,143 Acquisition of company 632 878,198 Actual return on plan assets (22,032) 83,781 275,440 Employer contributions 177 2,526 Employee contributions 2,525 2,955 9,180 Current expenses (38) (35) (42) Benefits paid (37,536) (42,140) (107,509) Plan curtailment 25.2(a.i) 112,058 (1,028,175) Exchange variation 1,708 2,162 Balance at the end of the year 645,978 589,116 541,761 (d) Amounts recognized in profit or loss Current service cost (7,963 ) (7,309) (8,358) Interest cost (52,314 ) (70,480) 10,037 Expected return on plan assets 38 54,720 (35,600) Amortization of actuarial gains (118,035 ) (32) (153,293) Amortization of unrecognized service cost (3,260) (2,783) (2,783) Employee contributions 2,526 Actuarial losses (4) Charges on special retirement (278) Plan curtailment 112,058 173,117 ) The amounts recognized in the statement of operations refer to transactions involving the defined benefit pension plans that are recognized in “other operating (revenues) expenses, net” and in “financial results”, depending on their nature. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (e) Actuarial assumptions Percentage (%) United United United Brazil States Germany Mexico Brazil States Germany Brazil States Discount rate 4.25 5,00 5,75 6,00 6,00 5,70 5,75 6,00 6,00 Inflation rate 4.50 3,00 2,00 5,00 4,50 3,00 n/a 4,50 3,00 Expected return on plan assets 4.25 7,50 n/a n/a 10,50 1,00 n/a 10,50 1,00 Rate of increase in future salary levels n/a n/a 3,00 4,00 4,50 n/a 3,00 4,50 n/a Rate of increase in future pension plan n/a n/a n/a n/a 4,50 n/a 2,25 4,50 n/a (f) Hierarchy of fair value assets Percentual (%) Level 1 Total Level 1 Level 2 Level 3 Total Investment fund - equity 39.41 39.41 Receivables 18.68 18.68 Government debt securities 12.78 12.78 Shares 14.17 14.17 Real estate 5.57 5.57 Investment fund -fixed income 100.00 100.00 4.93 4.93 Debt securities 1.01 0.47 1.47 Other assets 1.98 1.98 Loans 1.02 1.02 Fair value of plan assets 100.00 100.00 91.94 1.01 7.05 100.00 On December 31, 2012, the balance of the fair value assets is represented by the assets of the Novamont defined benefit plan of Braskem America. As mentioned in items 25.2(c) and 25.2(d) of this Note, the defined benefit plans of Braskem Alemanha and of Braskem Idesa Serviços are not contribution-based plans and as such, on December 31, 2012, these plans had no assets. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 26 Advances from clients The balance includes advances amounting to R$358,428 (R$218,531 in 2011) from four clients overseas for the acquisition of products for supply between February 2013 and December 2016. 27 Other accounts payable (a) Current On December 31, 2012, the main balances in this item were: (i) amounts payable to the non-controlling shareholder of Braskem Idesa, in the amount of R$260,649, due in February 2013, arising from loans for the Ethylene XXI Project, which will be reimbursed upon disbursement of funds from the associated Project Finance structure (Note 17). (ii) amounts payable to Plano Petros Copesul, in the amount of R$147,175 (Note 25.2(a.i)). (b) Non-current On December 31, 2012, the balance includes the amount of R$R$256,030 (2011 – R$235,968), which corresponds to the amounts payable to BNDESPAR arising from the acquisition of Riopol shares (Note 1(b.1). Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 28 Contingencies The Company is a party to labor and social security, tax, civil and corporate claims for which the chances of loss was considered possible and for which no provision has been recognized, in accordance with the breakdown below: Note Labor claims (a) 698,036 768,022 Tax claims (b) 2,967 ,799 3,455,777 Other lawsuits (c) 411,324 416,321 Total 4,077,159 4,640,120 (a) Labor At December 31, 2012, the Company is involved in 1,483 indemnity and labor claims for which the chances of loss are considered possible. Among these claims are: (a.1) Class actions filed by the Union of Workers in the Petrochemical and Chemical Industries in Triunfo (State of Rio Grande do Sul), in the second quarter of 2005, claiming the payment of overtime amounting to R$23million. The chances of loss are deemed as possible. In this group of actions, in addition to those classified as having a possible chance of loss, there are others amounting to R$693 million that were classified as having a remote chance of loss. All actions in progress are with the Superior Labor Court and Management expects them to be judged by 2014. Two of these actions were awarded a final and unappealable decision in favor of the Company. There are judicial deposits related to these claims. (a.2) Class actions filed by the Union of Workers in the Petrochemical and Chemical Industries in Triunfo (State of Rio Grande do Sul) in the third quarter of 2010 claiming the payment of overtime referring to work breaks and integration into base salary of the remunerated weekly day-off amounting to R$287 million. All of these lawsuits were assessed as possible losses and the Management of the Company does not expect to disburse any amounts upon their closure. The claims are in the fact finding and appeals phase and they are expected to be granted a final and unappealable decision in the last quarter of 2014. No judicial deposit or other form of security was provided for these claims. (b) Tax On December 31, 2012, the Company is involved in many proceedings with the Brazilian tax authorities and the chances of loss are considered possible based on the estimate and opinion of its external advisors. On December 31, 2012 the main tax contingencies are the following: Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b.1) ICMS - reduction in calculation basis In 2010, the Company was assessed by the Finance Department of the State of Bahia due to various alleged irregularities. The main one was that the Department understood that there should be the unconditional refund of ICMS credit upon the sale of goods with reduction in the tax calculation base. In 2012, the Treasury Departament of the State of Bahia (“SEFAZ-BA”), when responding to a consultation made by another taxpayer on the matter, supported the Company’s procedure. This led Braskem’s legal counsel to alter their assessment of the proceeding from a possible chance of loss to a remote chance of loss. (b.2) ICMS - sundry The Company is involved in many ICMS collection claims related to assessment notices drawn up mainly by the Finance Department of the States of São Paulo, Bahia and Alagoas. On December 31, 2012, the adjusted amounts of these claims total R$974 million and the the claims include the following matters: · ICMS credit on the acquisition of assets that are considered by the Revenue Services as being of use and consumption. The Revenue Service understands that the asset has to be a physically integral part of the final product to give rise to a credit. Most of the inputs questioned do not physically compose the final product. However, the Judicial branch has a precedent that says that the asset must be an integral part of the product or be consumed in the production process. · ICMS credit arising from the acquisition of assets to be used in property, plant and equipment, which is considered by the Revenue Services as not being related to the production activity, such as laboratory materials, construction of warehouses, security equipment, etc. · transfer of goods for an amount lower than the production cost; · omission of the entry or shipment of goods based on physical count of inventories; · lack of evidence that the company exported goods so that the shipment of the goods is presumably taxed for the domestic market; · non-payment of ICMS on the sale of products subject to tax substitution and credit from acquisitions of products subject to tax substitution; · fines for the failure to register invoices. The Company’s legal advisors estimate that: (i) these judicial proceedings are expected to be terminated in 2020, and (ii) in the event of an unfavorable decision to the Company, which is not expected, these contingencies could be settled for up to 40% of the amount in dispute. This estimate is based on the probability of loss of the Company’s defense theory taking into consideration the case law at the administrative and judicial levels. No judicial deposit or other form of security was provided for these claims. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b.3) COFINS - sundry The Company is involved in collection actions related to COFINS in which the use, by the Company, of certain tax credits to determine and pay this tax is under discussion. These credits arise from (i) legal actions; and (ii)income tax prepayments. On December 31, 2012, the adjusted amounts involved of these assessments total R$321 million. The Company’s external legal advisors estimate that: (i) the judicial proceedings are expected to be terminated in 2018; and (ii) in the event of an unfavorable decision to the Company, which is not expected, these contingencies could be settled for up to 50% of the amount in dispute. This estimate is based on the probability of loss of the Company’s defense theory taking into consideration the case law at the administrative and judicial levels. The Company offered assets in guarantee that cover the amount involved in these claims. (b.4) Income tax - BEFIEX In 2007, the Company was assessed by the Federal Revenue Service for two alleged irregularities in the payment of income tax for the calendar year 2001. The first matter of the notice of deficiency was related to the full offsetting of tax losses in view of the tax benefit granted to the Company through the Export Special Program – BEFIEX. The Revenue Service considered that such offsetting was made after the period of effectiveness of the program. The second matter on the notice of deficiency regarded the utilization of an income tax reduction benefit of 37.5% without proof of the right to such benefit. In 2012, the Company received a favorable unappealable judgment for this proceeding at the administrative level, thus extinguishing the contingency. (b.5) IPI – presumed credit The Company is involved in tax assessments that question the undue use of presumed IPI credit as a way to offset the payment of PIS and COFINS levied on the acquisitions of raw materials, intermediate products and packaging material used in the industrialization of exported products. The Revenue Service understands that only the inputs that have been in contact with or have a direct influence on the final product provide for the right to the presumed credit. The Judicial branch understands that the products that give rise to the right to the credits are those that (i) are incorporated into the final product; or (ii) are immediately and completely consumed in the production process. On December 31, 2012, the adjusted amount involved of these assessments is R$116 million. The Company’s legal advisors estimate that: (i) the judicial proceeding is expected to be terminated in 2020; and (ii) in the event of an unfavorable decision to the Company, which is not expected, this contingency could be settled for up to 60% of the amount in dispute. This estimate is based on the probability of loss of the Company’s defense theory taking into consideration the case law at the administrative and judicial levels. No judicial deposits or other form of security were accrued for this proceeding. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (b.6) Non-cumulative PIS and COFINS The Company received a deficiency notice from the Brazilian Federal Revenue Service due to the use of non-cumulative PIS and COFINS tax credits related to: (i) treatment of effluents; (ii) charges on transmission of electricity; (iii) freight for storage of finished products; and (iv) extemporaneous credits from acquisitions of property, plant and equipment. These deficiency notices have already been contested at the administrative level and comprise the period from 2006 to 2011, and as of December 31, 2012 totaled R$649 million, of which R$352 million related to principal and R$297 million of fine and interest. The Company's legal counsel, in view of the recent decisions by the Tax Resources Administrative Board and the evidence provided by the Company, assess as possible the chances of loss at the administrative and judicial level. For this reason, no provision has been accrued for these deficiency notices. Any changes in the court’s understanding of the position could cause future impacts on the financial statements of the Company due to such proceedings. No judicial deposit or other form of guarantee was provided for this claim. For being a matter of recent contingencies, the Company cannot estimate the date for conclusion of the proceedings. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (c) Other court disputes involving the Company and its subsidiaries (c.1) Civil The Company is the defendant in civil lawsuits filed by the owner of a former distributor of caustic soda and by the shipping company that provided services to this former distributor, which, at December 31, 2012, totaled R$56 million. The claimants seek indemnity for damages related to the alleged non-performance of the distribution agreement by the Company. No judicial deposit or other form of guarantee was provided for these lawsuits. Management's evaluation, supported by the opinion of its external legal advisors who are responsible for the cases, is that the lawsuits will possibly be dismissed within a period of 8 years. (c.2) Corporate Some shareholders of preferred shares acquired with incentives filed lawsuits, originally against Copene, the former name of the Company, and against the merged companies Nitrocarbono, OPP Química, Salgema, Trikem, Polialden and Politeno. They claim a share in the profit remaining after the payment of priority dividends on the same basis as the common shareholders, in addition to the right to vote in shareholders' meetings until the distribution of dividends in the desired conditions is reestablished. The amount involved in the lawsuits for which there is a possibility of loss is R$15 million. No judicial deposits or other types of security were provided for these lawsuits. Since the lawsuits are in different phases, the Company’s external legal advisors are not able to estimate when these proceedings are expected to be terminated. (c.3) Social security The Company is a party to various administrative and judicial proceedings concerning social security matters, which total approximately R$204 million at December 31, 2012, as adjusted by the Selic rate. The Company's management, based on the opinion of its external legal advisors, who consider that the chances of loss in all these proceedings are possible, understands that no amount is due with respect to these assessments and, for this reason, no provision was recognized to this end. Additionally, management believes that is not possible to estimate the amount of disbursement to cover a possible unfavorable decision to the Company. For these proceedings, security was given in the form of judicial deposits and finished products that combined cover the amounts claimed. The Company’s external legal advisors were not able to estimate when these proceedings are expected to be terminated. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 29 Equity (a) Capital On December 31, 2012, the Company's subscribed and paid up capital stock amounted to R$8,043,222 and comprised 797,265,348 shares with no par value divided into 451,668,652 common shares, 345,002,878 class “A” preferred shares, and 593,818 class “B’ preferred shares, distributed as follows: Preferred Preferred Commom shares shares shares % class A % class B % Total % OSP and Odebrecht 226,334,623 50.11% 79,182,498 22.95% 305,517,121 38.32% Petrobras 212,426,950 47.03% 75,792,589 21.97% 288,219,539 36.15% BNDESPAR 44,069,052 12.77% 44,069,052 5.53% ADR (i) 34,193,744 9.91% 34,193,744 4.29% Other 12,907,079 2.86% 110,610,237 32.06% 593,818 100.00% 124,111,134 15.57% Total 451,668,652 100.00% 343,848,120 99.67% 593,818 100.00% 796,110,590 99.86% Braskem shares owned by subsidiary of Braskem Petroquímica (ii) 1,154,758 0.33% 1,154,758 0.14% Total 451,668,652 100.00% 345,002,878 100.00% 593,818 100.00% 797,265,348 100.00% (i) American Depository Receipt, negotiated in the New York stock market (USA). (ii) This shares are treated as "treasury shares" in consolidated Equity. (b) Share rights Preferred shares carry no voting rights but they ensure priority, non-cumulative annual dividend of 6% of their unit value, according to profits available for distribution. The unit value of the shares is obtained through the division of capital by the total number of outstanding shares. Only class “A” preferred shares will have the same claim on the remaining profit as common shares and will be entitled to dividends only after the priority dividend is paid to preferred shareholders. Only class “A” preferred shares also have the same claim as common shares on the distribution of shares resulting from capitalization of other reserves. Only class “A” preferred shares can be converted into common shares upon resolution of majority voting shareholders present at a General Meeting. Class “B” preferred shares can be converted into class “A” preferred shares at any time, at the ratio of two class “B” preferred shares for one class “A” preferred share, upon a simple written request to the Company, provided that the non-transferability period provided for in specific legislation that allowed for the issue and payment of such shares with tax incentive funds has elapsed. In the event of liquidation of the Company, class “A” and “B” preferred shares will have priority in the reimbursement of capital. Shareholders are entitled to receive a mandatory minimum dividend of 25% on profit for the year, adjusted under Brazilian Corporate Law. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (c) Tax incentive reserve – capital reserve The balance of this reserve mainly comprises the income tax deduction benefit determined before the base period of 2006 (Note 32(a)). After the adoption of Laws 11,638/07 and 11,941/09, as from January 1, 2007, the income tax benefit started to be recorded in the statement of operations in the revenue reserves account as proposed by management and approved at the General Shareholders’ Meeting. Regardless of the change introduced by Laws 11,638/07 and 11,941/09, this tax incentive can be used only for capital increase or absorption of losses. The Management of the Company will propose to the Annual Shareholders Meeting to use part of the balance of this reserve to absorb the accumulated loss in 2012. (d) Legal reserve Under Brazilian Corporate Law, the Company must transfer 5% of net profit for the year, determined in accordance with the accounting practices adopted in Brazil, to a legal reserve until this reserve is equivalent to 20% of the paid-up capital. The legal reserve can be used for capital increase or absorption of losses. At the end of fiscal year 2012, the Company used part of the balance of this reserve to absorb partially the loss in the period. (e) Unrealized profit reserves This reserve was established based on unrealized profits in fiscal year 2011, in accordance with items I and II, paragraph 1 of Article 197 of Law No. 6,404/76, which states that in the fiscal year that the distributable dividends exceed the amount of profits, which generated cash inflows to the Company, the General Stockholders’ Meeting may, upon proposal of the board, attribute such excess to “unrealized profit reserves”. Under the terms of the Law No 6,404/76, this reserve should only be used to (i) absorb losses; and (ii) to pay dividends. At the end of 2011, the Company used R$979,048 of the balance of this reserve to (i) absorb part of the accumulated deficit of 2011, amounting to R$496,455; and (ii) propose the payment of dividends, amounting to R$482,593 (Note 29(h.2)). At the end of fiscal year 2012, the Company used part of the balance of this reserve to absorb partially the loss in the period. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (f) Treasury shares Quantity Common shares 411 Preferred shares class "A" 1,154,758 2,697,016 1,154,758 2,697,427 Amount (R$ thousand) 48,892 60,217 On the consolidated financial statements of December 31, 2012 and 2011, the Company had in the item “treasury shares” the amount of R$48,892 corresponding to 1,154,758 class “A” preferred shares issued by Braskem and owned by the subsidiary Braskem Petroquímica (Note 2.1.2(a.ii)). On December 4, 2012, Braskem cancelled 4,400,269 shares, of which 411 were common shares and 4,399,858 were class “A” preferred shares. The changes in treasury shares were as follows: Quantity Balance Common shares 411 4 Preferred shares class "A" 2,697,016 60,213 As of December 31, 2011 2,697,427 60,217 Acquisition in 3 rd repurchase program 2,595,300 33,204 Acquisition in 4 th repurchase program 262,300 3,489 Cancellation of treasury shares - common (411) (4) Cancellation of treasury shares - preferred class "A" (4,399,858) (48,014) Total 1,154,758 48,892 Common shares Preferred shares class "A" 1,154,758 48,892 As of December 31, 2012 1,154,758 48,892 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (g) Ongoing share repurchase programs (g.1) 3 rd Share repurchase program On August 26, 2011, Braskem’s Board of Directors approved a program for the repurchase of shares effective for the period between August 29, 2011 and August 28, 2012, through which the Company could acquire up to 12,162,504 class “A” preferred shares at market price. Shares could be purchased by the Company or by financial institutions hired for that purpose. Upon the expiration of the program, Braskem would have to acquire from financial institutions, at market value, the shares acquired by the latter. The private deal was approved by CVM. During the program, a total of 2,595,300 shares were repurchased for the amount of R$33,204 (item (f) of this Note), of which 2,007,600 were repurchased by financial institutions, and 587,700 shares were repurchased directly by Braskem. The average cost of these shares was R$12.79 (minimum of R$10.53 and maximum R$15.15). The shares purchased by financial institutions were purchased by Braskem in August 2012, when the program ended. In the operation, Braskem received R$1,575 related to the swap instrument associated with the repurchase transaction, net of withholding income tax of R$698. The purchased shares were canceled in December 2012. (g.2) 4 th Share repurchase program On August 13, 2012, Braskem’s Board of Directors approved a program for the repurchase of shares effective for the period between August 29, 2012 and August 28, 2013, through which the Company may acquire up to 13,376,161 class “A” preferred shares at market price. The shares may be acquired by the Company or by financial institutions hired for such purpose. Upon the expiration of the program, Braskem will have to acquire from financial institutions, at market value, the shares acquired by the latter. The private transaction was approved by the CVM. As of November 2012, the financial institutions had acquired 262,300 shares for the amount of R$3,489 (item (f) of this Note) at the average cost of R$13.30 per share (minimum of R$12.663 and maximum R$14.07) On November 12, 2012, the Company acquired these shares and received in the operation R$71 related to the swap instrument associated with the repurchase transaction, net of the withholding income tax of R$29. The shares repurchased were cancelled in December 2012. There were no purchases under this program in December 2012. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (h) Dividends proposed and appropriation of profit Under the Company’s bylaws, profit for the year, adjusted according to Law 6,404/76, is appropriated as follows: (i) 5% to a legal reserve, which must not exceed 20% of capital; (ii) 25% to pay for mandatory, non-cumulative dividends, provided that the legal and statutory advantages of the Class “A” and “B” preferred shares are observed. When the amount of the priority dividend paid to class “A” and “B” preferred shares is equal to or higher than 25% of profit for the year calculated under Article 202 of Corporate Law, it is the full payment of the mandatory dividend. Any surplus remaining after the payment of the priority dividend will be used to: · pay dividends to common shareholders up to the limit of the priority dividends of preferred shares; · if there still is any surplus, distribute additional dividends to common shareholders and class “A” preferred shareholders so that the same amount of dividends is paid for each common share or class “A” preferred share. (h.1) Absorption of losses for the periods and payment of dividends As provided for in the sole paragraph of Article 189 of Brazilian Corporate Law, the remaining balance of the Company’s loss for 2011 was absorbed by the unrealized profits reserve. On April 27, 2012, the Annual Shareholders’ Meeting approved the payment of dividends as per the Management proposal in 2011, in the amount of R$482,593, equivalent to R$0.605085049 per common, class “A” preferred and class “B” preferred share, paid as of November 19, 2012. The loss for fiscal year 2012, in the amount of R$674,263, was absorbed partially by the unrealized profit reserve, the tax incentive reserve and the legal reserve. The balance of retained losses after such absorption is R$565,549. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (i) Other comprehensive income Additional Deemed Foreign indexation of cost of Fair value currency Gain (loss) PP&E jointly-controlled of cash flow translation on interest Note price-level subsidiary derivatives adjustment in subsidiary Total As of December 31, 2010 Additional indexation Realization by depreciation or writte-off assets (41,267) (41,267) Income tax and social contribution on realization 14,031 14,031 Deemed cost of jointly-controlled subsidiary Deemed cost of jointly-controlled subsidiary 22,079 22,079 Realization by depreciation or writte-off assets (1,394) (1,394) Income tax and social contribution on realization 474 474 Cash flow derivatives Change in fair value (1,939) (1,939) Transfer to result 46,973 46,973 Tax on fair value gains (2,458) (2,458) Gain on interest in subsidiary 3,106 3,106 Foreign currency translation adjustment 54,631 54,631 As of December 31, 2011 326,541 21,159 3,106 315,586 Additional indexation Realization by depreciation or writte-off assets (41,268) (41,268) Income tax and social contribution on realization 14,032 14,032 Deemed cost Realization by depreciation or writte-off assets (1,442) (1,442) Income tax and social contribution on realization 490 490 Cash flow derivatives 20.2.2 Change in fair value 1,948 1,948 Recycled through profit or loss 14,290 14,290 Tax on fair value gains (5,522) (5,522) Net loss from change of interest in subsidiary 16 (b) (5,917) (5,917) Write-off gain on interest in subsidiary 6 (4,632) (4,632) Foreign currency translation adjustment 61,662 61,662 As of December 31, 2012 299,305 20,207 37,158 349,227 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 30 Earnings per share Basic earnings (loss) per share is calculated by means of the division of adjusted profit for the year attributable to the Company’s common and class “A” preferred shareholders by the weighted average number of these shares held by shareholders, excluding those held in treasury and following the rules for the distribution of dividends provided for in the Company’s bylaws, as described in Note 29 (h). Diluted earnings (loss) per share is calculated by means of the division of adjusted profit for the year attributable to the Company’s common and class “A” preferred shareholders by the weighted average number of these shares held by shareholders, excluding those held in treasury. Also, the weighted average number of shares is adjusted by the potential convertibility of class “B” preferred shares into class “A” preferred shares in the proportion of two to one, and following the rules for the distribution of dividends provided for in the Company’s bylaws, as described in Note 29 (h). The weighted average numbers per share is calculated based on the number of outstanding common and Class “A” preferred shares at the beginning of the period, adjusted by the number of shares repurchased or issued in the period, multiplied by a weighting time factor. The calculation of the weighted average in 2012 is shown below: Total of outstanding shares Weighted average Note Common shares Preferred shares class "A" Total of weighted average Common shares Preferred shares class "A" Total of weighted average As of December 31, 2011 451,668,652 345,300,320 796,968,972 451,668,652 346,451,489 798,120,141 Repurchase of shares (i) (1,452,200) (1,452,200) (700,738) (700,738) As of December 31, 2012 451,668,652 343,848,120 795,516,772 451,668,652 344,599,582 796,268,234 (i) The shares repurchased in the share repurchase program by financial institutions were not considered in the calculation of earnings per share since they are not entitle to dividends (Note 29(g)). Class A preferred shares participate in dividends with common shares after the mandatory dividends has been attributed in accordance with the formula provided for in the Company’s bylaws, as described in Note 29(h). There is no highest limit for their participation.   As required by IAS 33, the table below show the reconciliation of profit (loss) for the period adjusted to the amounts used to calculate basic and diluted earnings (loss) per share. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated Basic Diluted Basic Diluted Basic Diluted Profit (loss) for the year attributed to Company's shareholders of continued operations (1,033,176) (1,033,176) (552,413) (552,413) 1,879,500 1,879,500 Dividends attributable to priority Preferred share class "A" 209,824 209,902 Preferred share class "A" potentially convertible 179 (the ratio of 2 shares class "B" for each share class "A") Preferred share class "B" 358 210,182 210,081 Distribution of 6% of the unit value of common shares 272,411 272,512 Distribution of plus income, by class: Common shares 730,591 730,288 Preferred shares class "A" 666,316 666,039 Preferred share class "A" potentially convertible 580 (the ratio of 2 shares class "B" for each share class "A") (1,033,176) (1,033,176) (552,413) (552,413) 1,396,907 1,396,907 Reconciliation of income available for distribution, by class (numerator): Common shares (586,050) (585,832) (312,619) (312,503) 1,003,002 1,002,800 Preferred shares class "A" (447,126) (446,959) (239,794) (239,705) 876,140 875,941 Preferred share class "A" potentially convertible (the ratio of 2 shares class "B" for each share class "A") (385) (205) 759 (1,033,176) (1,033,176) (552,413) (552,413) 1,879,142 1,879,500 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 451,668,652 451,668,652 374,037,573 374,037,573 Preferred shares class "A" 344,599,582 344,599,582 346,451,489 346,451,489 341,130,775 341,130,775 Preferred share class "A" potentially convertible (the ratio of 2 shares class "B" for each share class "A") 296,909 296,909 296,909 796,268,234 796,565,143 798,120,141 798,417,050 715,168,348 715,465,257 Earnings (loss) per share (in R$) Common shares (1.2975) (1.2970) (0.6921) (0.6919) 2.6816 2.6810 Preferred shares class "A" (1.2975) (1.2970) (0.6921) (0.6919) 2.5683 2.5677 (i) The shares repurchased were not considered in the calculation of earnings per share since they are not entitled to dividends (Note 29(g)). Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 31 Net sales revenues Sales revenue Domestic market 26,542,065 24,776,949 22,086,284 Foreign market 15,571,829 14,143,107 8,845,149 42,113,894 38,920,056 30,931,433 Sales deductions Taxes (6,286,767) (6,206,349) (5,753,926) Sales returns and other (313,730) (216,632) (151,849) (6,600,497) (6,422,981) (5,905,775) Net sales revenue 35,513,397 32,497,075 25,025,658 32 Tax incentives (a) SUDENE – Income Tax The benefit of the 75% reduction in the income tax from the sale of production until 2012, 2013 and 2016 applies to the Camaçari PE plants and the PP plant. The same benefit applies to the Camaçari and Marechal Deodoro (state of Alagoas) PVC plants until 2013 and 2019, respectively. Productions of caustic soda, chloride, ethylene dichloride and caprolactam and the basic petrochemicals and utilities plant enjoy the benefit of a 75% decrease in the income tax rate, which expires at the end of 2012. However, the Management of the Company believes it is possible to request the renewal of this benefit. (b) PRODESIN - ICMS The Company has ICMS tax incentives granted by the state of Alagoas, through the state of Alagoas Integrated Development Program - PRODESIN. These incentives are aimed at the implementation and expansion of a plant in that state and are recorded in the account “net sales revenue” in the statement of operations and in the account “taxes” of Note 31. In 2012, the amount of this incentive was R$32,780 (2011 – R$22,683). (c) REINTEGRA In fiscal year 2012, first month of effectiveness of REINTEGRA, the Company determined a credit of R$228,052 (Note 12(g)) (2011 – R$17,924), which is presented in the account “cost of goods sold”, in the statement of operations. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 33 Other operating income (expenses), net In the year ended December 31, 2012, this item is composed as follows: (i) indemnity received under the supply agreement between Sunoco and Braskem America in the amount of R$235,962 (Note 1(a)(iii)). (ii) reduction in the balance of the tax renegotiation program of Law 11,941/09 amounting to R$80,496 (Note21 (b)). (iii) gain from the sale of the rail cars of the subsidiary Braskem America amounting to R$106,979. (iv) loss in change of raw material and negative adjustments in inventory amounting to R$62,887 (2011 – R$14,414). Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 34 Financial results Financial income Interest income 220,023 266,702 267,306 Monetary variations 40,209 58,514 85,425 Exchange rate variations 219,728 423,072 (15,291) Other 50,222 16,737 27,493 530,182 765,025 364,933 Financial expenses Interest expenses (973,136) (999,070) (892,831) Monetary variations (274,860) (300,530) (327,023) Exchange rate variations (1,894,801) (1,653,983) 466,748 Inflation adjustments on fiscal debts (208,186) (235,769) (333,238) Tax expenses on finacial operations (17,289) (15,640) (30,987) Discounts granted (58,859) (46,756) (37,672) Loans transaction costs - amortization (27,221) (21,159) (50,514) Adjustment to present value - appropriation (310,525) (60,353) (162,104) Other (137,622) (218,457) (324,380) Total Interest income Available for sale 4,437 Held-for-trading 5,023 105,472 193,094 Loans and receivables 139,434 96,737 49,025 Held-to-maturity 17,841 16,636 8,185 162,298 218,845 254,741 Other assets not classifiable 57,725 47,857 12,565 Total 220,023 266,702 267,306 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 35 Expenses by nature The Company chose to present its expenses by function in the statement of operations. As required by IAS1, the breakdown of expenses by nature is presented below: Classification by nature: Raw materials and other inputs (27,342,763) (24,752,314) (17,697,874) Personnel expenses (1,717,777) (1,517,256) (1,225,738) Outsourced services (1,583,308) (1,312,451) (1,117,434) Tax expenses (7,077) (53,566) (59,168) Depreciation, amortization and depletion (1,863,506) (1,678,075) (1,601,744) Freights (1,302,899) (965,244) (786,353) Other expenses (465,424) (374,097) (239,633) Total Classification by function: Cost of products sold (32,209,958) (28,819,369) (21,028,905) Selling (403,387) (319,240) (353,616) Distribution (564,950) (480,532) (335,510) General and administrative (998,261) (934,779) (931,135) Research and development (106,198) (99,083) (78,778) Total Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 36 Segment information The organizational structure of the Company presented in this note considers (i) the restructuring carried out and announced in April 2012, through which the green polyethylene businesses, now called “Renewables”, were reallocated to the Polyolefins segment; and (ii) the discontinuation of the segment Chemical Distribution (Note6). The information for 2011 was restated to include these changes: · Basic petrochemicals: comprises the activities related to the production of basic petrochemicals and the supply of electric energy, steam and compressed air to second-generation producers located in the Camaçari, Triunfo, São Paulo and Rio de Janeiro Petrochemical Complexes. · Polyolefins: comprises the activities related to the production of PE, PP and renewables. · Vinyls: comprises the activities related to the production of PVC, caustic soda and chloride. · International business: formed by Braskem’s operations in the United States and Europe. As of October 2011, the results of the plants acquired from Dow Chemical were considered in the profit and loss of this segment, as described in Note 5. (a) Presentation, measurement and reconciliation of results Information by segment is generated in statutory accounting records maintained in accordance with IFRS, and which are reflected in the consolidated financial statements. The eliminations stated in the operating segment information, when compared with the consolidated balances, are represented by sales between segments that are carried out as arm’s length sales. The results of equity investments recognized in the Company’s statement of operations are presented in Corporate unit. The operating segments are stated based on the results of operations, which does not include financial results, and current and deferred income tax and social contribution expenses. The Company does not disclose assets by segment since this information is not presented to its chief decision maker. (b) Main clients In 2012 and 2011, the Company does not have any revenue arising from transactions with only one client that is equal or superior to 10% of its total net revenue. In 2012, the most representative revenue arising from only one client amounts to approximately 5% of total net revenues of the Company and refers to the Basic petrochemical segment. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (c) Results of operations by segment Reporting segments Total Braskem Basic International reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls business segments segments (i) unit before adjustments Eliminations consolidated Net sales revenue 23,603,038 14,456,827 2,019,884 5,465,180 45,544,929 72,652 45,617,581 (10,104,184) 35,513,397 Cost of products sold (21,793,497) (13,131,842) (1,947,749) (5,272,065) (42,145,153) (88,052) (42,233,205) 10,023,247 (32,209,958) Gross profit 1,809,541 1,324,985 72,135 193,115 3,399,776 (15,400) 3,384,376 (80,937) 3,303,439 Operating expenses Selling, general and distribution expenses (491,999) (868,410) (129,696) (243,300) (1,733,405) (37,823) (301,568) (2,072,796) (2,072,796) Results from equity investments (25,807) (25,807) (25,807) Other operating income (expenses), net (64,050) (20,012) 1,808 364,798 282,544 (98,298) 149,521 333,767 333,767 (556,049) (888,422) (127,888) 121,498 (1,450,861) (136,121) (177,854) (1,764,836) (1,764,836) Operating profit (loss) 1,253,492 436,563 (55,753) 314,613 1,948,915 (151,521) (177,854) 1,619,540 (80,937) 1,538,603 Reporting segments Total Braskem Basic International reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls business segments segments (i) unit before adjustments Eliminations consolidated Net sales revenue 23,080,909 12,854,346 1,730,894 3,283,828 40,949,977 146,224 41,096,201 (8,599,126) 32,497,075 Cost of products sold (20,874,367) (11,729,117) (1,608,055) (3,136,788) (37,348,327) (141,312) (37,489,639) 8,670,270 (28,819,369) Gross profit 2,206,542 1,125,229 122,839 147,040 3,601,650 4,912 3,606,562 71,144 3,677,706 Operating expenses Selling, general and distribution expenses (564,536) (850,827) (146,357) (113,097) (1,674,817) (36,266) (122,551) (1,833,634) (1,833,634) Results from equity investments (246) (1,419) (1,665) (1,665) Results from business combinations 30,045 30,045 30,045 Other operating income (expenses) (10,692) 10,933 (32,126) (16,899) (48,784) 94,199 (49,027) (3,612) (3,612) (575,228) (839,894) (178,483) (129,996) (1,723,601) 57,687 (142,952) (1,808,866) (1,808,866) Operating profit (loss) 1,631,314 285,335 (55,644) 17,044 1,878,049 62,599 (142,952) 1,797,696 71,144 1,868,840 Reporting segments Total Braskem Basic International reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls business segments segments (i) unit before adjustments Eliminations consolidated Net sales revenue 17,794,560 11,386,539 1,799,335 1,697,843 32,678,277 548,246 33,226,523 (8,200,865) 25,025,658 Cost of products sold (15,516,979) (9,880,799) (1,605,930) (1,558,042) (28,561,750) (450,333) (29,012,083) 7,983,178 (21,028,905) Gross profit 2,277,581 1,505,740 193,405 139,801 4,116,527 97,913 4,214,440 (217,687) 3,996,753 Operating expenses Selling, general and distribution expenses (580,008) (645,263) (140,981) (66,966) (1,433,218) (77,036) (188,785) (1,699,039) (1,699,039) Results from equity investments 18,215 18,215 18,215 Gain on business combination 975,283 975,283 975,283 Other operating income (expenses), net (49,511) (20,129) 33 (20,430) (90,037) (258) (6,272) (96,567) (96,567) (629,519) (665,392) (140,948) (87,396) (1,523,255) (77,294) 798,441 (802,108) (802,108) Operating profit (loss) 1,648,062 840,348 52,457 52,405 2,593,272 20,619 798,441 3,412,332 (217,687) 3,194,645 (i) The segment Other includes the full results of the subsidiary Braskem Idesa. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated (d) Net sales revenue by country Headquarter - Brazil 19,941,569 18,353,968 16,179,601 United States 5,642,946 5,032,359 3,251,863 Switzerland 1,725,665 2,574,025 999,932 Argentina 1,195,728 1,058,825 1,243,790 Mexico 913,208 862,310 284,985 Germany 764,244 765,834 655 United Kingdom 583,952 134,363 376,652 Italy 406,132 434,930 42,425 Japan 282,671 159,084 Uruguay 269,672 108,656 Poland 263,163 225,832 Chile 232,004 116,084 Colombia 224,956 183,715 304,466 Spain 219,405 302,180 50,435 Turkey 216,405 309,616 7,410 Singapore 200,952 141,558 Venezuela 561,669 90,206 South Korea 152,870 France 143,036 Netherlands 136,664 413,148 Barbados 742,183 531,833 Portugal 106,463 45,923 Paraguay 88,011 62,592 China 85,482 40,598 Bolivia 75,482 44,625 Belgium 34,272 Other 1,436,484 877,935 778,427 35,513,397 32,497,075 25,025,658 (e) Net sales revenue by product PE/PP 19,922,007 16,138,174 13,084,382 Benzene, toluene and xylene 2,727,659 2,014,110 1,872,807 Ethylene, Propylene 2,502,111 2,237,711 1,956,721 Naphtha, condensate and crude oil 2,417,416 4,356,086 1,966,242 PVC/Caustic Soda/EDC 2,019,884 1,730,894 1,799,335 ETBE/Gasoline 1,751,961 1,557,080 1,285,521 Butadiene 1,643,172 1,547,222 1,016,795 Cumene 646,286 690,170 391,966 Solvents 515,130 487,204 284,761 Other 1,367,771 1,738,424 1,367,128 35,513,397 32,497,075 25,025,658 Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 37 Insurance coverage Braskem, according to the policy approved by the Board of Directors, maintains a broad risk and insurance management program. Specifically in the risk management area, the risk and procedure assessment practices are applied in all companies, in Brazil and abroad, including the acquisition for the period, following the principles adopted by Braskem. In October 2011, the entire All Risks program of Braskem was renewed and the polypropylene operations acquired from Dow Chemical were included in the insurance program of the “Foreign Businesses” segment. In addition, in 2012, Braskem Idesa contracted insurance to cover the risks related to the construction of the Ethylene XXI Project. The all-risk insurance policies of Braskem, which include all assets in Brazil and abroad, have maximum indemnity limits established based on the amounts of maximum possible loss that are deemed sufficient to cover possible claims in view of the nature of the Company’s activities and based on the guidance of its insurance consultants. The information on the all-risk policies in effect is presented below: Effectiveness Maximum indemnity limit Amount insured Maturity (in days) US$ million US$ million Braskem (industrial units in Brazil) April 8, 2013 548 2,000 25,335 Braskem America and Braskem Alemanha April 8, 2013 548 500 2,752 Braskem Idesa September 30, 2015 1,263 5,247 5,247 Quantiq May 30, 2012 365 69 74 Total 33,408 Additionally, the Company contracted civil liability, transportation, sundry risk and vehicle insurance. The risk assumptions adopted are not part of the audit scope and, therefore, were not subject to review by our independent accountants. Braskem S.A. and Its Subsidiaries Notes to the Consolidation Financial Statements December 31, 2012, 2011 and 2010 All amounts in thousands of Brazilian reais unless otherwise stated 38 Non-cash operations (a) On September 3, 2012, the capital increase of Braskem Distribuidora, in the amount of R$75,024 (Note1(b)(xv) led to a write off in Braskem S.A. property, plant and equipment and a subsequent increase in the property, plant and equipment of Braskem Distribuidora. The effects of the operation were eliminated for the purposes of the preparation of the statement of cash flows. On December 28, 2012, the Company sold its ownership interests in Cetrel and Braskem Distribuidora (Note 6) for R$652,100, which was recognized in the balance sheet under “other accounts receivable”. The amount has not yet been realized financially and was adjusted in the group “change in operating working capital” under “other accounts receivable”. (b) Due to the consolidation of Cetrel as from 2011, the balance of cash and cash equivalents presented in the consolidated statement of cash flows for the beginning of the period (January 1, 2011) was increased by the amount of R$73,805, which corresponds to the amount of cash and cash equivalents of Cetrel on that date. 39 Subsequent events On January 29, 2013, Braskem Áustria completed the issue of a borrowing agreement with NEXI amounting to US$200million. The principal will be paid in semiannual installments, the first of which due in May 2013 and the last in November 2022. Interest will be due on a semiannual basis and be composed of exchange rate variation, semi-annual Libor and interest of 1.1% p.a. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 8 , 2013 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
